Case 19-51218-grs           Doc 20       Filed 08/01/19 Entered 08/01/19 21:39:44                     Desc Main
                                        Document      Page 1 of 307


                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY

In re:                                                    )    Chapter 11
                                                          )
Cambrian Holding Company, Inc., et al.,1                  )    Case No. 19-51200 (GRS)
                                                          )
                                                          )    (Jointly Administered)
                                                          )
Debtors.                                                  )
                                                          )    Honorable Gregory R. Schaaf


                          GLOBAL NOTES AND
              STATEMENT OF LIMITATIONS, METHODOLOGY,
         AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES
    OF ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        Cambrian Holding Company, Inc. and its affiliates, as debtors and debtors in possession
in the above-captioned chapter 11 cases, (each a “Debtor” and, collectively, the “Debtors”) have
filed their respective Schedules of Assets and Liabilities (the “Schedules”) and Statements of
Financial Affairs (the “Statements”) in the United States Bankruptcy Court for the Eastern
District of Kentucky (this “Bankruptcy Court”). The Debtors prepared the Schedules and
Statements in accordance with section 521 of chapter 11 of title 11 of the United States Code
(the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy Procedure.

        In preparing the Schedules and Statements, the Debtors relied on financial data derived
from their books and records that was available at the time of such preparation. J. Mark
Campbell has signed each set of the Schedules and Statements. J. Mark Campbell serves as the
President of Cambrian Holding Company, Inc. and he is an authorized signatory for each of the
Debtors. Although the Debtors and Mr. Campbell have made every commercially reasonable
effort to ensure the accuracy and completeness of the Schedules and Statements, subsequent
information or discovery may result in material changes to the Schedules and Statements. As a
result, inadvertent errors or omissions may exist. For the avoidance of doubt, the Debtors
reserve their rights to amend and supplement the Schedules and Statements as may be necessary
or appropriate. In no event shall the Debtors or their agents, attorneys, and financial advisors be
liable to any third party for any direct, indirect, incidental, consequential, or special damages
(including, but not limited to, damages arising from the disallowance of a potential claim against
the Debtors or damages to business reputation, lost business, or lost profits), whether foreseeable

1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Cambrian Holding Company, Inc. (8203), Cambrian Coal LLC (3394), Apex Energy, Inc. (3455),
C.W. Augering, Inc. (2875), Marshall Resources, Inc. (9735), PLM Holding Company LLC (7427), Bear Branch
Coal LLC (0674), Clintwood Elkhorn Mining LLC (6910), Gatliff Coal LLC (5768), Perry County Coal LLC
(4382), Ray Coal LLC (0981), Whitaker Coal LLC (8270), Pike-Letcher Land LLC (8952), Premier Elkhorn Coal
LLC (8951), Raven Rock Development LLC (1351), Rich Mountain Coal LLC (1974), S.T. & T. Leasing, Inc.
(0340), T.C. Leasing, Inc. (7705), and Shelby Resources, LLC (5085).



4848-6871-2348v5
Case 19-51218-grs       Doc 20     Filed 08/01/19 Entered 08/01/19 21:39:44            Desc Main
                                  Document      Page 2 of 307


or not and however caused, even if the Debtors or their agents, attorneys, and financial advisors
are advised of the possibility of such damages.

        The Debtors and their agents, attorneys, and financial advisors expressly do not undertake
any obligation to update, modify, revise, or re-categorize the information provided herein, or to
notify any third party should the information be updated, modified, revised, or re-categorized,
except as required by applicable law.

                         Global Notes and Overview of Methodology

1.     Description of Cases. On June 16, 2019 (the “Petition Date”), each of the Debtors filed
       voluntary petitions for relief under chapter 11 of the Bankruptcy Code. The Debtors are
       operating their businesses and managing their property as debtors in possession pursuant
       to sections 1107(a) and 1108 of the Bankruptcy Code. On June 18, 2019, an order was
       entered directing procedural, but not the substantive, consolidation and joint
       administration of these chapter 11 cases (Docket No. 81). Notwithstanding the joint
       administration of the Debtors’ cases for procedural purposes, each Debtor has filed its
       own Schedules and Statements. The information provided herein, except as otherwise
       noted, is reported as of the close of business on the Petition Date.

2.     Global Notes Control. These Global Notes pertain to and comprise an integral part of
       each of the Schedules and Statements and should be referenced in connection with any
       review thereof. In the event that the Schedules and Statements conflict these Global
       Notes, these Global Notes shall control.

3.     Reservations and Limitations. Reasonable efforts have been made to prepare and file
       complete and accurate Schedules and Statements; however, as noted above, inadvertent
       errors or omissions may exist. The Debtors reserve all rights to amend and supplement
       the Schedules and Statements as may be necessary or appropriate. Nothing contained in
       the Schedules and Statements constitutes a waiver of any of the Debtors’ rights or an
       admission of any kind with respect to these chapter 11 cases, including, but not limited
       to, any rights or claims of the Debtors against any third party or issues involving
       substantive consolidation, equitable subordination, or defenses or causes of action arising
       under the provisions of chapter 5 of the Bankruptcy Code or any other relevant applicable
       bankruptcy or non-bankruptcy laws to recover assets or avoid transfers. Any specific
       reservation of rights contained elsewhere in the Global Notes does not limit in any
       respect the general reservation of rights contained in this paragraph.

       (a)     No Admission. Nothing contained in the Schedules and Statements is intended or
               should be construed as an admission or stipulation of the validity of any claim
               against the Debtors, any assertion made therein or herein, or a waiver of the
               Debtors’ rights to dispute any claim or assert any cause of action or defense
               against any party.

       (b)     Recharacterization. Notwithstanding that the Debtors have made reasonable
               efforts to correctly characterize, classify, categorize, or designate certain claims,
               assets, executory contracts, unexpired leases, and other items reported in the



                                                 2
Case 19-51218-grs    Doc 20     Filed 08/01/19 Entered 08/01/19 21:39:44            Desc Main
                               Document      Page 3 of 307


            Schedules and Statements, the Debtors nonetheless may have improperly
            characterized, classified, categorized, or designated certain items. The Debtors
            thus reserve all rights to recharacterize, reclassify, recategorize, or redesignate
            items reported in the Schedules and Statements at a later time as is necessary and
            appropriate.

      (c)   Classifications. Listing (i) a claim on Schedule D as “secured,” (ii) a claim on
            Schedule E/F as “priority” or “unsecured,” or (iii) a contract on Schedule G as
            “executory” or “unexpired” does not constitute an admission by the Debtors of the
            legal rights of the claimant or contract counterparty, or a waiver of the Debtors’
            rights to recharacterize or reclassify such claim or contract.

      (d)   Claims Description. Any failure to designate a claim on a given Debtor’s
            Schedules and Statements as “disputed,” “contingent,” or “unliquidated” does not
            constitute an admission by the Debtor that such amount is not “disputed,”
            “contingent,” or “unliquidated.” The Debtors reserve all rights to dispute, or assert
            offsets or defenses to, any claim reflected on their respective Schedules and
            Statements on any grounds, including, without limitation, liability or
            classification, or to otherwise subsequently designate such claims as “disputed,”
            “contingent,” or “unliquidated” or object to the extent, validity, enforceability,
            priority, or avoidability of any claim. Moreover, listing a claim does not
            constitute an admission of liability by the Debtor against which the claim is listed
            or by any of the Debtors. The Debtors reserve all rights to amend their Schedules
            and Statements as necessary and appropriate, including, but not limited to, with
            respect to claim description and designation.

      (e)   Estimates and Assumptions. The preparation of the Schedules and Statements
            required the Debtors to make reasonable estimates and assumptions with respect
            to the reported amounts of assets and liabilities, the amount of contingent assets
            and contingent liabilities on the date of the Schedules and Statements, and the
            reported amounts of revenues and expenses during the applicable reporting
            periods. Actual results could differ from such estimates.

      (f)   Intellectual Property Rights. Exclusion of certain intellectual property should
            not be construed to be an admission that such intellectual property rights have
            been abandoned, have been terminated or otherwise expired by their terms, or
            have been assigned or otherwise transferred pursuant to a sale, acquisition, or
            other transaction. Conversely, inclusion of certain intellectual property should not
            be construed to be an admission that such intellectual property rights have not
            been abandoned, have not been terminated or otherwise expired by their terms, or
            have not been assigned or otherwise transferred pursuant to a sale, acquisition, or
            other transaction.

      (g)   Insiders. In the circumstance where the Schedules and Statements require
            information regarding “insiders” the Debtors have included information with
            respect to the individuals who the Debtors believe are included in the definition of



                                              3
Case 19-51218-grs    Doc 20    Filed 08/01/19 Entered 08/01/19 21:39:44             Desc Main
                              Document      Page 4 of 307


            “insider” set forth in section 101(31) of the Bankruptcy Code during the relevant
            time periods. Such individuals may no longer serve in such capacities.

            The listing of a party as an insider for purposes of the Schedules and Statements is
            not intended to be, nor should it be, construed an admission of any fact, right,
            claim, or defense, and all such rights, claims, and defenses are hereby expressly
            reserved. Information regarding the individuals listed as insiders in the Schedules
            and Statements has been included for informational purposes only and such
            information may not be used for the purposes of determining control of the
            Debtors, the extent to which any individual exercised management responsibilities
            or functions, corporate decision-making authority over the Debtors, or whether
            such individual could successfully argue that he or she is not an insider under
            applicable law, including the Bankruptcy Code or with respect to any theories of
            liability or any other purpose.

      (h)   Contingent Assets. The Debtors believe that they may possess certain claims
            and causes of action against various parties. Additionally, the Debtors may
            possess contingent claims in the form of various actions they could commence
            under the provisions of chapter 5 of the Bankruptcy Code and other relevant non-
            bankruptcy laws that are not listed as assets in their Schedules and Statements.
            The Debtors reserve all of their rights with respect to any claims and causes of
            action, whether arising under the Bankruptcy Code or otherwise, that they may
            have or will have, and nothing contained in these Global Notes or the Schedules
            and Statements shall be deemed a waiver of any such claims, avoidance actions or
            causes of action or in any way prejudice or impair the assertion of such claims.
            The Debtors may also possess contingent and unliquidated claims against
            affiliated entities (both Debtors and non-Debtors) for various financial
            accommodations and similar benefits they have extended from time to time,
            including contingent and unliquidated claims for contribution, reimbursement
            and/or indemnification arising from, among other things: (a) letters of credit,
            (b) surety bonds, (c) guarantees, (d) indemnities, and (e) other arrangements. The
            Debtors reserve their rights to supplement the Schedules and Statements for these
            items at a later date. Additionally, prior to the relevant Petition Date, each
            Debtor, as a plaintiff, may have commenced various lawsuits in the ordinary
            course of its business against third parties seeking monetary damages.

4.    Methodology.

      (a)   Basis of Presentation. The Schedules and Statements do not purport to represent
            financial statements prepared in accordance with Generally Accepted Accounting
            Principles in the United States (“GAAP”), nor are they intended to be fully
            reconciled to the financial statements of each Debtor. The Schedules and
            Statements contain unaudited information that is subject to further review and
            potential adjustment. The Schedules and Statements reflect the Debtors’
            reasonable efforts to report the assets and liabilities of each Debtor on an
            unconsolidated basis.



                                             4
Case 19-51218-grs    Doc 20    Filed 08/01/19 Entered 08/01/19 21:39:44            Desc Main
                              Document      Page 5 of 307


      (b)   Confidential Information. There may be instances in the Schedules and
            Statements where the Debtors deemed it necessary and appropriate to redact from
            the public record information such as names, addresses, or amounts. Typically,
            the Debtors have used this approach because of an agreement between the
            Debtors and a third party, concerns of confidentiality and protection of sensitive
            commercial information (e.g., names of customers), or concerns for the privacy of
            an individual (e.g., employees).

            Certain Debtor agreements are confidential in nature even as to their very
            existence between the respective contract counterparties. Due to the confidential
            nature of these agreements and in order to best protect the Debtors’ business
            interests, the Debtors have not listed these agreements on Schedule G. The
            Debtors have taken the necessary steps to identify these agreements to the extent
            possible and can provide detail as to these agreements should circumstances
            require them to do so. The Debtors reserve all of their rights with respect to such
            agreements.

      (c)   Duplication. Certain of the Debtors’ assets, liabilities, and prepetition payments
            may properly be disclosed in response to multiple parts of the Statements and
            Schedules. To the extent these disclosures would be duplicative, the Debtors have
            determined to only list such assets, liabilities and prepetition payments once.

      (d)   Net Book Value. In certain instances, current market valuations for individual
            items of property and other assets are neither maintained by, nor readily available
            to, the Debtors. Accordingly, unless otherwise indicated, the Schedules and
            Statements reflect net book values as of the Petition Date. Market values may
            vary, sometimes materially, from net book values. The Debtors believe that it
            would be an inefficient use of estate assets for the Debtors to obtain the current
            market values of their property. Accordingly, the Debtors have indicated in the
            Schedules and Statements that the values of certain assets and liabilities are
            undetermined. Also, assets that have been fully depreciated or that were expensed
            for accounting purposes either do not appear in these Schedules and Statements or
            are listed with a zero-dollar value, as such assets have no net book value. The
            omission of an asset from the Schedules and Statements does not constitute a
            representation regarding the ownership of such asset, and any such omission does
            not constitute a waiver of any rights of the Debtors with respect to such asset.

      (e)   Inventories; Property and Equipment. Inventories consist of materials and
            supplies and coal inventory. These inventories are valued at the lower of cost or
            market. Coal inventory costs include labor, supplies, equipment, operating
            overhead, and transportation costs incurred prior to the transfer of title to
            customers. Property, plant, equipment and mine development are recorded at cost
            or at fair value at the date of acquisition in the case of acquired businesses, and
            are presented net of accumulated depreciation and amortization. All inventories,
            as well as all property and equipment, are presented without consideration of any
            statutory or consensual liens.



                                             5
Case 19-51218-grs    Doc 20     Filed 08/01/19 Entered 08/01/19 21:39:44            Desc Main
                               Document      Page 6 of 307


      (f)   Coal Reserves. The Debtors have not analyzed the current market value of their
            owned or leased coal reserves. Except where otherwise noted, the Debtors have
            reported the book value of all owned pieces of real property, including coal
            reserves, in Schedule A/B. Certain unexpired coal reserve leases of the Debtors
            as of the Petition Date that may constitute executory contracts or unexpired leases
            within the meaning of Bankruptcy Code section 365 are also included in Schedule
            G, and to the extent that there was an amount outstanding under a coal reserve
            lease, such as royalties payable, as of the Petition Date, the amount owed to the
            lessor of the coal reserves has been listed on Schedule E/F.

      (g)   Allocation of Liabilities. The Debtors allocated liabilities between the
            prepetition and postpetition periods based on the information and research
            conducted in connection with the preparation of the Schedules and Statements.
            As additional information becomes available and further research is conducted,
            the allocation of liabilities between the prepetition and postpetition periods may
            change.

      (h)   Undetermined Amounts. The description of an amount as “undetermined” is not
            intended to reflect upon the materiality of such amount.

      (i)   Unliquidated Amounts. Amounts that could not be fairly quantified by the
            Debtors are scheduled as “unliquidated.”

      (j)   Totals. All totals that are included in the Schedules and Statements represent
            totals of all listed amounts. To the extent there are unknown or undetermined
            amounts, the actual total may be different than the listed total.

      (k)   Paid Claims. The Debtors have authority to pay certain outstanding prepetition
            payables pursuant to bankruptcy or other court order, such as taxes, wages, and
            certain claims; as such, outstanding liabilities may have been reduced by any
            court-approved postpetition payments made on prepetition payables. Where and
            to the extent these liabilities have been satisfied, they are not listed in the
            Schedules and Statements with the exception that liabilities with respect to the
            Debtors’ prepetition vendors may be listed at the amount outstanding as of the
            Petition Date, regardless of whether such claims have been settled and paid
            postpetition in accordance with the Order Authorizing Debtors to Pay Certain
            Prepetition Claims of: (I) Critical Vendors; and (II) Shippers (the “Vendors
            Order”). To the extent the Debtors later pay any amount of the claims listed in
            the Schedules and Statements pursuant to any orders entered by the Bankruptcy
            Court, the Debtors reserve all rights to amend or supplement the Schedules and
            Statements or to take other action, such as filing claims objections, as is necessary
            and appropriate to avoid overpayment or duplicate payments for liabilities.
            Nothing contained herein should be deemed to alter the rights of any party in
            interest to contest a payment made pursuant to an order of the Bankruptcy Court
            where such order preserves the right to contest.




                                              6
Case 19-51218-grs   Doc 20     Filed 08/01/19 Entered 08/01/19 21:39:44          Desc Main
                              Document      Page 7 of 307


      (l)   Intercompany Claims. Receivables and payables among the Debtors and among
            the Debtors and their non-Debtor affiliates are reported on Schedule A/B and
            Schedule E/F, respectively, per the Debtors’ books and records. The listing of
            any amounts with respect to such receivables and payables is not, and should not
            be construed as, an admission of the characterization of such balances as debt,
            equity, or otherwise. For the avoidance of doubt, the Debtors reserve all rights,
            claims, and defenses in connection with any and all intercompany receivables and
            payables, including with respect to the characterization of intercompany claims,
            loans, and notes.

      (m)   Guarantees and Other Secondary Liability Claims. The Debtors have
            exercised reasonable efforts to locate and identify guarantees in their executory
            contracts, unexpired leases, secured financings, and other such agreements.
            Where guarantees have been identified, they have been included in the relevant
            Schedules G and H for the affected Debtor or Debtors. The Debtors may have
            inadvertently omitted guarantees embedded in their contractual agreements and
            may identify additional guarantees as they continue their review of their books
            and records and contractual agreements. The Debtors reserve their rights, but are
            not required, to amend the Schedules and Statements if additional guarantees are
            identified.

      (n)   Excluded Assets and Liabilities. The Debtors have excluded the following
            categories of assets and liabilities from the Schedules and Statements: certain
            deferred charges, accounts, or reserves recorded only for purposes of complying
            with the requirements of GAAP; deferred tax assets and liabilities; goodwill and
            other intangibles; deferred revenue accounts; and certain accrued liabilities
            including, but not limited to, accrued salaries and employee benefits. Other
            immaterial assets and liabilities may also have been excluded.

      (o)   Liens. The inventories, property and equipment listed in the Schedules and
            Statements are presented without consideration of any liens.

      (p)   Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

      (q)   Setoffs. The Debtors routinely incur setoffs and net payments in the ordinary
            course of business. Setoffs in the ordinary course can result from various items
            including derivative transactions in connection with market risk management
            activities and counterparty settlements. These normal setoffs can be particularly
            voluminous, making it unduly burdensome and costly for the Debtors to list all
            normal setoffs. Therefore, although such setoffs and other similar rights may
            have been accounted for when scheduling certain amounts, these ordinary course
            setoffs are not independently accounted for, and as such, are or may be excluded
            from the Schedules and Statements. In addition, some amounts listed in the
            Schedules and Statements may have been affected by setoffs by third parties of
            which the Debtors are not yet aware. The Debtors reserve all rights to challenge
            any setoff and/or recoupment rights that may be asserted.



                                            7
Case 19-51218-grs     Doc 20    Filed 08/01/19 Entered 08/01/19 21:39:44           Desc Main
                               Document      Page 8 of 307


5.    Specific Schedules Disclosures.

      (a)    Schedule A/B, Parts 1 and 2 – Cash and Cash Equivalents; Deposits and
             Prepayments. Details with respect to the Debtors’ cash management system and
             bank accounts are provided in the Debtors’ Motion for Entry of Interim and Final
             Orders (I) Authorizing the Debtors to (A) Continue to Operate Their Cash
             Management System, (B) Honor Certain Prepetition Obligations Related Thereto,
             (C) Maintain Existing Business Forms, and (D) Continue to Perform
             Intercompany Transactions and (II) Granting Related Relief (Docket No. 10) (the
             “Cash Management Motion”) and any orders of the Bankruptcy Court granting
             the Cash Management Motion.

             Cash accounts are presented as current bank balances as of the Petition Date. The
             Debtors believe that these figures generally align with the book value of the cash
             accounts as of the close of business on June 15, 2019. Notwithstanding the
             foregoing, these figures may vary slightly. Assets recorded as negative net
             payables or other prepayments are representative of credits owed from customers
             or third parties, and where appropriate, have instead been shown on Schedule E/F.

             Additionally, the Bankruptcy Court, pursuant to the Final Order Pursuant to 11
             USC 105(a) and 366 (I) Prohibiting Utilities from Discontinuing, Altering, or
             Refusing Service, (II) Establishing Procedures for Determining Adequate
             Assurance Payments, and (III) Establishing Procedures for the Utilities to Opt
             Out of the Debtors' Proposed Adequate Assurance Procedures (Docket No. 282),
             has authorized the Debtors to provide adequate assurance of payment for future
             utility services, including an initial deposit in the amount of $50,000. Such
             deposits are not listed on Schedule A/B, Part 2.

      (b)    Schedule A/B, Part 4 – Investments; Non-Publicly Traded Stock and
             Interests in Incorporated and Unincorporated Businesses, including any
             Interest in an LLC, Partnership, or Joint Venture. Ownership interests in
             subsidiaries, partnerships, and joint ventures have been listed in Schedule A/B,
             Part 4, as undetermined amounts on account of the fact that the fair market value
             of such ownership is dependent on numerous variables and factors, and may differ
             significantly from their net book value.

      (c)    Schedule A/B, Part 7 – Office Furniture, Fixtures, and Equipment; and
             Collectibles. Dollar amounts are presented net of accumulated depreciation and
             other adjustments.

      (d)    Schedule A/B, Part 9 – Real Property. For those Debtors that own real
             property, such owned real estate is reported at book value, net of accumulated
             depreciation. The Debtors may have listed certain assets as real property when
             such assets are in fact personal property, or the Debtors may have listed certain
             assets as personal property when such assets are in fact real property. Buildings
             and land improvements are listed on Schedule A/B, Part 9, independent of
             whether the real property to which the building or land improvement is connected


                                             8
Case 19-51218-grs    Doc 20    Filed 08/01/19 Entered 08/01/19 21:39:44            Desc Main
                              Document      Page 9 of 307


            is Debtor-owned property. The Debtors reserve all of their rights to re-categorize
            and/or re-characterize such asset holdings to the extent the Debtors determine that
            such holdings were improperly listed.

            Coal property indicates coal that is yet to be mined and exists unprocessed on or
            below the earth’s surface in its natural state. Due to the interwoven nature of yet
            to be mined coal and real property, the Debtors have included coal property on
            Schedule A/B, Part 9. The Debtors take no position as to whether coal property
            should be considered real property for the purposes of Schedule A/B, Part 9.

      (e)   Schedule A/B, Part 11 – All Other Assets. Dollar amounts are presented net of
            impairments and other adjustments.

            Additionally, the Debtors may receive refunds for sales and use tax at various
            times throughout their fiscal year. As of the Petition Date, however, certain of
            these amounts are unknown to the Debtors, and accordingly, may not be listed in
            Schedule A/B.

            Other Contingent and Unliquidated Claims or Causes of Action of Every
            Nature, including Counterclaims of the Debtor and Rights to Setoff Claims. In
            the ordinary course of their businesses, the Debtors may have accrued, or may
            subsequently accrue, certain rights to counter-claims, cross-claims, setoffs,
            refunds with their customers and suppliers, or potential warranty claims against
            their suppliers. Additionally, certain of the Debtors may be party to pending
            litigation in which the Debtors have asserted, or may assert, claims as a plaintiff
            or counter-claims and/or cross-claims as a defendant. Because certain of these
            claims are unknown to the Debtors and not quantifiable as of the Petition Date,
            they may not be listed on Schedule A/B, Part 11.

            Interests in Insurance Policies or Annuities. A list of the Debtors’ insurance
            policies and related information is available in the Debtors’ Motion for Entry of
            an Order Authorizing, but not Directing, the Debtors to: (A) Continue Insurance
            Coverage Entered into Pre-Petition; and (B) Maintain Postpetition Financing of
            Insurance Premiums (Docket No. 12).

            Executory Contracts and Unexpired Leases. Because of the large number of the
            Debtors’ executory contracts and unexpired leases, as well as the size and scope
            of such documents, the Debtors have not attached such agreements to Schedule
            A/B. Instead, the Debtors have only listed such agreements in Schedule G.

            Schedule D – Creditors Who Have Claims Secured by Property. The claims
            listed on Schedule D arose or were incurred on various dates; a determination of
            the date upon which each claim arose or was incurred would be unduly
            burdensome and cost prohibitive. Accordingly, not all such dates are included for
            each claim. All claims listed on Schedule D, however, appear to have arisen or
            been incurred before the Petition Date.




                                             9
Case 19-51218-grs    Doc 20    Filed 08/01/19 Entered 08/01/19 21:39:44             Desc Main
                              Document     Page 10 of 307


            Except as otherwise agreed pursuant to a stipulation or order entered by the
            Bankruptcy Court, the Debtors reserve their rights to dispute or challenge the
            validity, perfection, or immunity from avoidance of any lien purported to be
            granted or perfected in any specific asset of a secured creditor listed on Schedule
            D of any Debtor. Moreover, although the Debtors have scheduled claims of
            various creditors as secured claims, the Debtors reserve all of their rights to
            dispute or challenge the secured nature of any such creditor’s claim or the
            characterization of the structure of any such transaction or any document or
            instrument related to such creditor’s claim. The descriptions provided in
            Schedule D are solely intended to be a summary—and not an admission—of
            liability.

            Certain claimants listed under Schedule E/F may have the right, pursuant to state
            law, to assert trade or mechanics’ liens over the Debtors’ leaseholds, as well as
            essential parts, machinery, and other equipment. As of the Petition Date, it is
            possible that a subset of vendors could assert such liens for certain prepetition
            goods or services. The Debtors reserve their right to supplement Schedule D with
            such parties should they assert and perfect such mechanics’ or trade liens.

      (f)   Schedule E/F – Creditors Who Have Unsecured Claims.

            Part 1 - Creditors with Priority Unsecured Claims. The Bankruptcy Court has
            authorized the Debtors, in their discretion, to pay certain liabilities that may be
            entitled to priority under the applicable provisions of the Bankruptcy Code. For
            example, on July 18, 2019, the Bankruptcy Court entered the Final Order (I)
            Authorizing, But Not Directing, the Debtors to (A) Pay and Honor Certain
            Prepetition Claims for Wages, Salaries, Bonuses and Other Compensation and
            Withholdings and Deductions; (B) Continue Employee Benefit Programs in the
            Ordinary Course of Business; and (C) Pay Certain Reimbursable Expenses; (II)
            Authorizing, But Not Directing, the Debtors to Make Deductions from Employee
            Paychecks; and (III) Authorizing and Directing Banks and other Financial
            Institutions to Receive, Process, Honor and Pay All Checks and Electronic
            Payment Requests Made by the Debtors Relating to the Foregoing (Docket No.
            234), authorizing the Debtors to pay or honor certain prepetition obligations with
            respect to employee wages, salaries and other compensation, reimbursable
            employee expenses and similar benefits. Additionally, on July 18, 2019, the
            Bankruptcy Court entered the Final Order Authorizing Payment of Certain
            Prepetition Taxes (Docket No. 233) authorizing the Debtors to pay or honor
            certain prepetition obligations owed to taxing authorities. To the extent such
            claims have been paid or may be paid pursuant to further Bankruptcy Court order,
            they may not be included on Schedule E.

            The listing of a claim on Schedule E/F, Part 1, does not constitute an admission
            by the Debtors that such claim or any portion thereof is entitled to priority status.

            Part 2 - Creditors with Nonpriority Unsecured Claims. The Debtors have made
            reasonable efforts to report all general unsecured claims against the Debtors on


                                             10
Case 19-51218-grs   Doc 20    Filed 08/01/19 Entered 08/01/19 21:39:44             Desc Main
                             Document     Page 11 of 307


           Schedule E/F, Part 2, based upon the Debtors’ existing books and records. The
           claims of individual creditors for among other things, products, goods or services
           are listed as either the lower of the amounts invoiced by the creditor or the
           amounts entered on the Debtors’ books and records and may not reflect credits or
           allowances due from such creditors to the Debtors. The Debtors reserve all rights
           with respect to any such credits and allowances including the right to assert
           claims objections and/or setoffs. The claims listed on Schedule E/F, Part 2, arose
           or were incurred on various dates. In certain instances, the date on which a claim
           arose is an open issue of fact. While commercially reasonable efforts have been
           made, determining the date upon which each claim in Schedule E/F, Part 2, was
           incurred or arose would be unduly burdensome and cost prohibitive and,
           therefore, the Debtors do not list a date for each claim listed on Schedule E/F,
           Part 2.

           Schedule E/F, Part 2, does not include certain deferred charges, deferred
           liabilities, accruals or general reserves. Such amounts are general estimates of
           liabilities and do not represent specific claims as of the Petition Date.

           Schedule E/F, Part 2, contains information regarding threatened or pending
           litigation involving the Debtors. The amounts for these potential claims are listed
           as “undetermined” and are marked as contingent, unliquidated, and disputed in
           the Schedules and Statements. For the avoidance of doubt, where the named
           defendant is Cambrian Holding Company, Inc. (“Cambrian Holding”) plus “et
           al.,” the Debtors have listed such claim on Schedule E/F, Part 2, of Cambrian
           Holding. However, to the extent that litigation involving a particular Debtor has
           been identified, information regarding that litigation is contained in Schedule E/F,
           Part 2, for that Debtor.

           Schedule E/F, Part 2, reflects certain prepetition amounts owing to counterparties
           to executory contracts and unexpired leases. Such prepetition amounts, however,
           may be paid in connection with the assumption or assumption and assignment of
           an executory contract or unexpired lease. In addition, Schedule E/F, Part 2, does
           not include claims that may arise in connection with the rejection of any
           executory contracts and unexpired leases, if any, that may be rejected.

           As of the time of filing of the Schedules and Statements, the Debtors may not
           have received all invoices for payables, expenses, and other liabilities that may
           have accrued prior to the Petition Date. Accordingly, the information contained
           in Schedules D and E/F may be incomplete. The Debtors reserve their rights, but
           undertake no obligations, to amend Schedules D and E/F if and as they receive
           such invoices.

           Workers’ Compensation Claims. The Debtors are subject to the Federal Mine
           Safety and Health Act of 1977, 30 U.S.C. § 901 et seq. (the “Black Lung
           Benefits Act”) and other workers’ compensation laws in the states in which they
           operate. Under the Black Lung Benefits Act, such Debtors are required to
           provide benefits to their current and former coal miners (and certain of their


                                            11
Case 19-51218-grs    Doc 20    Filed 08/01/19 Entered 08/01/19 21:39:44             Desc Main
                              Document     Page 12 of 307


            qualified dependents) suffering from coal workers’ pneumoconiosis, an
            occupational disease often referred to as black lung disease. The Debtors are fully
            insured with respect to any claims that may arise under the Black Lung Benefits
            Act and applicable workers’ compensation laws, including those claims related to
            legacy “TECO” obligations under the Black Lung Benefits Act and workers’
            compensation obligations for which a bond is in place.

      (g)   Schedule G – Executory Contracts and Unexpired Leases. While reasonable
            efforts have been made to ensure the accuracy of Schedule G, inadvertent errors
            or omissions may have occurred.

            Listing a contract or agreement on Schedule G does not constitute an admission
            that such contract or agreement is an executory contract or unexpired lease or that
            such contract or agreement was in effect on the Petition Date or is valid or
            enforceable. The Debtors reserve all of their rights to dispute the validity, status,
            or enforceability of any contracts, agreements, or leases set forth in Schedule G
            and to amend or supplement such Schedule as necessary. Certain of the leases
            and contracts listed on Schedule G may contain renewal options, guarantees of
            payment, indemnifications, options to purchase, rights of first refusal and other
            miscellaneous rights. Such rights, powers, duties and obligations are not set forth
            separately on Schedule G. In addition, the Debtors may have entered into various
            other types of agreements in the ordinary course of their business, such as
            supplemental agreements and letter agreement, which documents may not be set
            forth in Schedule G.

            Certain of the contracts and agreements listed on Schedule G may consist of
            several parts, including, purchase orders, amendments, restatements, waivers,
            letters, and other documents that may not be listed on Schedule G or that may be
            listed as a single entry. The Debtors expressly reserve their rights to challenge
            whether such related materials constitute an executory contract, a single contract
            or agreement or, multiple, severable, or separate contracts. Furthermore, the
            Debtors reserve all rights to dispute or challenge the characterization of any
            transaction or any document or instrument related to a creditor’s claim.

            The contracts, agreements, and leases listed on Schedule G may have expired or
            may have been modified, amended, or supplemented from time to time by various
            amendments, restatements, waivers, estoppel certificates, letters, memoranda, and
            other documents, instruments, and agreements that may not be listed therein
            despite the Debtors’ use of reasonable efforts to identify such documents.
            Further, unless otherwise specified on Schedule G, each executory contract or
            unexpired lease listed therein shall include all exhibits, schedules, riders,
            modifications, declarations, amendments, supplements, attachments, restatements,
            or other agreements made directly or indirectly by any agreement, instrument, or
            other document that in any manner affects such executory contract or unexpired
            lease, without respect to whether such agreement, instrument, or other document
            is listed therein. In some cases, the same supplier or provider appears multiple



                                             12
Case 19-51218-grs     Doc 20    Filed 08/01/19 Entered 08/01/19 21:39:44             Desc Main
                               Document     Page 13 of 307


             times on Schedule G. This multiple listing is intended to reflect distinct
             agreements between the applicable Debtor and such supplier or provider.

             The Debtors have included certain interests in real property on Schedule G. The
             listing of such real property interests on Schedule G as “executory” does not
             constitute an admission by a Debtor that any such contract is executory. The
             Debtors reserve all rights to recategorize and/or recharacterize their interests in
             such real property at a later date, as necessary.

             The Debtors reserve all of their rights, claims, and causes of action with respect to
             the contracts on Schedule G, including the right to dispute or challenge the
             characterization of the structure of any transaction or any document or instrument
             related to a creditor’s claim.

             Omission of a contract or agreement from Schedule G does not constitute an
             admission that such omitted contract or agreement is not an executory contract or
             unexpired lease. The Debtors’ rights under the Bankruptcy Code with respect to
             any such omitted contracts or agreements are not impaired by the omission.
             Certain Debtors are guarantors and parties to guaranty agreements regarding the
             Debtors’ Secured Notes. The guaranty obligations arising under these agreements
             are reflected on Schedules D and F only.

      (h)    Schedule H – Co-Debtors. For purposes of Schedule H, the the Debtors have
             identified and listed certain guarantees associated with the Debtors’ executory
             contracts, unexpired leases, and other such agreements. The Debtors reserve all
             of their rights to amend the Schedules to the extent that additional guarantees are
             identified or such guarantees are discovered to have expired or be unenforceable.
             The Debtors have not listed any litigation-related Co-Debtors on Schedule H.
             Instead, all such listings can be found on the Debtors’ Schedule E/F.

6.    Specific Statements Disclosures.

      (a)    Statements, Part 1, Question 2 – Non-Business Revenue. The Debtors record a
             non-material amount of certain transactions as other income in their financial
             records. Such transactions have been included in the response to Statements,
             Part 1, Question 2. These transactions are not related to the sale of coal but are
             related to the sale of surplus equipment, scrap metal and other sundry items.

      (b)    Statements, Part 2, Question 3 – Payments and Transfers to Certain
             Creditors within 90 Days. The dates set forth in the “Dates” column relate to
             one of the following: (a) the date of a wire transfer; (b) the date of an “ACH”
             payment; or (c) the check date. In general, disbursements are made by Cambrian
             Holding or its affiliates, and recorded to the proper entity with the liability
             through intercompany journal entries. In addition to the payments disclosed in
             response to this Question, the Debtors periodically replenish “petty cash” working
             accounts held locally by some entities. Disbursements from these working




                                              13
Case 19-51218-grs    Doc 20    Filed 08/01/19 Entered 08/01/19 21:39:44             Desc Main
                              Document     Page 14 of 307


            accounts, held by various Debtors, to third party payees are included in this
            Question but the intercompany replenishment transactions are not.

            Statements, Part 2, Question 4 – Payments and Transfers to Insiders. For a
            discussion of setoffs incurred by the Debtors, refer to paragraph 3(g) of these
            Global Notes. To the extent: (i) a person qualified as an “insider” in the year
            prior to the Petition Date, but later resigned their insider status or (ii) did not
            begin the year as an insider, but later became and insider, the Debtors have only
            listed those payments made while such person was defined as an insider in
            Statements, Part 2, Question 4.

      (c)   Statements, Part 2, Question 5 – Repossessions, Foreclosures and Returns.
            The Debtors return damaged, unsatisfactory or out-of-specification raw materials
            and other goods to vendors in the ordinary course of business. These ordinary
            course returns have not been listed in SOFAs Part 2, Question 5.

      (d)   Statements, Part 2, Question 6 – Setoffs. For a discussion of setoffs incurred by
            the Debtors, refer to paragraph 4(q) of these Global Notes.

      (e)   Statements, Part 3 – Legal Actions or Assignments. There are several pending
            litigation matters which may or may not lead to potential recoveries. The actual
            amount of these litigation matters is contingent on the outcome of the cases. The
            Debtors routinely participate in administrative actions and appeals with state
            agencies regarding permits in the ordinary course of their business and they have
            identified those administrative actions that were pending within one year of the
            Petition Date.

      (f)   Statements, Part 6, Question 11 – Payments Related to Bankruptcy. The
            attachment to Question 11 on all Statements reflect payments to professionals
            made from the Debtors’ operating account, which is owned by Marshall
            Resources, on behalf of the 19 Debtors on a consolidated basis. The Debtors
            believe that it would be an inefficient use of the assets of the Debtors’ estates for
            the Debtors to allocate these payments on a Debtor-by-Debtor basis. The
            response to Question 11 in each of the Debtors’ Statements thus refers to the
            attachment to Question 11 of Marshall Resources’ Statement.

      (g)   Statements, Part 12, Questions 22-24 – Details About Environmental
            Information. The Debtors historically have operated in several locations across
            Kentucky and Virginia, and own certain property in Tennessee that is not
            operational. At some locations, the Debtors no longer have any active operations
            and may no longer have relevant records, or the records may no longer be
            complete or reasonably accessible or reviewable. Some individuals who once
            possessed responsive information are no longer employed by the Debtors. For all
            these reasons, it may not be possible to identify and supply the requested
            information for all of the requested information that is responsive to Statements
            Part 12, Questions 22-24. The Debtors have provided responsive information for
            matters and issues that have arisen within the last three years, including matters


                                             14
Case 19-51218-grs    Doc 20    Filed 08/01/19 Entered 08/01/19 21:39:44             Desc Main
                              Document     Page 15 of 307


            and issues that the Debtors consider having been resolved. This timeframe is
            consistent with requirements in state and federal coal mining regulations to
            include environmental violations from the previous three-year period in Surface
            Mining Control and Reclamation Act coal mining permit applications, revisions
            and renewals. This response does not include sites or proceedings related to non-
            environmental laws, such as occupational safety and health laws or transportation
            laws. This response is also limited to identifying circumstances in which
            governmental agencies have alleged in writing that particular operations of the
            Debtors are in violation of environmental laws and proceedings that have resulted
            from alleged violations of environmental laws. This response also does not cover:
            (i) periodic information requests, investigations or inspections from governmental
            units concerning compliance with environmental laws; or (ii) routine reports and
            submissions concerning permitted discharges resulting from routine operations
            where such reports and submissions were made in compliance with regulatory
            requirements, such as monthly discharge monitoring reports.

      (h)   Statements, Part 13, Question 26 – Books, Records, and Financial
            Statements. The Debtors provide certain parties, such as banks, auditors,
            potential investors, vendors, and financial advisors, with financial statements that
            may not be part of a public filing, as the Debtors are not required public filers.
            The Debtors do not maintain complete lists or other records tracking such
            disclosures. Therefore, the Debtors have not provided full lists of these parties in
            their Responses to Statement, Part 13, Question 26.

      (i)   Statements, Part 13, Question 27 – Inventories. The Debtors’ policy
            concerning the counts of parts and supplies inventory does not include periodic
            counts of the entire inventory. Instead, cycle counts of portions of inventory are
            continuously taken. Thus, information concerning parts and supplies inventory
            counts are not included in the response to SOFAs Part 13, Question 27.
            Furthermore, the Debtors have only responded to SOFAs Part 13, Question 27 to
            the extent that the Debtors handle directly, and does not refer to inventory that
            may be under the control of non-Debtor third parties.

      (j)   Statements, Part 13, Question 28 – Current Partners, Officers, Directors, and
            Shareholders. The Debtors also incorporate by reference the List of Equity
            Security Holders filed as part of their Voluntary Petitions.

      (k)   Statements, Part 13, Question 30 – Payments, Distributions, or Withdrawals
            Credited or Given to Insiders. Distributions by the Debtors to their directors
            and officers are listed on the attachment to Question 4. Certain directors and
            executive officers of the Debtors are also directors and executive officers of
            certain of the Debtors’ affiliates. Certain of the Debtors’ directors and executive
            officers received distributions net of tax withholdings in the year preceding the
            Petition Date. The amounts listed under Question 4 reflect the gross amounts paid
            to such directors and executive officers, rather than the net amounts after
            deducting for tax withholdings.



                                             15
Case 19-51218-grs   Doc 20    Filed 08/01/19 Entered 08/01/19 21:39:44   Desc Main
                             Document     Page 16 of 307


                             *     *     *     *     *




                                        16
             Case
  Fill in this       19-51218-grs
               information                   Doc
                           to identify the case:                          20       Filed 08/01/19 Entered 08/01/19 21:39:44                                           Desc Main
                                                                                  Document     Page 17 of 307
 Debtor        Pike-Letcher Land LLC


 United States Bankruptcy Court for the: Eastern District of Kentucky


 Case number           19-51218
  (if known)
                                                                                                                                                                       ¨ Check if this is an
                                                                                                                                                                          amended filing

 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                               04/19



  Part 1:       Summary of Assets



 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                         $2,746,565.11
         Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


     1b. Total personal property:
                                                                                                                                                                        $24,359,006.30
         Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


     1c. Total of all property:
                                                                                                                                                                        $27,105,571.41
         Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .




    Part 2:       Summary of Liabilities



   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                       $126,929,126.01
      Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D . . . . . . . . .



   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                           UNKNOWN
            Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . . .


        3b. Total amount of claims of nonpriority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                  +     $26,466,506.06




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                       $153,395,632.07
      Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                             Page 1 of 1
             Case
  Fill in this       19-51218-grs
               information                   Doc
                           to identify the case:         20     Filed 08/01/19 Entered 08/01/19 21:39:44                            Desc Main
                                                               Document     Page 18 of 307
 Debtor        Pike-Letcher Land LLC


 United States Bankruptcy Court for the: Eastern District of Kentucky


 Case number          19-51218
  (if known)
                                                                                                                                     ¨ Check if this is an
                                                                                                                                        amended filing

 Official Form 206A/B
 Schedule A/B: Assets - Real and Personal Property                                                                                                  04/19

 Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
 all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which
 have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or
 unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
 Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
 debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
 sheet is attached, include the amounts from the attachment in the total for the pertinent part.


 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


 Part 1:        CASH AND CASH EQUIVALENTS

 1.    DOES THE DEBTOR HAVE ANY CASH OR CASH EQUIVALENTS?
       ¨       No. Go to Part 2.
       þ       Yes. Fill in the information below.



          All cash or cash equivalents owned or controlled by the debtor                                                             Current value of
                                                                                                                                     debtor’s interest

 2.    CASH ON HAND
       NONE

 3.    CHECKING, SAVINGS, MONEY MARKET, OR FINANCIAL BROKERAGE ACCOUNTS
       (IDENTIFY ALL)
       Name of institution (bank or brokerage firm)                     Type of account           Last 4 digits of account number
       3.1.         COMMUNITY TRUST BANK                                GENERAL CHECKING          9027                                           $7,573.34

 4.    OTHER CASH EQUIVALENTS
       NONE

 5     Total of Part 1.
       ADD LINES 2 THROUGH 4 (INCLUDING AMOUNTS ON ANY ADDITIONAL SHEETS). COPY THE                                                              $7,573.34
       TOTAL TO LINE 80.

 Part 2:        DEPOSITS AND PREPAYMENTS

 6.    DOES THE DEBTOR HAVE ANY DEPOSITS OR PREPAYMENTS?
       ¨       No. Go to Part 3.
       þ       Yes. Fill in the information below.


                                                                                                                                     Current value of
                                                                                                                                     debtor’s interest

 7.    DEPOSITS, INCLUDING SECURITY DEPOSITS AND UTILITY DEPOSITS
       DESCRIPTION, INCLUDING NAME OF HOLDER OF DEPOSIT
       NONE

 8.    PREPAYMENTS, INCLUDING PREPAYMENTS ON EXECUTORY CONTRACTS, LEASES,
       INSURANCE, TAXES, AND RENT


Official Form 206A/B                                  Schedule A/B: Assets - Real and Personal Property                                        Page 1 of 15
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC       Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                    Case number (if known)  21:39:44
                                                                                           19-51218    Desc Main
              (Name)                             Document     Page 19 of 307
                                                                                                        Current value of
                                                                                                        debtor’s interest

 8.   PREPAYMENTS, INCLUDING PREPAYMENTS ON EXECUTORY CONTRACTS, LEASES,
      INSURANCE, TAXES, AND RENT
      DESCRIPTION, INCLUDING NAME OF HOLDER OF PREPAYMENT
      8.1.        PREPAID ROYALTIES - #62116-BOB STEWART HEIRS                                                        $30.30
      8.2.        PREPAID ROYALTIES - ADV RENTAL-JUDY POLLY                                                         $500.00
      8.3.        PREPAID ROYALTIES - ADV ROY-CALVIN R TACKETT-BFHI                                               $27,360.00
      8.4.        PREPAID ROYALTIES - ADVANCE ROYALTY-ELKHORN COAL                                                  $813.67
      8.5.        PREPAID ROYALTIES - ADVANCE ROYALTY-ENTRPRISE COA                                               $14,350.32
      8.6.        PREPAID ROYALTIES - ARNOLD HAMPTON - LS#62089                                                    $9,469.42
      8.7.        PREPAID ROYALTIES - AUBREY OAKS                                                                   $500.00
      8.8.        PREPAID ROYALTIES - BARBARA JOHNSON - LS #62072                                                   $652.77
      8.9.        PREPAID ROYALTIES - BOBBY CHILDERS - LS ?                                                       $70,000.00
      8.10.       PREPAID ROYALTIES - BRASHEAR LEASE #470 (BEAR BR)                                                $2,000.00
      8.11.       PREPAID ROYALTIES - COLLIE HALL-LS# 62071                                                       $20,000.00
      8.12.       PREPAID ROYALTIES - CW - DOUGLAS P. JUSTICE                                                     $14,180.00
      8.13.       PREPAID ROYALTIES - DANNY & IMOGENE MEADE-LS#6207                                               $17,125.45
      8.14.       PREPAID ROYALTIES - DANNY BENTLEY-LS #62072                                                       $652.77
      8.15.       PREPAID ROYALTIES - G.C. ROWE HEIRS-LS#61006                                                    $16,000.00
      8.16.       PREPAID ROYALTIES - GENE HALL-LS# 62071                                                         $20,000.00
      8.17.       PREPAID ROYALTIES - HOWARD OAKS JR & AUBREY OAKS                                                  $500.00
      8.18.       PREPAID ROYALTIES - HOWARD OAKS JR.                                                               $500.00
      8.19.       PREPAID ROYALTIES - J.NORVEL JOHNSON HEIRS-LS6208                                               $20,000.00
      8.20.       PREPAID ROYALTIES - JOHN & DOROTHY GRAHAM                                                        $1,000.00
      8.21.       PREPAID ROYALTIES - JOHNNY JOHNSON - LS #62072                                                    $652.77
      8.22.       PREPAID ROYALTIES - JOHNSON SISTERS-LS#62079                                                    $20,000.01
      8.23.       PREPAID ROYALTIES - JUDY WHITE - LS #62072                                                        $652.77
      8.24.       PREPAID ROYALTIES - KEITH COMPTON-LS#                                                            $7,441.25
      8.25.       PREPAID ROYALTIES - KENTUCKY BERWIND LS 63000                                                   $83,300.46
      8.26.       PREPAID ROYALTIES - LILBURN COMPTON-LS#62085                                                     $3,000.00
      8.27.       PREPAID ROYALTIES - LOLA TACKETT - LS #62070                                                     $2,829.70
      8.28.       PREPAID ROYALTIES - LS #62014-JOEY & TEENA GOODSO                                                $2,000.00
      8.29.       PREPAID ROYALTIES - LS #62016-TIM & VIVIAN COLLIN                                                $2,000.00
      8.30.       PREPAID ROYALTIES - LS #62098 MARY TACKETT                                                      $20,217.91
      8.31.       PREPAID ROYALTIES - LS #62109-REBLE EVANS                                                         $855.56
      8.32.       PREPAID ROYALTIES - LS #62112-KATHERINE CHILDERS                                                $60,000.00
      8.33.       PREPAID ROYALTIES - LS #62122 DIANE STEPHENS                                                    $20,000.00
      8.34.       PREPAID ROYALTIES - LS 62095-WHITESBURG ED DEV FN                                               $61,153.08
      8.35.       PREPAID ROYALTIES - LS 62096 RONALD & GLADYS REYN                                               $61,141.10
      8.36.       PREPAID ROYALTIES - LS 62097 JOSEPHINE STEWART                                                  $61,141.10
      8.37.       PREPAID ROYALTIES - LS 62120-TURNER FLEMING HEIRS                                               $31,130.35
      8.38.       PREPAID ROYALTIES - LS#     -EARNEST RAY                                                         $2,721.12
      8.39.       PREPAID ROYALTIES - LS# -GLEN WILLIAM BROWN                                                     $28,000.00
      8.40.       PREPAID ROYALTIES - LS# ? -GERALD & LEANNA MULLIN                                                $1,000.00
      8.41.       PREPAID ROYALTIES - LS# 62092 - ROY RIDDLE                                                       $1,434.22
      8.42.       PREPAID ROYALTIES - LS# 62148-FLOYD D MULLINS JR                                                  $415.74
      8.43.       PREPAID ROYALTIES - LS# 62148-ROBERT A MULLINS                                                    $332.42
      8.44.       PREPAID ROYALTIES - LS#60114-DONALD REED NEWSOME                                                $50,000.00
      8.45.       PREPAID ROYALTIES - LS#61008-S. BURCHETT, ATTORNE                                               $12,500.00
      8.46.       PREPAID ROYALTIES - LS#61009-G F JOHNSON ESTATE                                                 $73,000.00
      8.47.       PREPAID ROYALTIES - LS#61010-BIG SANDY COMPANY                                                 $300,000.00
      8.48.       PREPAID ROYALTIES - LS#61014-ELK HORN COAL COMPAN                                              $817,000.00
      8.49.       PREPAID ROYALTIES - LS#61015-ALAN BLAKE LOGUE                                                    $6,000.00
      8.50.       PREPAID ROYALTIES - LS#61015-DONNA LYNN PHILLIPS                                                  $125.00
      8.51.       PREPAID ROYALTIES - LS#61015-ESTATE H L ROBINSON                                                 $6,000.00
      8.52.       PREPAID ROYALTIES - LS#61015-JOHN H ROBINSON                                                     $6,000.00
      8.53.       PREPAID ROYALTIES - LS#61015-JOHN K TRIVETTE                                                     $2,000.00
      8.54.       PREPAID ROYALTIES - LS#61015-JOHN LINTON VENTERS                                                 $1,000.00
      8.55.       PREPAID ROYALTIES - LS#61015-JOHN S CLINE III EST                                               $18,000.00
      8.56.       PREPAID ROYALTIES - LS#61015-LELAND CLAY SELF                                                    $1,000.00



Official Form 206A/B                       Schedule A/B: Assets - Real and Personal Property                      Page 2 of 15
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC     Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                  Case number (if known)  21:39:44
                                                                                         19-51218    Desc Main
           (Name)                              Document     Page 20 of 307
                                                                                                      Current value of
                                                                                                      debtor’s interest

 8.   PREPAYMENTS, INCLUDING PREPAYMENTS ON EXECUTORY CONTRACTS, LEASES,
      INSURANCE, TAXES, AND RENT
      DESCRIPTION, INCLUDING NAME OF HOLDER OF PREPAYMENT
      8.57.    PREPAID ROYALTIES - LS#61015-MELANIE S HUBBARD                                                     $125.00
      8.58.    PREPAID ROYALTIES - LS#61015-MILLICENT MAY                                                        $2,666.64
      8.59.    PREPAID ROYALTIES - LS#61015-PATTI RAI BLAIR                                                      $2,000.00
      8.60.    PREPAID ROYALTIES - LS#61015-ROBERT CROOKS                                                        $2,666.72
      8.61.    PREPAID ROYALTIES - LS#61015-ROBERT G SELF II                                                     $1,000.00
      8.62.    PREPAID ROYALTIES - LS#61015-ROBERT R VENTERS III                                                 $1,000.00
      8.63.    PREPAID ROYALTIES - LS#61015-RUTH BRUNING                                                         $2,666.64
      8.64.    PREPAID ROYALTIES - LS#61015-SYDNEY SELF PHILLIPS                                                 $1,500.00
      8.65.    PREPAID ROYALTIES - LS#61015-THELMA SELF SEALS                                                    $2,000.00
      8.66.    PREPAID ROYALTIES - LS#61015-THOMAS L SELF                                                        $2,000.00
      8.67.    PREPAID ROYALTIES - LS#61015-TRACI D PHILLIPS                                                      $125.00
      8.68.    PREPAID ROYALTIES - LS#61015-WILLIAM C ROBINSON                                                   $6,000.00
      8.69.    PREPAID ROYALTIES - LS#61015-WILLIAM S PHILLIPS                                                    $125.00
      8.70.    PREPAID ROYALTIES - LS#61015-WILLIAM SIDNEY TRIVE                                                 $2,000.00
      8.71.    PREPAID ROYALTIES - LS#61019-AEP KENTUCKY COAL LL                                                $20,000.00
      8.72.    PREPAID ROYALTIES - LS#61020-ALMA LAND COMPANY                                                  $300,000.00
      8.73.    PREPAID ROYALTIES - LS#62006-JEFFERY P JOHNSON                                                   $12,000.00
      8.74.    PREPAID ROYALTIES - LS#62071-VICTORAL HALL HEIRS                                                 $20,000.00
      8.75.    PREPAID ROYALTIES - LS#62099-DANNY ALVIN BRANHAM                                                 $10,092.26
      8.76.    PREPAID ROYALTIES - LS#62108-NELLIE BLISS                                                          $731.64
      8.77.    PREPAID ROYALTIES - LS#62116-BRENDA ADAMS                                                            $24.51
      8.78.    PREPAID ROYALTIES - LS#62116-DANIEL STEWART (1/14                                                  $482.82
      8.79.    PREPAID ROYALTIES - LS#62116-DAVID FLEMING                                                           $19.61
      8.80.    PREPAID ROYALTIES - LS#62116-DEBRA JOHNSON                                                         $196.07
      8.81.    PREPAID ROYALTIES - LS#62116-DELLA LUCAS                                                           $196.08
      8.82.    PREPAID ROYALTIES - LS#62116-DELORIS FLEMING                                                       $196.08
      8.83.    PREPAID ROYALTIES - LS#62116-DENNY FLEMING (1/14)                                                  $482.82
      8.84.    PREPAID ROYALTIES - LS#62116-DONNA SUE HAARHOFF                                                    $196.07
      8.85.    PREPAID ROYALTIES - LS#62116-EUGENE FLEMING                                                        $196.08
      8.86.    PREPAID ROYALTIES - LS#62116-FEARL E FLEMING                                                         $24.51
      8.87.    PREPAID ROYALTIES - LS#62116-FRANK FLEMING                                                           $19.61
      8.88.    PREPAID ROYALTIES - LS#62116-GEORGE G STEWART                                                        $49.01
      8.89.    PREPAID ROYALTIES - LS#62116-GLASSIE O HALL                                                        $196.08
      8.90.    PREPAID ROYALTIES - LS#62116-GLENN V STEWART                                                         $49.01
      8.91.    PREPAID ROYALTIES - LS#62116-HAROLD FLEMING                                                          $24.51
      8.92.    PREPAID ROYALTIES - LS#62116-HELEN C JACKSON                                                         $19.61
      8.93.    PREPAID ROYALTIES - LS#62116-JESSIE H FLEMING                                                        $19.61
      8.94.    PREPAID ROYALTIES - LS#62116-LESSIE FLEMING                                                        $196.08
      8.95.    PREPAID ROYALTIES - LS#62116-LOIS ANN ANDERSON                                                       $19.61
      8.96.    PREPAID ROYALTIES - LS#62116-M STEWART-1/4 OF 1/1                                                   $436.11
      8.97.    PREPAID ROYALTIES - LS#62116-MABLE JOHNSON                                                         $196.08
      8.98.    PREPAID ROYALTIES - LS#62116-PAMELA S ASHLEY                                                       $196.08
      8.99.    PREPAID ROYALTIES - LS#62116-PAULINE MARTIN                                                          $19.61
      8.100.   PREPAID ROYALTIES - LS#62116-ROBERT R MULLINS                                                      $147.05
      8.101.   PREPAID ROYALTIES - LS#62116-ROGER DEAN STEWART                                                    $196.07
      8.102.   PREPAID ROYALTIES - LS#62116-RUBY N BENTLEY                                                          $19.61
      8.103.   PREPAID ROYALTIES - LS#62116-SALVADOR P TAFOYA                                                       $24.51
      8.104.   PREPAID ROYALTIES - LS#62116-SARAH B FLEMING                                                       $196.08
      8.105.   PREPAID ROYALTIES - LS#62116-SHEILA TURNMYRE                                                       $196.07
      8.106.   PREPAID ROYALTIES - LS#62116-SHELIA G BURNETT                                                        $19.61
      8.107.   PREPAID ROYALTIES - LS#62116-STARLA F HAMPTON                                                        $19.61
      8.108.   PREPAID ROYALTIES - LS#62116-STEVE TOLER                                                             $24.51
      8.109.   PREPAID ROYALTIES - LS#62116-TERESA FOX                                                              $19.61
      8.110.   PREPAID ROYALTIES - LS#62116-WILLARD FLEMING                                                       $196.08
      8.111.   PREPAID ROYALTIES - LS#62117-COLLIE TACKETT (1/5)                                                  $497.04
      8.112.   PREPAID ROYALTIES - LS#62117-JUANITA JOHNSON (1/5                                                  $497.04



Official Form 206A/B                     Schedule A/B: Assets - Real and Personal Property                      Page 3 of 15
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC     Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                  Case number (if known)  21:39:44
                                                                                         19-51218    Desc Main
           (Name)                              Document     Page 21 of 307
                                                                                                      Current value of
                                                                                                      debtor’s interest

 8.   PREPAYMENTS, INCLUDING PREPAYMENTS ON EXECUTORY CONTRACTS, LEASES,
      INSURANCE, TAXES, AND RENT
      DESCRIPTION, INCLUDING NAME OF HOLDER OF PREPAYMENT
      8.113.   PREPAID ROYALTIES - LS#62117-KENNETH TACKETT (1/5                                                   $497.04
      8.114.   PREPAID ROYALTIES - LS#62117-MALLIE TACKETT (1/5)                                                   $497.04
      8.115.   PREPAID ROYALTIES - LS#62117-NORA MULLINS (1/5)                                                     $497.04
      8.116.   PREPAID ROYALTIES - LS#62118-A D PHILLIPS (1/16)                                                    $250.00
      8.117.   PREPAID ROYALTIES - LS#62118-E & C JOHNSON (1/16)                                                   $500.00
      8.118.   PREPAID ROYALTIES - LS#62118-FLOYD D EVANS (1/16)                                                   $250.00
      8.119.   PREPAID ROYALTIES - LS#62118-R & J MAYNARD (1/16)                                                   $250.00
      8.120.   PREPAID ROYALTIES - LS#62118-R & S JOHNSON (1/16)                                                   $500.01
      8.121.   PREPAID ROYALTIES - LS#62118-RONALD K EVANS (1/16                                                   $250.00
      8.122.   PREPAID ROYALTIES - LS#62119-HERBIE FLEMING HEIRS                                                 $18,714.45
      8.123.   PREPAID ROYALTIES - LS#62125-DILLIE BURKE(20%)                                                      $894.75
      8.124.   PREPAID ROYALTIES - LS#62128 VERNIE & BETTY STEWA                                                 $20,000.00
      8.125.   PREPAID ROYALTIES - LS#62130-S MAXIMOFF/E WILMOTH                                                   $235.01
      8.126.   PREPAID ROYALTIES - LS#62131-JIMPER&NEDRA STURGIL                                                  $5,000.00
      8.127.   PREPAID ROYALTIES - LS#62132-CYNTHIA C JOHNSON WH                                                   $500.00
      8.128.   PREPAID ROYALTIES - LS#62132-EVERT F JOHNSON WHLG                                                  $1,000.00
      8.129.   PREPAID ROYALTIES - LS#62132-RYAN & SHARON JOHNSO                                                   $500.00
      8.130.   PREPAID ROYALTIES - LS#62135 MARJORIE WRIGHT                                                      $19,950.43
      8.131.   PREPAID ROYALTIES - LS#62136 FLORA BENTLEY 1/7                                                     $1,000.00
      8.132.   PREPAID ROYALTIES - LS#62137-COLLIE & JUDY HALL                                                    $5,761.04
      8.133.   PREPAID ROYALTIES - LS#62137-DONNA HALL                                                            $5,774.06
      8.134.   PREPAID ROYALTIES - LS#62137-GENE & BECKY HALL                                                     $5,832.88
      8.135.   PREPAID ROYALTIES - LS#62137-VICKIE HALL EXECUTRI                                                  $5,174.06
      8.136.   PREPAID ROYALTIES - LS#62137-VIRGIL & LOU HALL                                                     $5,715.23
      8.137.   PREPAID ROYALTIES - LS#62138-LAYDELL MULLINS HEIR                                                 $33,513.32
      8.138.   PREPAID ROYALTIES - LS#62139-ELMO & ALICE ADDINGT                                                $117,000.00
      8.139.   PREPAID ROYALTIES - LS#62140-R & D ADDINGTON                                                      $17,000.00
      8.140.   PREPAID ROYALTIES - LS#62141-C & V ADDINGTON                                                       $8,306.29
      8.141.   PREPAID ROYALTIES - LS#62141-D & C ADDINGTON                                                       $8,306.29
      8.142.   PREPAID ROYALTIES - LS#62142-KIRBY & MARTHA CAUDI                                                  $1,000.00
      8.143.   PREPAID ROYALTIES - LS#62143-GEORGE & OMA WRIGHT                                                  $12,815.56
      8.144.   PREPAID ROYALTIES - LS#62144-EULA & PAUL D WARD                                                   $11,345.98
      8.145.   PREPAID ROYALTIES - LS#62145-RUMALDA ELKINS GUARD                                                  $3,378.37
      8.146.   PREPAID ROYALTIES - LS#62147-MARY COLEMAN                                                          $1,800.00
      8.147.   PREPAID ROYALTIES - LS#62147-PATSY MAYNARD                                                         $1,800.00
      8.148.   PREPAID ROYALTIES - LS#62148-AVERY MULLINS .00833                                                   $291.47
      8.149.   PREPAID ROYALTIES - LS#62148-BRENDA J BEAMISH                                                         $99.09
      8.150.   PREPAID ROYALTIES - LS#62148-BRENDA MARTIN .00926                                                   $231.34
      8.151.   PREPAID ROYALTIES - LS#62148-CARL D MULLINS                                                           $63.01
      8.152.   PREPAID ROYALTIES - LS#62148-CAROL MULLINS .00198                                                     $49.63
      8.153.   PREPAID ROYALTIES - LS#62148-CHESTER MULLINS .023                                                   $594.82
      8.154.   PREPAID ROYALTIES - LS#62148-CRYSTAL MULLINS .003                                                     $99.09
      8.155.   PREPAID ROYALTIES - LS#62148-DEBRA MULLINS .00833                                                   $208.15
      8.156.   PREPAID ROYALTIES - LS#62148-DIANA WARNER .003968                                                     $99.09
      8.157.   PREPAID ROYALTIES - LS#62148-ERNEST MULLINS .0092                                                   $231.34
      8.158.   PREPAID ROYALTIES - LS#62148-EVA MULLINS .005952                                                    $148.73
      8.159.   PREPAID ROYALTIES - LS#62148-GARY W HURST                                                             $99.09
      8.160.   PREPAID ROYALTIES - LS#62148-GINA HALL .001984                                                        $49.63
      8.161.   PREPAID ROYALTIES - LS#62148-IRENE MULLINS .08333                                                  $2,081.73
      8.162.   PREPAID ROYALTIES - LS#62148-J & E MULLINS .01190                                                   $297.41
      8.163.   PREPAID ROYALTIES - LS#62148-LAKEY MULLINS                                                            $68.80
      8.164.   PREPAID ROYALTIES - LS#62148-LESTER P MULLINS                                                       $297.41
      8.165.   PREPAID ROYALTIES - LS#62148-LINDA D MULLINS .011                                                   $297.41
      8.166.   PREPAID ROYALTIES - LS#62148-LINDA K GENTON                                                           $99.09
      8.167.   PREPAID ROYALTIES - LS#62148-LLOYD G KELLY .02777                                                   $694.00
      8.168.   PREPAID ROYALTIES - LS#62148-LOIS M TACKETT .0092                                                   $318.17



Official Form 206A/B                     Schedule A/B: Assets - Real and Personal Property                      Page 4 of 15
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC     Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                  Case number (if known)  21:39:44
                                                                                         19-51218    Desc Main
           (Name)                              Document     Page 22 of 307
                                                                                                      Current value of
                                                                                                      debtor’s interest

 8.   PREPAYMENTS, INCLUDING PREPAYMENTS ON EXECUTORY CONTRACTS, LEASES,
      INSURANCE, TAXES, AND RENT
      DESCRIPTION, INCLUDING NAME OF HOLDER OF PREPAYMENT
      8.169.   PREPAID ROYALTIES - LS#62148-MALOY R MULLINS                                                         $74.59
      8.170.   PREPAID ROYALTIES - LS#62148-MINERVA CALHOUN .011                                                  $297.41
      8.171.   PREPAID ROYALTIES - LS#62148-NICK MULLINS .001984                                                    $49.63
      8.172.   PREPAID ROYALTIES - LS#62148-NOAH NARVEL MULLINS                                                   $297.41
      8.173.   PREPAID ROYALTIES - LS#62148-NOBLE MULLINS .01041                                                  $520.37
      8.174.   PREPAID ROYALTIES - LS#62148-NORA MULLINS .083334                                                 $2,081.62
      8.175.   PREPAID ROYALTIES - LS#62148-PATRICIA BURKE .0101                                                  $520.37
      8.176.   PREPAID ROYALTIES - LS#62148-PATRILL MCFALL .0119                                                  $297.41
      8.177.   PREPAID ROYALTIES - LS#62148-PHYLLIS TACKETT .009                                                  $318.17
      8.178.   PREPAID ROYALTIES - LS#62148-REMONA QUIROZ .00396                                                  $271.96
      8.179.   PREPAID ROYALTIES - LS#62148-RENEE ROWDON .003968                                                    $99.09
      8.180.   PREPAID ROYALTIES - LS#62148-ROY G MULLINS                                                           $68.80
      8.181.   PREPAID ROYALTIES - LS#62148-SHELBY BAKER .009260                                                  $318.17
      8.182.   PREPAID ROYALTIES - LS#62148-TAMBRA DAMRON .00396                                                    $99.09
      8.183.   PREPAID ROYALTIES - LS#62148-TERRY MULLINS .01190                                                  $297.41
      8.184.   PREPAID ROYALTIES - LS#62148-TIMMY MULLINS .01014                                                  $520.37
      8.185.   PREPAID ROYALTIES - LS#62148-WILLA TACKETT .01041                                                  $520.37
      8.186.   PREPAID ROYALTIES - LS#62148-YVONNE HAMPTON .0092                                                  $318.17
      8.187.   PREPAID ROYALTIES - LS#62149-BRENDA BENTLEY (50%)                                                 $2,500.00
      8.188.   PREPAID ROYALTIES - LS#62149-MERYA S BENTLEY (50%                                                 $2,500.00
      8.189.   PREPAID ROYALTIES - LS#62150 - PHYLLIS HOLT                                                      $20,000.00
      8.190.   PREPAID ROYALTIES - LS#62151 - DAVID & ALICE BURK                                                $10,000.00
      8.191.   PREPAID ROYALTIES - LS#62154-LINDA HOWARD                                                        $40,000.00
      8.192.   PREPAID ROYALTIES - LS#62157-TEDDY YOUNCE                                                        $35,000.00
      8.193.   PREPAID ROYALTIES - LS#62158-EMOGENE BARTLEY                                                      $7,500.00
      8.194.   PREPAID ROYALTIES - LS#62159-CHRISTOPHER M HALL                                                    $416.67
      8.195.   PREPAID ROYALTIES - LS#62159-CRYSTAL LYNN HALL                                                     $416.67
      8.196.   PREPAID ROYALTIES - LS#62159-DANNY HALL                                                            $833.33
      8.197.   PREPAID ROYALTIES - LS#62159-INGA HALL                                                             $833.33
      8.198.   PREPAID ROYALTIES - LS#62159-LESTER HALL                                                           $833.33
      8.199.   PREPAID ROYALTIES - LS#62159-PALMER HALL JR                                                       $3,333.34
      8.200.   PREPAID ROYALTIES - LS#62159-RANDALL HALL                                                          $833.33
      8.201.   PREPAID ROYALTIES - LS#62161-HILLARD BELCHER                                                      $6,520.99
      8.202.   PREPAID ROYALTIES - LS#62162-LORETTA MUNCY                                                       $10,000.00
      8.203.   PREPAID ROYALTIES - LS#62163-RUTH SMITH                                                         $100,000.00
      8.204.   PREPAID ROYALTIES - LS#62164-BENJAMIN BENTLEY                                                     $5,000.00
      8.205.   PREPAID ROYALTIES - LS#62164-WANDA NEWSOM                                                        $12,000.00
      8.206.   PREPAID ROYALTIES - LS#62165-DONALD REED NEWSOME                                                $100,000.00
      8.207.   PREPAID ROYALTIES - LS#62166-GARY FLEMING                                                         $5,000.00
      8.208.   PREPAID ROYALTIES - LS#62167-STEVEN EPLING                                                        $9,000.00
      8.209.   PREPAID ROYALTIES - LS#62168-RALPH TACKETT                                                       $43,857.01
      8.210.   PREPAID ROYALTIES - LS#62169-WENDELL MULLINS                                                     $39,597.54
      8.211.   PREPAID ROYALTIES - LS#62170-LOWELL TACKETT                                                      $27,288.11
      8.212.   PREPAID ROYALTIES - LS#62171-RODNEY TACKETT                                                      $40,000.00
      8.213.   PREPAID ROYALTIES - LS#62173-BARRY BARTLEY                                                       $10,000.00
      8.214.   PREPAID ROYALTIES - LS#62174-RANDY NEWSOME                                                        $6,500.00
      8.215.   PREPAID ROYALTIES - LS#62175-BOBBY & NELL SPEARS                                                $173,086.33
      8.216.   PREPAID ROYALTIES - LS#62176-GARY D SMITH                                                        $35,000.00
      8.217.   PREPAID ROYALTIES - LS#62177-PEARL MARTIN                                                         $5,988.70
      8.218.   PREPAID ROYALTIES - LS#62178-TODD FLEMING                                                        $19,000.00
      8.219.   PREPAID ROYALTIES - LS#62179-CINDY VARNEY                                                         $7,500.00
      8.220.   PREPAID ROYALTIES - LS#62180-ALBROW HALL                                                         $17,541.46
      8.221.   PREPAID ROYALTIES - LS#62182-ORNELL BENTLEY                                                      $25,000.00
      8.222.   PREPAID ROYALTIES - LS#62183-JAMES EDDIE HALL                                                     $5,553.56
      8.223.   PREPAID ROYALTIES - LS#62183-JANET LITTLE                                                         $5,000.00
      8.224.   PREPAID ROYALTIES - LS#62183-JEANENE HAMILTON                                                    $15,878.26



Official Form 206A/B                     Schedule A/B: Assets - Real and Personal Property                      Page 5 of 15
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC     Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                  Case number (if known)  21:39:44
                                                                                         19-51218    Desc Main
           (Name)                              Document     Page 23 of 307
                                                                                                      Current value of
                                                                                                      debtor’s interest

 8.   PREPAYMENTS, INCLUDING PREPAYMENTS ON EXECUTORY CONTRACTS, LEASES,
      INSURANCE, TAXES, AND RENT
      DESCRIPTION, INCLUDING NAME OF HOLDER OF PREPAYMENT
      8.225.   PREPAID ROYALTIES - LS#62183-JENNIFER SALISBURY                                                    $5,000.00
      8.226.   PREPAID ROYALTIES - LS#62183-OLEY HALL JR                                                          $5,000.00
      8.227.   PREPAID ROYALTIES - LS#62184-JEANENE HAMILTON                                                     $10,476.68
      8.228.   PREPAID ROYALTIES - LS#62185-WILLIAM R HOWELL                                                     $80,000.00
      8.229.   PREPAID ROYALTIES - LS#62186-PERRY HARRIS JR                                                       $5,000.00
      8.230.   PREPAID ROYALTIES - LS#62188-DEBBIE J TACKETT                                                      $5,000.00
      8.231.   PREPAID ROYALTIES - LS#62191-FRELON & MARY HOWELL                                                  $8,000.00
      8.232.   PREPAID ROYALTIES - LS#62192-RUSTY R HAMILTON                                                      $5,000.00
      8.233.   PREPAID ROYALTIES - LS#62192-WILL STEVEN HAMILTON                                                  $5,000.00
      8.234.   PREPAID ROYALTIES - LS#62193-PEARL HAMILTON (1/16                                                  $1,250.00
      8.235.   PREPAID ROYALTIES - LS#62193-TINA CAUDILL                                                          $1,250.00
      8.236.   PREPAID ROYALTIES - LS#62193-WILL STEVEN HAMILTON                                                  $1,250.00
      8.237.   PREPAID ROYALTIES - LS#62194-EVERETT D HAMPTON                                                     $5,000.00
      8.238.   PREPAID ROYALTIES - LS#62195-ALPHA GEAN HAMILTON                                                  $10,000.00
      8.239.   PREPAID ROYALTIES - LS#62199-LARRY & LUCY NEWSOME                                                 $13,000.00
      8.240.   PREPAID ROYALTIES - LS#62200-YVONNE BENTLEY                                                       $50,000.00
      8.241.   PREPAID ROYALTIES - LS#62201-THELMA HAMILTON                                                       $5,000.00
      8.242.   PREPAID ROYALTIES - LS#62202-BLUEMONT CORPORATION                                                 $99,219.17
      8.243.   PREPAID ROYALTIES - LS#62203-CLEPHIS JOHNSON                                                      $75,527.44
      8.244.   PREPAID ROYALTIES - LS#62204-RONALD JONES                                                         $20,000.00
      8.245.   PREPAID ROYALTIES - LS#62207-BILLY TACKETT                                                        $30,000.00
      8.246.   PREPAID ROYALTIES - LS#62210-HASSEL PRATER                                                        $20,000.00
      8.247.   PREPAID ROYALTIES - LS#62211-CARLIS JOHNSON                                                        $9,500.00
      8.248.   PREPAID ROYALTIES - LS#62212 ANGELA KAY HOBBS                                                      $1,884.30
      8.249.   PREPAID ROYALTIES - LS#62212 CHARLES DOUGLAS ELKI                                                  $3,884.30
      8.250.   PREPAID ROYALTIES - LS#62212 DELORES JEAN STANLEY                                                  $2,128.43
      8.251.   PREPAID ROYALTIES - LS#62212 JEFFERY DWAYNE ELKIN                                                  $3,884.30
      8.252.   PREPAID ROYALTIES - LS#62212 STEVEN LYNN ELKINS                                                    $3,884.30
      8.253.   PREPAID ROYALTIES - LS#62212 TERESA GAIL BOGGS                                                    $14,128.43
      8.254.   PREPAID ROYALTIES - LS#62214-HOMER ROBERTS                                                         $4,113.34
      8.255.   PREPAID ROYALTIES - LS#62219-BARRY JOHNSON                                                         $7,000.00
      8.256.   PREPAID ROYALTIES - LS#62220-MIRANDA ROBERTS                                                       $4,456.49
      8.257.   PREPAID ROYALTIES - LS#62221-FLONNIE GAY RIDDLE                                                    $2,367.09
      8.258.   PREPAID ROYALTIES - LS#62222-WILLIAM L FIELDS                                                      $2,377.32
      8.259.   PREPAID ROYALTIES - LS#62223-JAMES L FLEMING                                                      $10,000.00
      8.260.   PREPAID ROYALTIES - LS#62224-EDWIN COMPTON                                                          $294.92
      8.261.   PREPAID ROYALTIES - LS#62224-ELIZABETH F COMPTON                                                    $294.92
      8.262.   PREPAID ROYALTIES - LS#62224-JONATHON COMPTON                                                       $294.92
      8.263.   PREPAID ROYALTIES - LS#62224-MARGARET KISER                                                         $294.92
      8.264.   PREPAID ROYALTIES - LS#62224-ROGER COMPTON                                                          $358.75
      8.265.   PREPAID ROYALTIES - LS#62224-STEVE COMPTON                                                          $294.92
      8.266.   PREPAID ROYALTIES - LS#62224-SUSIE JOHNSON                                                          $294.92
      8.267.   PREPAID ROYALTIES - LS#62224-THOMAS COMPTON                                                         $294.92
      8.268.   PREPAID ROYALTIES - LS#62224-VIRGINIA E ROBINSON                                                    $294.92
      8.269.   PREPAID ROYALTIES - LS#62225-ELIZABETH F COMPTON                                                    $494.70
      8.270.   PREPAID ROYALTIES - LS#62226-CHESTER LEE JOHNSON                                                   $8,000.00
      8.271.   PREPAID ROYALTIES - LS#62227-DEWEY ROBERTS                                                        $11,000.00
      8.272.   PREPAID ROYALTIES - LS#62229-FERLO BURKE                                                          $20,000.00
      8.273.   PREPAID ROYALTIES - LS#62229-LEO BURKE                                                            $20,000.00
      8.274.   PREPAID ROYALTIES - LS#62229-PHYLLIS A NEWMAN                                                     $20,000.00
      8.275.   PREPAID ROYALTIES - LS#62230-RUSSELL BROWN                                                        $12,000.00
      8.276.   PREPAID ROYALTIES - LS#62231-RAYMOND TACKETT                                                       $5,000.00
      8.277.   PREPAID ROYALTIES - LS#62232-RONALD L ADKINS                                                      $12,000.00
      8.278.   PREPAID ROYALTIES - LS#62233-STANLEY OSBORNE                                                      $17,500.00
      8.279.   PREPAID ROYALTIES - LS#62235-NELLIE ELKINS                                                        $30,000.00
      8.280.   PREPAID ROYALTIES - LS#62236-BETTY HEDGESPETH                                                       $639.74



Official Form 206A/B                     Schedule A/B: Assets - Real and Personal Property                      Page 6 of 15
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC     Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                  Case number (if known)  21:39:44
                                                                                         19-51218    Desc Main
           (Name)                              Document     Page 24 of 307
                                                                                                      Current value of
                                                                                                      debtor’s interest

 8.   PREPAYMENTS, INCLUDING PREPAYMENTS ON EXECUTORY CONTRACTS, LEASES,
      INSURANCE, TAXES, AND RENT
      DESCRIPTION, INCLUDING NAME OF HOLDER OF PREPAYMENT
      8.281.   PREPAID ROYALTIES - LS#62236-JOHN MULLINS                                                          $4,482.49
      8.282.   PREPAID ROYALTIES - LS#62236-MARGIE ROBINETTE                                                       $639.74
      8.283.   PREPAID ROYALTIES - LS#62236-SHIRLEY KRULL                                                          $639.74
      8.284.   PREPAID ROYALTIES - LS#62236-ZELMA SUMPTER                                                          $639.74
      8.285.   PREPAID ROYALTIES - LS#62237-JOHNSON BROTHERS LAN                                                 $60,000.00
      8.286.   PREPAID ROYALTIES - LS#62239-BOBBY HAMILTON JR                                                    $18,000.00
      8.287.   PREPAID ROYALTIES - LS#62240-TIMMY POLLY                                                            $845.00
      8.288.   PREPAID ROYALTIES - LS#62241-ALPHA SHIRLEY WILLIA                                                 $10,000.00
      8.289.   PREPAID ROYALTIES - LS#62241-ANNA POLLY                                                           $10,000.00
      8.290.   PREPAID ROYALTIES - LS#62241-BILLIE JEAN WILLIAMS                                                  $5,625.00
      8.291.   PREPAID ROYALTIES - LS#62241-BRADLEY WILMORE                                                      $10,000.00
      8.292.   PREPAID ROYALTIES - LS#62241-BRENDA L WILLIAMS                                                     $1,667.00
      8.293.   PREPAID ROYALTIES - LS#62241-CARL GLEN WILLIAMS                                                     $625.00
      8.294.   PREPAID ROYALTIES - LS#62241-CAROL L WILLIAMS                                                      $1,667.00
      8.295.   PREPAID ROYALTIES - LS#62241-EDITH JOYCE MULLINS                                                    $564.30
      8.296.   PREPAID ROYALTIES - LS#62241-JIMMY GARLAND VANCE                                                    $625.00
      8.297.   PREPAID ROYALTIES - LS#62241-LENA WRIGHT                                                            $833.50
      8.298.   PREPAID ROYALTIES - LS#62241-LINDA MEADE                                                           $1,667.00
      8.299.   PREPAID ROYALTIES - LS#62241-PEGGY YBARRA                                                          $1,667.00
      8.300.   PREPAID ROYALTIES - LS#62241-SHANE WILLIAMS                                                         $625.00
      8.301.   PREPAID ROYALTIES - LS#62241-SHEILA MIRACLE                                                         $625.00
      8.302.   PREPAID ROYALTIES - LS#62241-STEVE WILLIAMS                                                         $625.00
      8.303.   PREPAID ROYALTIES - LS#62241-TAMMIE NICHOLSON                                                       $833.50
      8.304.   PREPAID ROYALTIES - LS#62241-TIMMY POLLY                                                           $9,155.00
      8.305.   PREPAID ROYALTIES - LS#62241-WILLIAM K WILLIAMS                                                   $10,000.00
      8.306.   PREPAID ROYALTIES - LS#62242-LOIS WILLIAMSON                                                      $60,000.00
      8.307.   PREPAID ROYALTIES - LS#62243-JULIUS HAMPTON                                                       $25,000.00
      8.308.   PREPAID ROYALTIES - LS#62244-CARL GLEN WILLIAMS                                                    $5,000.00
      8.309.   PREPAID ROYALTIES - LS#62245-JOHN CHRISTOPHER HAL                                                  $7,800.00
      8.310.   PREPAID ROYALTIES - LS#62246-CARL RAY BURKE                                                       $15,000.00
      8.311.   PREPAID ROYALTIES - LS#62247-EUGENE BALLOU                                                        $30,000.00
      8.312.   PREPAID ROYALTIES - LS#62248-JEFFREY D POLLY                                                       $4,000.00
      8.313.   PREPAID ROYALTIES - LS#62249 MEDROW BURKE                                                          $5,000.00
      8.314.   PREPAID ROYALTIES - LS#62249-BOBBI JO WORKMAN                                                      $5,000.00
      8.315.   PREPAID ROYALTIES - LS#62249-PATSY B JUSTICE                                                       $5,000.00
      8.316.   PREPAID ROYALTIES - LS#62250-ALMA JEAN JOHNSON                                                     $5,000.00
      8.317.   PREPAID ROYALTIES - LS#62251-ABRIELLA J HAMILTON                                                  $20,000.00
      8.318.   PREPAID ROYALTIES - LS#62252-RALPH BURKE                                                           $6,500.00
      8.319.   PREPAID ROYALTIES - LS#62253-JUNE JOHNSON BENTLEY                                                  $4,500.00
      8.320.   PREPAID ROYALTIES - LS#62254-DARYL NEWSOM                                                          $5,250.00
      8.321.   PREPAID ROYALTIES - LS#62255-BETTY JOHNSON                                                         $7,500.00
      8.322.   PREPAID ROYALTIES - LS#62257 DEBRA FLEMING                                                         $1,151.63
      8.323.   PREPAID ROYALTIES - LS#62257 SUSIE FLEMING                                                         $1,151.63
      8.324.   PREPAID ROYALTIES - LS#62258-ELAINE E POLLY                                                       $30,000.00
      8.325.   PREPAID ROYALTIES - LS#62259-SKYVIEW COMM REC ARE                                                 $50,000.00
      8.326.   PREPAID ROYALTIES - LS#62261-HILLARD BURKE                                                        $32,000.00
      8.327.   PREPAID ROYALTIES - LS#62262-JORDAN SCOTT GUNTER                                                  $10,000.00
      8.328.   PREPAID ROYALTIES - LS#62264-WESLEY ADAMS                                                         $15,000.00
      8.329.   PREPAID ROYALTIES - LS#62265-GARNETT ROY TACKETT                                                  $13,500.00
      8.330.   PREPAID ROYALTIES - LS#62266-DANIEL SHORT                                                         $12,000.00
      8.331.   PREPAID ROYALTIES - LS#62267-BOBBI POLLY                                                           $9,000.00
      8.332.   PREPAID ROYALTIES - LS#62268-ESTALITA JOHNSON                                                      $5,000.00
      8.333.   PREPAID ROYALTIES - LS#62268-MICHAEL A LOWE                                                        $5,000.00
      8.334.   PREPAID ROYALTIES - LS#62268-ROBERT ARNOLD WEBB                                                    $5,000.00
      8.335.   PREPAID ROYALTIES - LS#62269-BEULAH MAE WEBB                                                      $11,000.00
      8.336.   PREPAID ROYALTIES - LS#62270-RUTH ANN THACKER                                                      $1,000.00



Official Form 206A/B                     Schedule A/B: Assets - Real and Personal Property                      Page 7 of 15
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC     Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                  Case number (if known)  21:39:44
                                                                                         19-51218    Desc Main
           (Name)                              Document     Page 25 of 307
                                                                                                      Current value of
                                                                                                      debtor’s interest

 8.   PREPAYMENTS, INCLUDING PREPAYMENTS ON EXECUTORY CONTRACTS, LEASES,
      INSURANCE, TAXES, AND RENT
      DESCRIPTION, INCLUDING NAME OF HOLDER OF PREPAYMENT
      8.337.   PREPAID ROYALTIES - LS#62270-RUTH THACKER                                                         $1,000.00
      8.338.   PREPAID ROYALTIES - LS#62272-WILLARD JOHNSON                                                     $10,000.00
      8.339.   PREPAID ROYALTIES - LS#62273-LARRY CLAYTON LITTLE                                                 $8,912.75
      8.340.   PREPAID ROYALTIES - LS#62274-JOHNNY KIETH LITTLE                                                  $1,441.20
      8.341.   PREPAID ROYALTIES - LS#62275-JOCELYN FINCH                                                        $2,500.00
      8.342.   PREPAID ROYALTIES - LS#62276-KATHERYN OSBORNE                                                     $1,925.35
      8.343.   PREPAID ROYALTIES - LS#62277-ALLEN KEITH STEWART                                                  $3,500.00
      8.344.   PREPAID ROYALTIES - LS#62278-LINDA ROBERTS                                                        $7,500.00
      8.345.   PREPAID ROYALTIES - LS#62280-LANDFALL MINING INC                                                  $5,000.00
      8.346.   PREPAID ROYALTIES - LS#62283-TERRY NEWSOME                                                        $7,000.00
      8.347.   PREPAID ROYALTIES - LS#62285-WILLIE CARL WEBB                                                    $15,000.00
      8.348.   PREPAID ROYALTIES - LS#62286-STEVE WAYNE WILLIAMS                                                 $3,500.00
      8.349.   PREPAID ROYALTIES - LS#62287-RONNIE BENTLEY                                                      $42,954.02
      8.350.   PREPAID ROYALTIES - LS#62288-CHERYL TACKETT                                                       $7,510.14
      8.351.   PREPAID ROYALTIES - LS#62288-MARIONETTE LITTLE                                                    $7,510.14
      8.352.   PREPAID ROYALTIES - LS#62289-MICHAEL FLEET JOHNSO                                                $13,000.00
      8.353.   PREPAID ROYALTIES - LS#62290-FLEETWOOD JOHNSON                                                   $60,000.00
      8.354.   PREPAID ROYALTIES - LS#62291-RUSSELL SMALLWOOD                                                    $5,000.00
      8.355.   PREPAID ROYALTIES - LS#63007-ALAN BLAKE LOGUE                                                      $249.81
      8.356.   PREPAID ROYALTIES - LS#63007-GRETCHEN CLINE BOGAN                                                  $999.45
      8.357.   PREPAID ROYALTIES - LS#63007-HARRY ROBINSON JR                                                     $249.81
      8.358.   PREPAID ROYALTIES - LS#63007-JOHN HOWARD ROBINSON                                                  $249.81
      8.359.   PREPAID ROYALTIES - LS#63007-JOHN KENNETH TRIVETT                                                    $83.40
      8.360.   PREPAID ROYALTIES - LS#63007-JOHN LINTON VENTERS                                                     $13.90
      8.361.   PREPAID ROYALTIES - LS#63007-LELAND CLAY SELF                                                        $41.70
      8.362.   PREPAID ROYALTIES - LS#63007-MARILYN TRIVETTE MAY                                                    $55.60
      8.363.   PREPAID ROYALTIES - LS#63007-MILLICENT MAY                                                          $110.97
      8.364.   PREPAID ROYALTIES - LS#63007-PATTY RAI BLAIR                                                         $83.40
      8.365.   PREPAID ROYALTIES - LS#63007-ROBERT G SELF II                                                        $41.70
      8.366.   PREPAID ROYALTIES - LS#63007-ROBERT M CROOKS                                                        $110.97
      8.367.   PREPAID ROYALTIES - LS#63007-ROBERT R VENTERS III                                                    $13.90
      8.368.   PREPAID ROYALTIES - LS#63007-RUTH BRUNING                                                           $110.97
      8.369.   PREPAID ROYALTIES - LS#63007-SYDNEY SELF PHILLIPS                                                    $83.40
      8.370.   PREPAID ROYALTIES - LS#63007-THELMA SELF SEALS                                                       $83.40
      8.371.   PREPAID ROYALTIES - LS#63007-THOMAS L SELF                                                           $83.40
      8.372.   PREPAID ROYALTIES - LS#63007-WILLIAM C ROBINSON                                                    $249.81
      8.373.   PREPAID ROYALTIES - LS#63007-WILLIAM SIDNEY TRIVE                                                    $83.40
      8.374.   PREPAID ROYALTIES - LS#63008 - KENTUCKY BERWIND                                                  $10,416.67
      8.375.   PREPAID ROYALTIES - LS#63009-L R & DR C M JOHNSON                                                $60,000.00
      8.376.   PREPAID ROYALTIES - LS#63011-WPP LLC                                                              $8,289.93
      8.377.   PREPAID ROYALTIES - LS#63015-KENTUCKY BERWIND LAN                                                $25,000.00
      8.378.   PREPAID ROYALTIES - LS#63020-THE ELK HORN COAL CO                                               $100,000.00
      8.379.   PREPAID ROYALTIES - LS#63021 THE ELKHORN COAL CO                                                $112,000.00
      8.380.   PREPAID ROYALTIES - LS#63022-BRENDA OSBORNE                                                       $3,500.00
      8.381.   PREPAID ROYALTIES - LS#63022-JOHNNY REX SMITH                                                     $3,500.00
      8.382.   PREPAID ROYALTIES - LS#63025-BETTY T SCOTT                                                        $6,667.33
      8.383.   PREPAID ROYALTIES - LS#63025-BILL R BLACKBURN                                                    $14,332.56
      8.384.   PREPAID ROYALTIES - LS#63025-JOHN H SCOTT III MD                                                   $250.05
      8.385.   PREPAID ROYALTIES - LS#63025-OSCAR W THOMPSON JR                                                  $7,167.43
      8.386.   PREPAID ROYALTIES - LS#63025-WARREN PARKER TILLER                                                $14,332.56
      8.387.   PREPAID ROYALTIES - LS#63025-WILL T SCOTT                                                          $250.05
      8.388.   PREPAID ROYALTIES - LS#63027-FLETCHER FIVE RESOUR                                               $290,000.00
      8.389.   PREPAID ROYALTIES - LS#63028-JOAN HAMMOND                                                         $1,000.00
      8.390.   PREPAID ROYALTIES - LS#63028-LARRY NEWSOME                                                        $1,000.00
      8.391.   PREPAID ROYALTIES - LS#63028-LINDA JOHNSON                                                        $1,000.00
      8.392.   PREPAID ROYALTIES - LS#63028-RANDY NEWSOME                                                        $1,000.00



Official Form 206A/B                     Schedule A/B: Assets - Real and Personal Property                      Page 8 of 15
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC                 Doc 20    Filed 08/01/19 Entered    08/01/19
                                                                             Case number (if known)  21:39:44
                                                                                                    19-51218             Desc Main
            (Name)                                        Document     Page 26 of 307
                                                                                                                          Current value of
                                                                                                                          debtor’s interest

 8.   PREPAYMENTS, INCLUDING PREPAYMENTS ON EXECUTORY CONTRACTS, LEASES,
      INSURANCE, TAXES, AND RENT
      DESCRIPTION, INCLUDING NAME OF HOLDER OF PREPAYMENT
      8.393.    PREPAID ROYALTIES - LS#63028-RAPUNZEL HALL                                                                           $1,000.00
      8.394.    PREPAID ROYALTIES - LS#63028-VONELL WOLFORD                                                                          $1,000.00
      8.395.    PREPAID ROYALTIES - LS#63029-COLLINS AND MAYO COL                                                                  $225,000.00
      8.396.    PREPAID ROYALTIES - LS#63030-JAMES C SMALLWOOD                                                                       $9,000.00
      8.397.    PREPAID ROYALTIES - LS#63031-LOU ANN BENTLEY                                                                         $5,000.00
      8.398.    PREPAID ROYALTIES - PAMELA JOHNSON - LS #62072                                                                        $652.77
      8.399.    PREPAID ROYALTIES - PAUL DOUG MULLINS-LS#62076                                                                       $6,000.00
      8.400.    PREPAID ROYALTIES - RICKIE JOHNSON-LS #62072                                                                         $4,403.80
      8.401.    PREPAID ROYALTIES - RITA A. MILLER                                                                                   $1,000.00
      8.402.    PREPAID ROYALTIES - ROGER & CARRIE FLEMING                                                                            $500.00
      8.403.    PREPAID ROYALTIES - TERRY GARRETT - LS #62072                                                                         $652.77
      8.404.    PREPAID ROYALTIES - THEDDA OAKS                                                                                       $500.00
      8.405.    PREPAID ROYALTIES - THOMAS JAMES JOHNSON-JOB 33                                                                       $375.00
      8.406.    PREPAID ROYALTIES - WADE JOHNSON - LS #62072                                                                          $652.77
      8.407.    PREPAID ROYALTIES - WHEELAGE-DON REGAN NEWSOME                                                                      $65,000.00
      8.408.    PREPAID ROYALTIES - WHEELAGE-PERRY ANTILL                                                                           $10,000.00
      8.409.    PREPAID ROYALTIES - WHITEHEAD LEASE #469 (BEAR BR                                                                    $2,000.00
      8.410.    PREPAID ROYALTIES - WILMA POTTER - LS #62072                                                                          $652.77
      8.411.    PREPAID ROYALTIES - ZACK & ELSIE BURKE JR-LS#6207                                                                  $300,000.00

 9    Total of Part 2.
      ADD LINES 7 THROUGH 8. COPY THE TOTAL TO LINE 81.                                                                           $6,324,083.70


 Part 3:    ACCOUNTS RECEIVABLE

 10. DOES THE DEBTOR HAVE ANY ACCOUNTS RECEIVABLE?
      þ    No. Go to Part 4.
      ¨    Yes. Fill in the information below.


                                                                                                                          Current value of
                                                                                                                          debtor’s interest

 11. ACCOUNTS RECEIVABLE

 12   Total of Part 3.
      CURRENT VALUE ON LINES 11A + 11B = LINE 12. COPY THE TOTAL TO LINE 82.                                                 NOT APPLICABLE


 Part 4:    INVESTMENTS

 13. DOES THE DEBTOR OWN ANY INVESTMENTS?
      þ    No. Go to Part 5.
      ¨    Yes. Fill in the information below.


                                                                                                 Valuation method used    Current value of
                                                                                                 for current value        debtor’s interest

 14. MUTUAL FUNDS OR PUBLICLY TRADED STOCKS NOT INCLUDED IN PART 1
      NAME OF FUND OR STOCK:

 15. NON-PUBLICLY TRADED STOCK AND INTERESTS IN INCORPORATED AND
     UNINCORPORATED BUSINESSES, INCLUDING ANY INTEREST IN AN LLC, PARTNERSHIP,
     OR JOINT VENTURE

 16. GOVERNMENT BONDS, CORPORATE BONDS, AND OTHER NEGOTIABLE AND
     NON-NEGOTIABLE INSTRUMENTS NOT INCLUDED IN PART 1
      DESCRIBE:




Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                Page 9 of 15
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC                 Doc 20    Filed 08/01/19 Entered    08/01/19
                                                                              Case number (if known)  21:39:44
                                                                                                     19-51218              Desc Main
             (Name)                                        Document     Page 27 of 307
 17   Total of Part 4.
      ADD LINES 14 THROUGH 16. COPY THE TOTAL TO LINE 83.                                                                      NOT APPLICABLE


 Part 5:     INVENTORY, EXCLUDING AGRICULTURE ASSETS

 18. DOES THE DEBTOR OWN ANY INVENTORY (EXCLUDING AGRICULTURE ASSETS)?
      þ     No. Go to Part 6.
      ¨     Yes. Fill in the information below.



          General description                           Date of the last     Net book value of     Valuation method used    Current value of
                                                        physical inventory   debtor's interest     for current value        debtor’s interest
                                                                             (Where available)

 19. RAW MATERIALS

 20. WORK IN PROGRESS

 21. FINISHED GOODS, INCLUDING GOODS HELD FOR RESALE

 22. OTHER INVENTORY OR SUPPLIES

 23   Total of Part 5.
      ADD LINES 19 THROUGH 22. COPY THE TOTAL TO LINE 84.                                                                      NOT APPLICABLE

 24. Is any of the property listed in Part 5 perishable?
     þ No
     ¨ Yes
 25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
     þ No
     ¨ Yes      Book value                      Valuation method                                                      Current value

 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 6:     FARMING AND FISHING-RELATED ASSETS (OTHER THAN TITLED MOTOR VEHICLES AND LAND)

 27. DOES THE DEBTOR OWN OR LEASE ANY FARMING AND FISHING-RELATED ASSETS (OTHER THAN TITLED MOTOR VEHICLES AND
     LAND)?
      þ     No. Go to Part 7.
      ¨     Yes. Fill in the information below.


          General description                                                Net book value of     Valuation method used    Current value of
                                                                             debtor's interest     for current value        debtor’s interest
                                                                             (Where available)

 28. CROPS—EITHER PLANTED OR HARVESTED

 29. FARM ANIMALS EXAMPLES: LIVESTOCK, POULTRY, FARM-RAISED FISH

 30. FARM MACHINERY AND EQUIPMENT (OTHER THAN TITLED MOTOR VEHICLES)

 31. FARM AND FISHING SUPPLIES, CHEMICALS, AND FEED

 32. OTHER FARMING AND FISHING-RELATED PROPERTY NOT ALREADY LISTED IN PART 6

 33   Total of Part 6.
      ADD LINES 28 THROUGH 32. COPY THE TOTAL TO LINE 85.                                                                      NOT APPLICABLE

 34. Is the debtor a member of an agricultural cooperative?
     þ No
     ¨ Yes. Is any of the debtor’s property stored at the cooperative?
          ¨ No
          ¨ Yes
 35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
     þ No
     ¨ Yes




Official Form 206A/B                                Schedule A/B: Assets - Real and Personal Property                                 Page 10 of 15
 Debtor      Case     19-51218-grs
             Pike-Letcher Land LLC                Doc 20    Filed 08/01/19 Entered    08/01/19
                                                                              Case number (if known)  21:39:44
                                                                                                     19-51218               Desc Main
              (Name)                                       Document     Page 28 of 307
 36. Is a depreciation schedule available for any of the property listed in Part 6?
     þ No
     ¨ Yes
 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 7:      OFFICE FURNITURE, FIXTURES, AND EQUIPMENT; AND COLLECTIBLES

 38. DOES THE DEBTOR OWN OR LEASE ANY OFFICE FURNITURE, FIXTURES, EQUIPMENT, OR COLLECTIBLES?
      ¨     No. Go to Part 8.
      þ     Yes. Fill in the information below.



          General description                                                 Net book value of     Valuation method used    Current value of
                                                                              debtor's interest     for current value        debtor’s interest
                                                                              (Where available)

 39. OFFICE FURNITURE
      39.1.       FURNITURE, FIXTURES & EQUIPMENT - SEE ATTACHED                            $0.00   BOOK                                     $0.00
                  EXHIBIT
 40. OFFICE FIXTURES
      40.1.       LEASEHOLD IMPROVEMENTS - SEE ATTACHED EXHIBIT                             $0.00   BOOK                                     $0.00

 41. OFFICE EQUIPMENT, INCLUDING ALL COMPUTER EQUIPMENT AND COMMUNICATION
     SYSTEMS EQUIPMENT AND SOFTWARE
      41.1.       OFFICE EQUIPMENT - SEE ATTACHED EXHIBIT                                $538.09    BOOK                                   $538.09

 42. COLLECTIBLES EXAMPLES: ANTIQUES AND FIGURINES; PAINTINGS, PRINTS, OR
     OTHER ARTWORK; BOOKS, PICTURES, OR OTHER ART OBJECTS; CHINA AND
     CRYSTAL; STAMP, COIN, OR BASEBALL CARD COLLECTIONS; OTHER COLLECTIONS,
     MEMORABILIA, OR COLLECTIBLES
      NONE

 43   Total of Part 7.
      ADD LINES 39 THROUGH 42. COPY THE TOTAL TO LINE 86.                                                                                  $538.09


 44. Is a depreciation schedule available for any of the property listed in Part 7?
     ¨ No
     þ Yes
 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 8:      MACHINERY, EQUIPMENT, AND VEHICLES

 46. DOES THE DEBTOR OWN OR LEASE ANY MACHINERY, EQUIPMENT, OR VEHICLES?
      ¨     No. Go to Part 9.
      þ     Yes. Fill in the information below.


          General description                                                 Net book value of     Valuation method used    Current value of
          Include year, make, model, and identification numbers (i.e., VIN,   debtor's interest     for current value        debtor’s interest
          HIN, or N-number)                                                   (Where available)

 47. AUTOMOBILES, VANS, TRUCKS, MOTORCYCLES, TRAILERS, AND TITLED FARM
     VEHICLES
      47.1.       VEHICLES - VARIOUS - SEE ATTACHED EXHIBIT                                 $0.00   BOOK                                     $0.00

 48. WATERCRAFT, TRAILERS, MOTORS, AND RELATED ACCESSORIES EXAMPLES: BOATS,
     TRAILERS, MOTORS, FLOATING HOMES, PERSONAL WATERCRAFT, AND FISHING
     VESSELS
      NONE

 49. AIRCRAFT AND ACCESSORIES
      NONE



Official Form 206A/B                                Schedule A/B: Assets - Real and Personal Property                                 Page 11 of 15
 Debtor      Case     19-51218-grs
             Pike-Letcher Land LLC                Doc 20    Filed 08/01/19 Entered    08/01/19
                                                                              Case number (if known)  21:39:44
                                                                                                     19-51218               Desc Main
              (Name)                                       Document     Page 29 of 307
          General description                                                 Net book value of     Valuation method used    Current value of
          Include year, make, model, and identification numbers (i.e., VIN,   debtor's interest     for current value        debtor’s interest
          HIN, or N-number)                                                   (Where available)

 50. OTHER MACHINERY, FIXTURES, AND EQUIPMENT (EXCLUDING FARM MACHINERY AND
     EQUIPMENT)
      50.1.       OTHER MACHINERY, FIXTURES & EQUIPMENT - SEE                               $0.00   BOOK                                     $0.00
                  ATTACHED EXHIBIT
 51   Total of Part 8.
      ADD LINES 47 THROUGH 50. COPY THE TOTAL TO LINE 87.                                                                                    $0.00


 52. Is a depreciation schedule available for any of the property listed in Part 8?
     ¨ No
     þ Yes
 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 9:      REAL PROPERTY

 54. DOES THE DEBTOR OWN OR LEASE ANY REAL PROPERTY?
      ¨     No. Go to Part 10.
      þ     Yes. Fill in the information below.


 55. ANY BUILDING, OTHER IMPROVED REAL ESTATE, OR LAND WHICH THE DEBTOR OWNS OR IN WHICH THE DEBTOR HAS AN INTEREST


          Description and location of property          Nature and extent     Net book value of     Valuation method used    Current value of
          Include street address or other description   of debtor’s           debtor's interest     for current value        debtor’s interest
          such as Assessor Parcel Number (APN), and     interest in           (Where available)
          type of property (for example, acreage,       property
          factory, warehouse, apartment or office
          building), if available

      55.1.       LAND / SURFACE PARCEL - 20                                            $2,000.00   BOOK                                 $2,000.00
                  ACRES JEFF & CAROL BENTLEY
      55.2.       LAND / SURFACE PARCEL - ALMA                                           $100.00    BOOK                                   $100.00
                  & BENNIE CRAFT
      55.3.       LAND / SURFACE PARCEL -                                                $600.00    BOOK                                   $600.00
                  BOBBY WEBB - 6 ACRES
      55.4.       LAND / SURFACE PARCEL - CHAD                                           $200.00    BOOK                                   $200.00
                  / NADINE SLONE
      55.5.       LAND / SURFACE PARCEL -                                                $100.00    BOOK                                   $100.00
                  CHARLES & ETHEL LEE
      55.6.       LAND / SURFACE PARCEL - D. B.                                        $22,384.00   BOOK                                $22,384.00
                  KAZEE 223.84 ACRES RAVE
      55.7.       LAND / SURFACE PARCEL - DREW                                           $200.00    BOOK                                   $200.00
                  COLWELL
      55.8.       LAND / SURFACE PARCEL - EVA                                            $100.00    BOOK                                   $100.00
                  COLLINS - LAND
      55.9.       LAND / SURFACE PARCEL - FRED                                           $200.00    BOOK                                   $200.00
                  & CAROLYN HUFF
      55.10.      LAND / SURFACE PARCEL -                                               $6,458.00   BOOK                                 $6,458.00
                  GREER - 64.58 ACRES
      55.11.      LAND / SURFACE PARCEL - HALL                                          $7,500.00   BOOK                                 $7,500.00
                  BROTHERS
      55.12.      LAND / SURFACE PARCEL - JACK                                           $300.00    BOOK                                   $300.00
                  SINGLETON
      55.13.      LAND / SURFACE PARCEL -                                                $100.00    BOOK                                   $100.00
                  JAMES RICKY LEWIS
      55.14.      LAND / SURFACE PARCEL - JIMMY                                          $100.00    BOOK                                   $100.00
                  WHAYNE COLLINS / WANDA CO
      55.15.      LAND / SURFACE PARCEL -                                               $3,100.00   BOOK                                 $3,100.00
                  KATHLEEN LANE
      55.16.      LAND / SURFACE PARCEL - LAND                                         $27,500.00   BOOK                                $27,500.00
                  - JESSE B. DENNIS
      55.17.      LAND / SURFACE PARCEL -                                                $500.00    BOOK                                   $500.00
                  MALVERY SMITH HEIRS
      55.18.      LAND / SURFACE PARCEL -                                                $300.00    BOOK                                   $300.00
                  MOLLIE WANDA LANE
      55.19.      LAND / SURFACE PARCEL -                                            $880,000.00    BOOK                              $880,000.00
                  ORIGINAL ACQUISITION


Official Form 206A/B                                Schedule A/B: Assets - Real and Personal Property                                 Page 12 of 15
 Debtor      Case     19-51218-grs
             Pike-Letcher Land LLC                Doc 20    Filed 08/01/19 Entered    08/01/19
                                                                              Case number (if known)  21:39:44
                                                                                                     19-51218               Desc Main
             (Name)                                        Document     Page 30 of 307
 55. ANY BUILDING, OTHER IMPROVED REAL ESTATE, OR LAND WHICH THE DEBTOR OWNS OR IN WHICH THE DEBTOR HAS AN INTEREST


          Description and location of property          Nature and extent    Net book value of      Valuation method used    Current value of
          Include street address or other description   of debtor’s          debtor's interest      for current value        debtor’s interest
          such as Assessor Parcel Number (APN), and     interest in          (Where available)
          type of property (for example, acreage,       property
          factory, warehouse, apartment or office
          building), if available

      55.20. LAND / SURFACE PARCEL -                                                     $500.00    BOOK                                   $500.00
             SCOTT STEPHENS 5 ACRES
             BEAR B
      55.21. LAND / SURFACE PARCEL -                                                    $1,800.00   BOOK                                 $1,800.00
             THOMAS MULLINS - LTL ELK CR
             18
      55.22. LAND / SURFACE PARCEL -                                                    $3,300.00   BOOK                                 $3,300.00
             WILLIAM / SONJA FLETCHER
      55.23. MINERAL RIGHTS - MINERALS -                                               $25,000.00   BOOK                                $25,000.00
             CRAIG TACKETT
      55.24. MINERAL RIGHTS - MINERALS -                                               $11,000.00   BOOK                                $11,000.00
             J&H JOHNSON
      55.25. MINERAL RIGHTS - MINERALS -                                               $10,000.00   BOOK                                $10,000.00
             JO ELLA WATTS
      55.26. MINERAL RIGHTS - MINERALS                                              $1,731,048.11   BOOK                             $1,731,048.11
             FEE
      55.27. MINERAL RIGHTS - MINERALS                                                 $12,175.00   BOOK                                $12,175.00
             GAS / OIL
 56   Total of Part 9.
      ADD THE CURRENT VALUE ON LINES 55.1 THROUGH 55.6 AND ENTRIES FROM ANY                                                          $2,746,565.11
      ADDITIONAL SHEETS. COPY THE TOTAL TO LINE 88.

 57. Is a depreciation schedule available for any of the property listed in Part 9?
     þ No
     ¨ Yes
 58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 10: INTANGIBLES AND INTELLECTUAL PROPERTY

 59. DOES THE DEBTOR HAVE ANY INTERESTS IN INTANGIBLES OR INTELLECTUAL PROPERTY?
      þ     No. Go to Part 11.
      ¨     Yes. Fill in the information below.



          General description                                                Net book value of      Valuation method used    Current value of
                                                                             debtor's interest      for current value        debtor’s interest
                                                                             (Where available)

 60. PATENTS, COPYRIGHTS, TRADEMARKS, AND TRADE SECRETS

 61. INTERNET DOMAIN NAMES AND WEBSITES

 62. LICENSES, FRANCHISES, AND ROYALTIES

 63. CUSTOMER LISTS, MAILING LISTS, OR OTHER COMPILATIONS

 64. OTHER INTANGIBLES, OR INTELLECTUAL PROPERTY

 65. GOODWILL

 66   Total of Part 10.
      ADD LINES 60 THROUGH 65. COPY THE TOTAL TO LINE 89.                                                                       NOT APPLICABLE


 67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
     þ No
     ¨ Yes
 68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
     þ No
     ¨ Yes



Official Form 206A/B                                Schedule A/B: Assets - Real and Personal Property                                 Page 13 of 15
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC                Doc 20    Filed 08/01/19 Entered    08/01/19
                                                                            Case number (if known)  21:39:44
                                                                                                   19-51218    Desc Main
           (Name)                                        Document     Page 31 of 307
 69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
     þ No
     ¨ Yes

 Part 11: ALL OTHER ASSETS

 70. DOES THE DEBTOR OWN ANY OTHER ASSETS THAT HAVE NOT YET BEEN REPORTED ON THIS FORM?
     INCLUDE ALL INTERESTS IN EXECUTORY CONTRACTS AND UNEXPIRED LEASES NOT PREVIOUSLY REPORTED ON THIS FORM.
      ¨   No. Go to Part 12.
      þ   Yes. Fill in the information below.

                                                                                                                Current value of
                                                                                                                debtor’s interest

 71. NOTES RECEIVABLE
      DESCRIPTION (INCLUDE NAME OF OBLIGOR)
      NONE

 72. TAX REFUNDS AND UNUSED NET OPERATING LOSSES (NOLS)
      DESCRIPTION (FOR EXAMPLE, FEDERAL, STATE, LOCAL)
      NONE

 73. INTERESTS IN INSURANCE POLICIES OR ANNUITIES
      CERTAIN UNDERWRITERS AT LLOYD’S - POLLUTION LEGAL LIABILITY, PGIARK06582-02                                         UNKNOWN
      GREAT MIDWEST INSURANCE CO. - AUTO, CA00059215-05                                                                   UNKNOWN
      GREAT MIDWEST INSURANCE CO. - AUTO, CA00189634-01                                                                   UNKNOWN
      GREAT MIDWEST INSURANCE CO. - COMMERCIAL GENERAL, GL00055215-05                                                     UNKNOWN
      GREAT MIDWEST INSURANCE CO. - EQUIPMENT, IM00056902-05                                                              UNKNOWN
      GREAT MIDWEST INSURANCE CO. - PROPERTY, CP00056910-05                                                               UNKNOWN
      GREAT MIDWEST INSURANCE CO. - UMBRELLA, CX00055300-05                                                               UNKNOWN
      KENTUCKY EMPLOYERS MUTUAL INSURANCE - WORKERS’ COMPENSATION, 412832                                                 UNKNOWN
      L.M. INSURANCE CORP. - WORKERS’ COMPENSATION, C-39S-354220-                                                         UNKNOWN
      018
      LLOYDS OF LONDON - EQUIPMENT , CP1800047                                                                            UNKNOWN

 74. CAUSES OF ACTION AGAINST THIRD PARTIES (WHETHER OR NOT A LAWSUIT HAS
     BEEN FILED)
      NONE

 75. OTHER CONTINGENT AND UNLIQUIDATED CLAIMS OR CAUSES OF ACTION OF EVERY
     NATURE, INCLUDING COUNTERCLAIMS OF THE DEBTOR AND RIGHTS TO SET OFF
     CLAIMS
      NONE

 76. TRUSTS, EQUITABLE OR FUTURE INTERESTS IN PROPERTY
      NONE

 77. OTHER PROPERTY OF ANY KIND NOT ALREADY LISTED EXAMPLES: SEASON TICKETS,
     COUNTRY CLUB MEMBERSHIP EXAMPLES: SEASON TICKETS, COUNTRY CLUB
     MEMBERSHIP
      INTERCOMPANY RECEIVABLES (DUE FROM CLINTWOOD ELKHORN MINING LLC)                                                $12,805,588.12
      INTERCOMPANY RECEIVABLES (DUE FROM GATLIFF COAL LLC)                                                                $83,021.64
      INTERCOMPANY RECEIVABLES (DUE FROM PERRY COUNTY COAL LLC)                                                         $568,835.54
      INTERCOMPANY RECEIVABLES (DUE FROM PLM HOLDING COMPANY LLC)                                                         $93,658.82
      INTERCOMPANY RECEIVABLES (DUE FROM PREMIER ELKHORN COAL LLC)                                                     $4,475,707.05

 78   Total of Part 11.
      ADD LINES 71 THROUGH 77. COPY THE TOTAL TO LINE 90.                                                              $18,026,811.17


 79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
     þ No
     ¨ Yes




Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                      Page 14 of 15
 Debtor       Case     19-51218-grs
              Pike-Letcher Land LLC                     Doc 20           Filed 08/01/19 Entered    08/01/19
                                                                                           Case number (if known)  21:39:44
                                                                                                                  19-51218                                    Desc Main
              (Name)                                                    Document     Page 32 of 307
 Part 12: Summary


 In Part 12 copy all of the totals from the earlier parts of the form.


          Type of property                                                                       Current value of                  Current value of real
                                                                                                 personal property                 property
 80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                      $7,573.34

 81. Deposits and prepayments. Copy line 9, Part 2.                                                    $6,324,083.70

 82. Accounts receivable. Copy line 12, Part 3.


 83. Investments. Copy line 17, Part 4.


 84. Inventory. Copy line 23, Part 5.


 85. Farming and fishing-related assets. Copy line 33, Part 6.


 86. Office furniture, fixtures, and equipment; and collectibles.                                              $538.09
     Copy line 43, Part 7.

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $0.00

 88. Real property. Copy line 56, Part 9. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .è            $2,746,565.11


 89. Intangibles and intellectual property. Copy line 66, Part 10.


 90. All other assets. Copy line 78, Part 11.                                             +          $18,026,811.17


 91. Total. Add lines 80 through 90 for each column. . . . . . . . . 91a.                            $24,359,006.30          + 91b.         $2,746,565.11




 92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        $27,105,571.41




Official Form 206A/B                                          Schedule A/B: Assets - Real and Personal Property                                                      Page 15 of 15
             Case
  Fill in this       19-51218-grs
               information                   Doc
                           to identify the case:         20     Filed 08/01/19 Entered 08/01/19 21:39:44                                 Desc Main
                                                               Document     Page 33 of 307
 Debtor        Pike-Letcher Land LLC


 United States Bankruptcy Court for the: Eastern District of Kentucky


 Case number          19-51218
  (if known)
                                                                                                                                             ¨ Check if this is an
                                                                                                                                                amended filing

 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                  04/19

 Be as complete and accurate as possible.

 1.    1. Do any creditors have claims secured by debtor’s property?
       ¨       No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
       þ       Yes. Fill in all of the information below.

  Part 1:       List All Creditors with Secured Claims

 2.    List in alphabetical order all creditors who have secured claims. If a creditor has more than            Column A                     Column B
       one secured claim, list the creditor separately for each claim.                                          Amount of claim              Value of collateral that
                                                                                                                Do not deduct the value of   supports this claim
                                                                                                                collateral.

 2.1            Creditor’s name                                     Describe debtor’s property that is                   $3,349,271.53            UNKNOWN
                DEUTSCHE BANK AG NEW YORK BRANCH                    subject to a lien

                Creditor's mailing address                          Describe the lien
                AS ADMINISTRATION AGENT, COLLATERAL                 ABL CREDIT/GUARANTY AGREEMENT
                AGENT
                60 WALL STREET                                      Is the creditor an insider or related
                NEW YORK, NY 10005                                  party?
                                                                    þ No
                Creditor's email address                            ¨ Yes
                Date or dates debt was incurred                     Is anyone else liable on this claim?
                VARIOUS                                             ¨ No
                                                                    þ Yes
                Last 4 digits of account number:
                                                                    As of the petition filing date, the claim is:
                Do multiple creditors have an interest in the       Check all that apply.
                same property?                                      ¨ Contingent
                þ No                                                ¨ Unliquidated
                ¨ Yes                                               ¨ Disputed

 2.2            Creditor’s name                                     Describe debtor’s property that is                UNKNOWN                     UNKNOWN
                DEUTSCHE BANK AG NEW YORK BRANCH                    subject to a lien

                Creditor's mailing address                          Describe the lien
                AS COLLATERAL AGENT                                 UCC LIEN - 2015279000753
                60 WALL STREET
                NEW YORK, NY 10005                                  Is the creditor an insider or related
                                                                    party?
                Creditor's email address                            þ No
                                                                    ¨ Yes
                Date or dates debt was incurred
                9/22/2015                                           Is anyone else liable on this claim?
                                                                    þ No
                Last 4 digits of account number:
                                                                    ¨ Yes
                Do multiple creditors have an interest in the       As of the petition filing date, the claim is:
                same property?                                      Check all that apply.
                þ No                                                þ Contingent
                ¨ Yes                                               þ Unliquidated
                                                                    þ Disputed




Official Form 206D                              Schedule D: Creditors Who Have Claims Secured by Property                                                Page 1 of 3
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC          Doc 20       Filed 08/01/19 Entered    08/01/19
                                                                          Case number (if known)  21:39:44
                                                                                                 19-51218                        Desc Main
            (Name)                                     Document     Page 34 of 307
  Part 1:   Additional Page

                                                                                                        Column A                     Column B
                                                                                                        Amount of claim              Value of collateral that
                                                                                                        Do not deduct the value of   supports this claim
                                                                                                        collateral.

 2.3        Creditor’s name                                 Describe debtor’s property that is                  $77,881,491.61            UNKNOWN
            DEUTSCHE BANK TRUST COMPANY                     subject to a lien
            AMERICAS
                                                            Describe the lien
            Creditor's mailing address                      TERM LOAN CREDIT AGREEMENT
            AS ADMINISTRATION AGENT, COLLATERAL
            AGENT                                           Is the creditor an insider or related
            60 WALL STREET                                  party?
            NEW YORK, NY 10005                              þ No
                                                            ¨ Yes
            Creditor's email address
                                                            Is anyone else liable on this claim?
            Date or dates debt was incurred                 ¨ No
            VARIOUS                                         þ Yes
            Last 4 digits of account number:                As of the petition filing date, the claim is:
                                                            Check all that apply.
            Do multiple creditors have an interest in the ¨ Contingent
            same property?                                ¨ Unliquidated
            þ No                                          ¨ Disputed
            ¨ Yes

 2.4        Creditor’s name                                 Describe debtor’s property that is                UNKNOWN                     UNKNOWN
            DEUTSCHE BANK TRUST COMPANY                     subject to a lien
            AMERICAS
                                                            Describe the lien
            Creditor's mailing address                      UCC LIEN - 2015279000864
            AS COLLATERAL AGENT
            60 WALL STREET                                  Is the creditor an insider or related
            NEW YORK, NY 10005                              party?
                                                            þ No
            Creditor's email address                        ¨ Yes
            Date or dates debt was incurred                 Is anyone else liable on this claim?
            9/22/2015                                       þ No
                                                            ¨ Yes
            Last 4 digits of account number:
                                                            As of the petition filing date, the claim is:
            Do multiple creditors have an interest in the   Check all that apply.
            same property?                                  þ Contingent
            þ No                                            þ Unliquidated
            ¨ Yes                                           þ Disputed

 2.5        Creditor’s name                                 Describe debtor’s property that is                UNKNOWN                     UNKNOWN
            PNC EQUIPMENT FINANCE LLC                       subject to a lien

            Creditor's mailing address                      Describe the lien
            995 DALTON AVE                                  UCC LIEN - 2015277539071
            CINCINATI, OH 45203
                                                            Is the creditor an insider or related
            Creditor's email address                        party?
                                                            þ No
            Date or dates debt was incurred
                                                            ¨ Yes
            7/1/2019
                                                            Is anyone else liable on this claim?
            Last 4 digits of account number:
                                                            þ No
                                                            ¨ Yes
            Do multiple creditors have an interest in the
            same property?                                As of the petition filing date, the claim is:
            þ No                                          Check all that apply.
            ¨ Yes                                         þ Contingent
                                                          þ Unliquidated
                                                          þ Disputed




Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                              Page 2 of 3
 Debtor      Case     19-51218-grs
             Pike-Letcher Land LLC          Doc 20       Filed 08/01/19 Entered    08/01/19
                                                                           Case number (if known)  21:39:44
                                                                                                  19-51218                      Desc Main
             (Name)                                     Document     Page 35 of 307
  Part 1:    Additional Page

                                                                                                       Column A                     Column B
                                                                                                       Amount of claim              Value of collateral that
                                                                                                       Do not deduct the value of   supports this claim
                                                                                                       collateral.

 2.6         Creditor’s name                                Describe debtor’s property that is                 $45,698,362.87            UNKNOWN
             RICHMOND HILL CAPITAL PARTNERS, LP             subject to a lien

             Creditor's mailing address                     Describe the lien
             (AS LENDER AND ADMINISTRATIVE AGENT)           PRE-PETITION ABL CREDIT
             ATTN: RYAN TAYLOR                              AGREEMENT
             375 HUDSON STREET, 12TH FLOOR
             NEW YORK, NY 10014                             Is the creditor an insider or related
                                                            party?
             Creditor's email address                       þ No
                                                            ¨ Yes
             Date or dates debt was incurred
                                                            Is anyone else liable on this claim?
             Last 4 digits of account number:
                                                            ¨ No
                                                            þ Yes
             Do multiple creditors have an interest in the
             same property?                                As of the petition filing date, the claim is:
             þ No                                          Check all that apply.
             ¨ Yes                                         ¨ Contingent
                                                           ¨ Unliquidated
                                                           ¨ Disputed

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                  $126,929,126.01
          Additional Page, if any.




Official Form 206D                         Schedule D: Creditors Who Have Claims Secured by Property                                            Page 3 of 3
             Case
  Fill in this       19-51218-grs
               information                   Doc
                           to identify the case:         20     Filed 08/01/19 Entered 08/01/19 21:39:44                      Desc Main
                                                               Document     Page 36 of 307
 Debtor        Pike-Letcher Land LLC


 United States Bankruptcy Court for the: Eastern District of Kentucky


 Case number          19-51218
  (if known)
                                                                                                                                ¨ Check if this is an
                                                                                                                                   amended filing

 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                             04/19

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1: List All Creditors with PRIORITY Unsecured Claims


 1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
       ¨ No. Go to Part 2.
       þ Yes. Go to line 2.
 2.    List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
       3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                              Total claim           Priority amount

 2.1            Priority creditor’s name and mailing address As of the petition filing date, the claim is:         UNKNOWN                UNKNOWN
                                                                    Check all that apply.
                BUCHANAN COUNTY COMMISSIONER
                1012 WALNUT ST                                      þ Contingent
                GRUNDY, VA 24614                                    þ Unliquidated
                                                                    þ Disputed
                Date or dates debt was incurred
                                                                    Basis for the claim:
                Last 4 digits of account number:                    TAX CLAIM

                Specify Code subsection of PRIORITY                 Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (8)             þ No
                                                                    ¨ Yes

 2.2            Priority creditor’s name and mailing address As of the petition filing date, the claim is:         UNKNOWN                UNKNOWN
                                                                    Check all that apply.
                BUREAU OF LABOR STATISTICS
                2 MASSACHUSETTS AVE, NE                             þ Contingent
                WASHINGTON, DC 20212                                þ Unliquidated
                                                                    þ Disputed
                Date or dates debt was incurred
                                                                    Basis for the claim:
                Last 4 digits of account number:                    TAX CLAIM

                Specify Code subsection of PRIORITY                 Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (8)             þ No
                                                                    ¨ Yes

 2.3            Priority creditor’s name and mailing address As of the petition filing date, the claim is:         UNKNOWN                UNKNOWN
                                                                    Check all that apply.
                CITY OF CORBIN
                805 S MAIN ST                                       þ Contingent
                CORBIN, KY 40701                                    þ Unliquidated
                                                                    þ Disputed
                Date or dates debt was incurred
                                                                    Basis for the claim:
                Last 4 digits of account number:                    TAX CLAIM

                Specify Code subsection of PRIORITY                 Is the claim subject to offset?
                unsecured claim: 11 U.S.C. § 507(a) (8)             þ No
                                                                    ¨ Yes




Official Form 206E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 1 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC          Doc 20       Filed 08/01/19 Entered    08/01/19
                                                                          Case number (if known)  21:39:44
                                                                                                 19-51218              Desc Main
            (Name)                                     Document     Page 37 of 307
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.4        Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            CITY OF ELKHORN CITY
            395 PATTY LOVELESS DR.                         þ Contingent
            ELKHORN CITY, KY 41522-7870                    þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            Last 4 digits of account number:               TAX CLAIM
            Specify Code subsection of PRIORITY            Is the claim subject to offset?
            unsecured claim: 11 U.S.C. § 507(a) (8)        þ No
                                                           ¨ Yes

 2.5        Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DEPARTMENT FOR NATURAL RESOURCES
            (DNR)                                          þ Contingent
            DIV OF MINE RECLAMATION & ENFORC               þ Unliquidated
            (DMRE)                                         þ Disputed
            300 SOWER BLVD                                 Basis for the claim:
            FRANKFORT, KY 40601                            TAX CLAIM
            Date or dates debt was incurred                Is the claim subject to offset?
                                                           þ No
            Last 4 digits of account number:               ¨ Yes
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.6        Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DEPARTMENT FOR NATURAL RESOURCES
            (DNR)                                          þ Contingent
            DIVISION OF MINE PERMITS (DMP)                 þ Unliquidated
            300 SOWER BLVD                                 þ Disputed
            FRANKFORT, KY 40601                            Basis for the claim:
            Date or dates debt was incurred                TAX CLAIM
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.7        Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DEPARTMENT FOR NATURAL RESOURCES
            (DNR)                                          þ Contingent
            DIVISION OF MINE SAFETY (DMS)                  þ Unliquidated
            300 SOWER BLVD                                 þ Disputed
            FRANKFORT, KY 40601                            Basis for the claim:
            Date or dates debt was incurred                TAX CLAIM
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.8        Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DEPARTMENT FOR NATURAL RESOURCES
            (DNR)                                          þ Contingent
            OFFICE OF THE KY RECLAM. GUARANTY              þ Unliquidated
            FUND                                           þ Disputed
            300 SOWER BLVD                                 Basis for the claim:
            FRANKFORT, KY 40601                            TAX CLAIM
            Date or dates debt was incurred                Is the claim subject to offset?
                                                           þ No
            Last 4 digits of account number:               ¨ Yes
            Specify Code subsection of PRIORITY
            unsecured claim: 11 U.S.C. § 507(a) (8)




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 2 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC          Doc 20       Filed 08/01/19 Entered    08/01/19
                                                                          Case number (if known)  21:39:44
                                                                                                 19-51218              Desc Main
            (Name)                                     Document     Page 38 of 307
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.9        Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DEPT FOR ENVIOR. PROTECTION, DIV OF
            ENFOR.                                         þ Contingent
            300 SOWER BLVD, 2N FLOOR                       þ Unliquidated
            FRANKFORT, KY 40601                            þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.10       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DEPT FOR ENVIRONMENTAL PROTECTION
            (DEP)                                          þ Contingent
            DIVISION OF AIR QUALITY (DAQ)                  þ Unliquidated
            300 SOWER BLVD, 2ND FLOOR                      þ Disputed
            FRANKFORT, KY 40601                            Basis for the claim:
            Date or dates debt was incurred                TAX CLAIM
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.11       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DEPT FOR ENVIRONMENTAL PROTECTION
            (DEP)                                          þ Contingent
            DIVISION OF WATER (DOW)                        þ Unliquidated
            300 SOWER BLVD, 2ND FLOOR                      þ Disputed
            FRANKFORT, KY 40601                            Basis for the claim:
            Date or dates debt was incurred                TAX CLAIM
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)

 2.12       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DEPT OF ENVIRONMENTAL QUALITY, AIR
            DIV.                                           þ Contingent
            1111 E MAIN ST                                 þ Unliquidated
            RICHMOND, VA 23219                             þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.13       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DEPT OF HEALTH, RADIOLOGICAL HEALTH
            PRGM                                           þ Contingent
            109 GOVERNOR ST                                þ Unliquidated
            7TH FLOOR                                      þ Disputed
            RICHMOND, VA 23219                             Basis for the claim:
            Date or dates debt was incurred                TAX CLAIM
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 3 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC          Doc 20       Filed 08/01/19 Entered    08/01/19
                                                                          Case number (if known)  21:39:44
                                                                                                 19-51218              Desc Main
            (Name)                                     Document     Page 39 of 307
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.14       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DEPT OF LABOR, DIV OF COAL MINE
            OFFICE OF WORKERS' COMP. PROGRAMS, þ Contingent
            200 CONSTITUTION AVE, RM C 3520    þ Unliquidated
            WASHINGTON, DC 20210               þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.15       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DEPT OF MINES, MINERALS AND ENERGY
            DIVISION OF MINES                              þ Contingent
            3405 MOUNTAIN EMPIRE RD                        þ Unliquidated
            BIG STONE GAP, VA 24219                        þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.16       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            DEPT OF REVENUE, LABOR CABINET
            DEPT OF WORKER'S CLAIMS                        þ Contingent
            657 CHAMBERLINE AVE                            þ Unliquidated
            FRANKFORT, KY 40621                            þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.17       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            ENVIRONMENTAL PROTECTION AGENCY
            (EPA)                                          þ Contingent
            1200 PENNSYLVANIA AVE NW                       þ Unliquidated
            WASHINGTON, DC 20004                           þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.18       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            FAYETTE COUNTY PUBLIC SCHOOLS
            (OCCUPATIONAL TAX)                             þ Contingent
            P.O. BOX 55570                                 þ Unliquidated
            LEXINGTON, KY 55570                            þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 4 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC          Doc 20       Filed 08/01/19 Entered    08/01/19
                                                                          Case number (if known)  21:39:44
                                                                                                 19-51218              Desc Main
            (Name)                                     Document     Page 40 of 307
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.19       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            HAZARD COUNTY OCCUPATIONAL TAX
            OFFICE                                         þ Contingent
            700 MAIN ST                                    þ Unliquidated
            HAZARD, KY 41701                               þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.20       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            INTERNAL REVENUE SERVICE
            CENTRALIZED INSOLVENCY OPERATION               þ Contingent
            P.O. BOX 7346                                  þ Unliquidated
            PHILADELPHIA, PA 19101-7346                    þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.21       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            JOHNSON COUNTY FISCAL COURT
            (OCCUPATIONAL TAX)                             þ Contingent
            230 COURT ST, #201                             þ Unliquidated
            PAINTSVILLE, KY 41240                          þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.22       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            JOHNSON COUNTY SHERIFF'S OFFICE
            (PROPERTY TAX)                                 þ Contingent
            339 MAIN ST                                    þ Unliquidated
            PAINTSVILLE, KY 41240                          þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.23       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            KENTUCKY DEPARTMENT OF REVENUE
            501 HIGH STREET                                þ Contingent
            FRANKFORT, KY 40601                            þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            Last 4 digits of account number:               TAX CLAIM
            Specify Code subsection of PRIORITY            Is the claim subject to offset?
            unsecured claim: 11 U.S.C. § 507(a) (8)        þ No
                                                           ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 5 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC          Doc 20       Filed 08/01/19 Entered    08/01/19
                                                                          Case number (if known)  21:39:44
                                                                                                 19-51218              Desc Main
            (Name)                                     Document     Page 41 of 307
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.24       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            KENTUCKY DEPARTMENT OF REVENUE
            LABOR CABINET (OCCUPATIONAL TAX)               þ Contingent
            657 CHAMBERLINE AVE                            þ Unliquidated
            FRANKFORT, KY 40601                            þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.25       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            KENTUCKY DEPARTMENT OF REVENUE
            LEGAL BRANCH - BANKRUPTCY SECTION              þ Contingent
            P.O. BOX 5222                                  þ Unliquidated
            FRANKFORT, KY 40602                            þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.26       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            KNOTT COUNTY OCCUPATIONAL TAX
            OFFICE                                         þ Contingent
            401 COURT SQUARE, STE 6                        þ Unliquidated
            BARBOURVILLE, KY 40906                         þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.27       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            LESLIE COUNTY CLERK
            22010 MAIN ST.                                 þ Contingent
            HYDEN, KY 41749                                þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            Last 4 digits of account number:               TAX CLAIM

            Specify Code subsection of PRIORITY            Is the claim subject to offset?
            unsecured claim: 11 U.S.C. § 507(a) (8)        þ No
                                                           ¨ Yes

 2.28       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            LEXINGTON FAYETTE URBAN COUNTY
            GOV'T                                          þ Contingent
            (OCCUPATIONAL TAX)                             þ Unliquidated
            200 E. MAIN ST.                                þ Disputed
            LEXINGTON, KY 40507                            Basis for the claim:
            Date or dates debt was incurred                TAX CLAIM
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 6 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC          Doc 20       Filed 08/01/19 Entered    08/01/19
                                                                          Case number (if known)  21:39:44
                                                                                                 19-51218              Desc Main
            (Name)                                     Document     Page 42 of 307
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.29       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            MARTIN COUNTY FISCAL COURT
            (OCCUPATIONAL TAX)                             þ Contingent
            32 MAIN ST                                     þ Unliquidated
            INEZ, KY 41224                                 þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.30       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            MINES SAFETY AND HEALTH
            ADMINISTRATION                                 þ Contingent
            201 12TH STREET S                              þ Unliquidated
            ARLINGTON, VA 22202                            þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.31       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            NUCLEAR REGULATORY COMMISSION (NRC)
            11555 ROCKVILLE PIKE               þ Contingent
            ROCKVILLE, MD 20852                þ Unliquidated
                                               þ Disputed
            Date or dates debt was incurred
                                               Basis for the claim:
            Last 4 digits of account number:   TAX CLAIM

            Specify Code subsection of PRIORITY            Is the claim subject to offset?
            unsecured claim: 11 U.S.C. § 507(a) (8)        þ No
                                                           ¨ Yes

 2.32       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            OFFICE OF THE U.S. TRUSTEE
            100 EAST VINE STREET                           þ Contingent
            LEXINGTON, KY 40507                            þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            Last 4 digits of account number:               TAX CLAIM

            Specify Code subsection of PRIORITY            Is the claim subject to offset?
            unsecured claim: 11 U.S.C. § 507(a) (8)        þ No
                                                           ¨ Yes

 2.33       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            PERRY COUNTY OCCUPATIONAL TAX
            OFFICE                                         þ Contingent
            481 MAIN ST                                    þ Unliquidated
            STE 275                                        þ Disputed
            HAZARD, KY 41701                               Basis for the claim:
            Date or dates debt was incurred                TAX CLAIM
                                                           Is the claim subject to offset?
            Last 4 digits of account number:               þ No
            Specify Code subsection of PRIORITY            ¨ Yes
            unsecured claim: 11 U.S.C. § 507(a) (8)




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 7 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC          Doc 20       Filed 08/01/19 Entered    08/01/19
                                                                          Case number (if known)  21:39:44
                                                                                                 19-51218              Desc Main
            (Name)                                     Document     Page 43 of 307
  Part 1:   Additional Page

                                                                                                         Total claim      Priority amount

 2.34       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            PIKE COUNTY CLERK OCCUPATIONAL TAX
            OFF.                                           þ Contingent
            243 MAIN ST                                    þ Unliquidated
            PIKEVILLE, KY 41501                            þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.35       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            UNITED STATES ARMY CORPS OF
            ENGINEERS                                      þ Contingent
            441 G STREET                                   þ Unliquidated
            WASHINGTON, DC 20314-1000                      þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.36       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            US DEPARTMENT OF TREASURY
            1500 PENNSYLVANIA AVENUE, NW                   þ Contingent
            WASHINGTON, DC 20220                           þ Unliquidated
                                                           þ Disputed
            Date or dates debt was incurred
                                                           Basis for the claim:
            Last 4 digits of account number:               TAX CLAIM

            Specify Code subsection of PRIORITY            Is the claim subject to offset?
            unsecured claim: 11 U.S.C. § 507(a) (8)        þ No
                                                           ¨ Yes

 2.37       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            US DEPT OF INTERIOR
            OFFICE OF SURFACING MINING                     þ Contingent
            1849 C STREET NW                               þ Unliquidated
            WASHINGTON, DC 20240                           þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes

 2.38       Priority creditor’s name and mailing address As of the petition filing date, the claim is:       UNKNOWN           UNKNOWN
                                                           Check all that apply.
            VA DEPARTMENT OF TAXATION
            1957 WESTMORELAND STREET                       þ Contingent
            P.O. BOX 115                                   þ Unliquidated
            RICHMOND, VA 23230                             þ Disputed
            Date or dates debt was incurred                Basis for the claim:
                                                           TAX CLAIM
            Last 4 digits of account number:               Is the claim subject to offset?
            Specify Code subsection of PRIORITY            þ No
            unsecured claim: 11 U.S.C. § 507(a) (8)        ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 8 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC            Doc 20       Filed 08/01/19 Entered    08/01/19
                                                                            Case number (if known)  21:39:44
                                                                                                   19-51218                     Desc Main
             (Name)                                      Document     Page 44 of 307
  Part 1:    Additional Page

                                                                                                                  Total claim          Priority amount

 2.39        Priority creditor’s name and mailing address As of the petition filing date, the claim is:                UNKNOWN               UNKNOWN
                                                             Check all that apply.
             VA DEPARTMENT OF TAXATION
             600 E. MAIN ST                                  þ Contingent
             #1100                                           þ Unliquidated
             RICHMOND, VA 23219                              þ Disputed
             Date or dates debt was incurred                 Basis for the claim:
                                                             TAX CLAIM
             Last 4 digits of account number:                Is the claim subject to offset?
             Specify Code subsection of PRIORITY             þ No
             unsecured claim: 11 U.S.C. § 507(a) (8)         ¨ Yes

 2.40        Priority creditor’s name and mailing address As of the petition filing date, the claim is:                UNKNOWN               UNKNOWN
                                                             Check all that apply.
             WEST VIRGINIA DEPARTMENT OF REVENUE
             STATE CAPITOL                       þ Contingent
             BUILDING 1, W-300                   þ Unliquidated
             CHARLESTON, WV 25305                þ Disputed
             Date or dates debt was incurred                 Basis for the claim:
                                                             TAX CLAIM
             Last 4 digits of account number:                Is the claim subject to offset?
             Specify Code subsection of PRIORITY             þ No
             unsecured claim: 11 U.S.C. § 507(a) (8)         ¨ Yes

  Part 2:    List All Creditors with NONPRIORITY Unsecured Claims


 3.     List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
        unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                    Amount of claim

 3.1         Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim is:                       $137.08
                                                                              Check all that apply.
             AT& T
             PO BOX 105503                                                    ¨ Contingent
             ATLANTA, GA 30348-5503                                           ¨ Unliquidated
                                                                              ¨ Disputed
             Date or dates debt was incurred
                                                                              Basis for the claim:
             6/2/2019                                                         TRADE VENDOR
             Last 4 digits of account number: 519                             Is the claim subject to offset?
                                                                              þ No
                                                                              ¨ Yes

 3.2         Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim is:                     $1,884.80
                                                                              Check all that apply.
             ACIN LLC
             L2495                                                            ¨ Contingent
             COLUMBUS, OH 43260                                               ¨ Unliquidated
                                                                              ¨ Disputed
             Date or dates debt was incurred
                                                                              Basis for the claim:
             VARIOUS                                                          TRADE VENDOR
             Last 4 digits of account number:                                 Is the claim subject to offset?
                                                                              þ No
                                                                              ¨ Yes

 3.3         Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim is:                     $3,628.96
                                                                              Check all that apply.
             ALMA LAND COMPANY
             ATTN JOHN HARRIS PRESIDENT                                       ¨ Contingent
             750 TOWN MOUNTAIN RD                                             ¨ Unliquidated
             PIKEVILLE, KY 41501                                              ¨ Disputed
             Date or dates debt was incurred                                  Basis for the claim:
                                                                              TRADE VENDOR
             4/5/2019
                                                                              Is the claim subject to offset?
             Last 4 digits of account number: AXES                            þ No
                                                                              ¨ Yes




Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 45 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.4        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $389.28
                                                                       Check all that apply.
            AMERICAN ELECTRIC POWER
            1 RIVERSIDE PLAZA                                          ¨ Contingent
            COLUMBUS, OH 43215-2372                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.5        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,593.79
                                                                       Check all that apply.
            ANDY JOHNSON
            8 SCOTTS BOTTOM LEFT                                       ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.6        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $29.76
                                                                       Check all that apply.
            ANITA CAROL MULLINS
            23913 CARTER ROAD                                          ¨ Contingent
            BROWNSTOWN, MI 48183                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.7        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $17,000.00
                                                                       Check all that apply.
            APEX ENERGY, INC.
            15888 FERRELLS CREEK ROAD                                  ¨ Contingent
            BELCHER, KY 41513                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number: 2400                      INTERCOMPANY PAYABLES
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.8        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $124.98
                                                                       Check all that apply.
            AVERY EUGENE MULLINS
            PO BOX 277                                                 ¨ Contingent
            MCROBERTS, KY 41835                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 10 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 46 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.9        Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $308.55
                                                                       Check all that apply.
            AVONELLE TACKETT STRINGER
            2720 MONROE STREET                                         ¨ Contingent
            ASHLAND, KY 41102                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.10       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $37,081.57
                                                                       Check all that apply.
            BAIRD & BAIRD, PSC
            162 SECOND STREET                                          ¨ Contingent
            PIKEVILLE, KY 41501                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.11       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $208.36
                                                                       Check all that apply.
            BALLARD TACKETT JR
            48 ELTON                                                   ¨ Contingent
            ECORSE, MI 48229                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.12       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,171.00
                                                                       Check all that apply.
            BARRY JOHNSON
            2289 INDIAN CREEK RD                                       ¨ Contingent
            VIRGIE, KY 41522                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.13       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,033.13
                                                                       Check all that apply.
            BARRY NEIL LITTLE
            PO BOX 185                                                 ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 11 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC         Doc 20       Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 47 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.14       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,033.13
                                                                       Check all that apply.
            BETTE A DOTSON
            981 HWY 746                                                ¨ Contingent
            WELLINGTON, KY 40387                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.15       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $12,636.95
                                                                       Check all that apply.
            BIG SANDY COMPANY LP
            513 N MAYO TRAIL B                                         ¨ Contingent
            PIKEVILLE, KY 41501                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.16       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,000.00
                                                                       Check all that apply.
            BILLY E RATLIFF
            102 CHILDERS ROAD                                          ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/17/2019                                                  TRADE VENDOR
            Last 4 digits of account number: 4/19                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.17       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,592.39
                                                                       Check all that apply.
            BOBBI JO WORKMAN
            975 LEFT FORK LONG FORK                                    ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.18       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $778.00
                                                                       Check all that apply.
            BOBBY AND JOY NEWSOM
            1001 LEFT FORK OF LONG FORK                                ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 12 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC         Doc 20       Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 48 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.19       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,000.00
                                                                       Check all that apply.
            BOBBY CHILDERS
            PO BOX 428                                                 ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            12/1/2018                                                  TRADE VENDOR
            Last 4 digits of account number: 18AM                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.20       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $110.28
                                                                       Check all that apply.
            BOBBY DAMRON
            579 KELLY MOUNTAIN ROAD                                    ¨ Contingent
            SHELBY GAP, KY 41563                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            5/31/2017                                                  TRADE VENDOR
            Last 4 digits of account number: /17R                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.21       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,625.00
                                                                       Check all that apply.
            BOBBY GENE MUNCY
            155 PETTY FORK ROAD                                        ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.22       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,231.27
                                                                       Check all that apply.
            BRADLEY JOHNSON
            85 SCOTTS BOTTOM LEFT                                      ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.23       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $59.52
                                                                       Check all that apply.
            BRENDA J BEAMISH
            20075 CORNELL AVE                                          ¨ Contingent
            BROWNSTOWN, MI 48174                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 13 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 49 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.24       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $140.34
                                                                       Check all that apply.
            BRENDA MARTIN
            100 SHELTON ROAD                                           ¨ Contingent
            MARTIN, KY 41649                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.25       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $750.00
                                                                       Check all that apply.
            BRENDA OSBORNE
            30 AMOS NEWSOM LANE                                        ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.26       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,320.00
                                                                       Check all that apply.
            CALVIN R TACKETT ESCROW ACCT
            CO BOLLING TACKETT                                         ¨ Contingent
            40 MAIN ST                                                 ¨ Unliquidated
            WHITESBURG, KY 41858                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE VENDOR
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.27       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $211,012.00
                                                                       Check all that apply.
            CAMBRIAN COAL LLC
            15888 FERRELLS CREEK ROAD                                  ¨ Contingent
            BELCHER, KY 41513                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number: 0700                      INTERCOMPANY PAYABLES
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.28       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $23.16
                                                                       Check all that apply.
            CARL D MULLINS
            898 CORA STREET                                            ¨ Contingent
            WYANDOTTE, MI 48192                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 14 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 50 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.29       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,033.13
                                                                       Check all that apply.
            CARL KEITH LITTLE
            5629 LONG FORK ROAD                                        ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.30       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,593.79
                                                                       Check all that apply.
            CARLIS JOHNSON
            18 SCOTTS BOTTOM LEFT                                      ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.31       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,250.00
                                                                       Check all that apply.
            CARLOS & VIOLET ADDINGTON
            PO BOX 195                                                 ¨ Contingent
            MYRA, KY 41549                                             ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.32       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,250.00
                                                                       Check all that apply.
            CARLOS DEWAYNE ADDINGTON
            CHRISTINA ADDINGTON                                        ¨ Contingent
            8224 BELL ROAD                                             ¨ Unliquidated
            KNOXVILLE, TN 37938                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE VENDOR
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.33       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $8,000.00
                                                                       Check all that apply.
            CATHERINE CHILDERS
            PO BOX 246                                                 ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 15 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 51 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.34       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                       $5.07
                                                                       Check all that apply.
            CHARLES ELMER FLEMING
            P O BOX 454                                                ¨ Contingent
            LEHIGH ACRES, FL 33970                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            7/7/2015                                                   TRADE VENDOR
            Last 4 digits of account number: 8852                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.35       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $416.67
                                                                       Check all that apply.
            CHARLES V MULLINS
            PO BOX 252                                                 ¨ Contingent
            POUND, VA 24279                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.36       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $357.12
                                                                       Check all that apply.
            CHESTER MULLINS
            1005 MAPLE LANE                                            ¨ Contingent
            CORBIN, KY 40701                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.37       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:           $11,721,809.72
                                                                       Check all that apply.
            CLINTWOOD ELKHORN MINING LLC
            15888 FERRELLS CREEK ROAD                                  ¨ Contingent
            BELCHER, KY 41513                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number: 2100                      INTERCOMPANY PAYABLES
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.38       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $16,345.83
                                                                       Check all that apply.
            COLLINS AND MAYO COLLIERIES
            ATTN LAWRENCE HITE PRESIDENT                               ¨ Contingent
            1233 CENTRAL AVE                                           ¨ Unliquidated
            ASHLAND, KY 41101                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE VENDOR
            4/13/2016
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: TAX                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 16 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 52 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.39       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              UNKNOWN
                                                                       Check all that apply.
            COMMUNITY TRUST BANK, INC.
            PO BOX 2947                                                þ Contingent
            PIKEVILLE, KY 41502                                        þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.40       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $771.42
                                                                       Check all that apply.
            CONNIE S BENTLEY
            6025 HWY 910                                               ¨ Contingent
            RUSSELL SPRINGS, KY 42642                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.41       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $59.52
                                                                       Check all that apply.
            CRYSTAL MULLINS
            PO BOX 713                                                 ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.42       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $500.00
                                                                       Check all that apply.
            CYNTHIA C JOHNSON
            1374 LEFT FORK OF LONG FORK                                ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            11/1/2018                                                  TRADE VENDOR
            Last 4 digits of account number: 0118                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.43       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $718.89
                                                                       Check all that apply.
            DANNY BURKE
            2340 PINE MEADOW                                           ¨ Contingent
            NEWPORT, MI 48166                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 17 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 53 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.44       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $865.26
                                                                       Check all that apply.
            DANNY FLEMING
            ADDRESS REDACTED                                           ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            VARIOUS                                                    Basis for the claim:
            Last 4 digits of account number:                           CURRENT OR FORMER EMPLOYEE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.45       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $263.39
                                                                       Check all that apply.
            DANNY RAY TACKETT
            494 BUCK TACKETT BRANCH                                    ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.46       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,085.74
                                                                       Check all that apply.
            DANVILLE Q COMPTON
            38 EAST JOSEPHINE                                          ¨ Contingent
            ECORSE, MI 48229                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.47       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $95.70
                                                                       Check all that apply.
            DAVID C MAYNARD
            14314 NAVARRE STREET                                       ¨ Contingent
            GIBRALTAR, MI 48173                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.48       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,033.13
                                                                       Check all that apply.
            DEBORAH A HOPKINS
            PO BOX 135                                                 ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 18 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 54 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.49       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $124.98
                                                                       Check all that apply.
            DEBORAH MULLINS
            3657 HIGHWAY 343                                           ¨ Contingent
            MCROBERTS, KY 41835-9052                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.50       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,085.74
                                                                       Check all that apply.
            DELILAH AKERS
            148 DOUGLAS PARKWAY APT 1D                                 ¨ Contingent
            PIKEVILLE, KY 41501                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.51       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $416.67
                                                                       Check all that apply.
            DEMPSEY P MULLINS
            13624 MOORE ROAD                                           ¨ Contingent
            CROFTON, KY 42217                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.52       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                       $2.14
                                                                       Check all that apply.
            DENVER MEADE
            400 COON HOLLOW                                            ¨ Contingent
            DEANE, KY 41812                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            7/7/2015                                                   TRADE VENDOR
            Last 4 digits of account number: 8868                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.53       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                       $1.06
                                                                       Check all that apply.
            DEREK ALLEN FLEMING
            2610 BRIDGE HOPE ROAD                                      ¨ Contingent
            GREENEVILLE, TN 37743                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            7/7/2015                                                   TRADE VENDOR
            Last 4 digits of account number: 8853                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 19 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 55 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.54       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              UNKNOWN
                                                                       Check all that apply.
            DEUTSCHE BANK TRUST COMPANY AMERICAS
            AS COLLATERAL AGENT                                        þ Contingent
            60 WALL STREET                                             þ Unliquidated
            NEW YORK, NY 10005                                         þ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       LITIGATION
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.55       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $87.96
                                                                       Check all that apply.
            DEVER INC
            2286 FRANKFORT COURT                                       ¨ Contingent
            LEXINGTON, KY 40510                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            8/16/2016                                                  TRADE VENDOR
            Last 4 digits of account number: 7907                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.56       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $79.36
                                                                       Check all that apply.
            DIANA L WARNER
            2394 BISSONETTE ROAD                                       ¨ Contingent
            OSCODA, MI 48750                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.57       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,500.00
                                                                       Check all that apply.
            DIANE ADDINGTON
            273 BRUSHY FORK RD                                         ¨ Contingent
            JENKINS, KY 41537                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.58       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,085.74
                                                                       Check all that apply.
            DIXIE M BRYANT
            463 RT FORK BRYANT BRANCH                                  ¨ Contingent
            HI HAT, KY 41636                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 20 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 56 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.59       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $66.49
                                                                       Check all that apply.
            DONNA C HALL
            2795 STATE ROUTE 327                                       ¨ Contingent
            JACKSON, OH 45640                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.60       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,800.00
                                                                       Check all that apply.
            DONNA HALL
            2795 STATE ROUTE 327                                       ¨ Contingent
            JACKSON, OH 45640                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.61       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $125.00
                                                                       Check all that apply.
            DONNA LYNN PHILLIPS
            PO BOX 762                                                 ¨ Contingent
            WINCHESTER, KY 40392                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            5/16/2019                                                  TRADE VENDOR
            Last 4 digits of account number: /19M                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.62       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $135.41
                                                                       Check all that apply.
            DOROTHY HAGER
            2227 ISLAND CR RD LOT 36                                   ¨ Contingent
            PIKEVILLE, KY 41501                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.63       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $771.42
                                                                       Check all that apply.
            DOROTHY JOHNSON
            1189 DISHMAN ROAD                                          ¨ Contingent
            NANCY, KY 42544                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 21 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 57 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.64       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,437.81
                                                                       Check all that apply.
            EDITH AND JERRY LAGINESS
            748 PALM DRIVE                                             ¨ Contingent
            SATELLITE BEACH, FL 32937                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.65       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $306.75
                                                                       Check all that apply.
            EDITH IRENE TACKETT
            PO BOX 282                                                 ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.66       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,085.74
                                                                       Check all that apply.
            ELI V TACKETT
            235 MEADOWBROOK DRIVE                                      ¨ Contingent
            STANFORD, KY 40484                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.67       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $11,869.61
                                                                       Check all that apply.
            ELIZABETH RIDDLE
            2076 COLLINS HIGHWAY                                       ¨ Contingent
            PIKEVILLE, KY 41501                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.68       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $617.17
                                                                       Check all that apply.
            ELLEN M HUDSON
            PO BOX 489                                                 ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 22 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC         Doc 20       Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 58 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.69       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $154.30
                                                                       Check all that apply.
            ELLEN TACKETT MEADE
            PO BOX 282                                                 ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.70       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $156.26
                                                                       Check all that apply.
            ELLEN TACKETT MEADE EXECUTRIX
            ESTATE OF BRIAN KEITH TACKETT                              ¨ Contingent
            PO BOX 282                                                 ¨ Unliquidated
            VIRGIE, KY 41572                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE VENDOR
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.71       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,500.00
                                                                       Check all that apply.
            ELMO ADDINGTON
            245 BRUSHY FORK RD                                         ¨ Contingent
            JENKINS, KY 41537                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.72       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,709.62
                                                                       Check all that apply.
            ERIC AND CINDY JOHNSON
            1374 LEFT FORK OF LONG FORK                                ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/7/2019                                                   TRADE VENDOR
            Last 4 digits of account number: 7/19                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.73       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $138.90
                                                                       Check all that apply.
            ERNEST MULLINS
            365 COUNTRY LANE                                           ¨ Contingent
            PIKEVILLE, KY 41501                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 23 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 59 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.74       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $666.66
                                                                       Check all that apply.
            ERNEST R MAY IV
            3 ROAD 4CP                                                 ¨ Contingent
            MEETEETSE, WY 82433                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            5/16/2019                                                  TRADE VENDOR
            Last 4 digits of account number: /19M                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.75       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                       $1.06
                                                                       Check all that apply.
            ERWIN FOUTS
            107 NORTH STREET                                           ¨ Contingent
            MIDDLEBOURNE, WV 26149                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            7/7/2015                                                   TRADE VENDOR
            Last 4 digits of account number: 8856                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.76       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $178.56
                                                                       Check all that apply.
            ESTATE OF JAMES MULLINS
            4280 PITT                                                  ¨ Contingent
            ECORSE, MI 48229                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.77       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $89.28
                                                                       Check all that apply.
            EVA MULLINS
            207 PETTYS FORK ROAD                                       ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.78       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $388.99
                                                                       Check all that apply.
            EVERT F JOHNSON
            1441 LEFT FORK OF LONG FORK                                ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 24 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 60 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.79       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $30,000.00
                                                                       Check all that apply.
            FLETCHER FIVE RESOURCES LLC
            514 MOCCASIN VALLEY ROAD                                   ¨ Contingent
            NICKELSVILLE, VA 24271                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/17/2017                                                  TRADE VENDOR
            Last 4 digits of account number: 7AMR                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.80       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $886.41
                                                                       Check all that apply.
            FLOYD COUNTY CLERK'S OFFICE
            149 S CENTRAL AVE 1                                        ¨ Contingent
            PRESTONSBURG, KY 41653                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            4/30/2019                                                  TRADE VENDOR
            Last 4 digits of account number: 2018                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.81       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $252.74
                                                                       Check all that apply.
            FLOYD D MULLINS JR
            P O BOX 190                                                ¨ Contingent
            MCROBERTS, KY 41835                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.82       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,108.00
                                                                       Check all that apply.
            G.C. ROWE HEIRS MGMT ACCOUNT
            CO WHITT ENGINEERING                                       ¨ Contingent
            4145 NORTH MAYO TRAIL 230                                  ¨ Unliquidated
            PIKEVILLE, KY 41501                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE VENDOR
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.83       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $865.26
                                                                       Check all that apply.
            GARY FLEMING
            7600 SEVIERVILLE PIKE                                      ¨ Contingent
            KNOXVILLE, TN 37920                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 25 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 61 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.84       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                       $2.14
                                                                       Check all that apply.
            GARY MEADE
            388 COON HOLLOW                                            ¨ Contingent
            DEANE, KY 41812                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            7/7/2015                                                   TRADE VENDOR
            Last 4 digits of account number: 8867                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.85       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $514.07
                                                                       Check all that apply.
            GARY TACKETT
            PO BOX 584                                                 ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.86       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $59.52
                                                                       Check all that apply.
            GARY W HURST
            33556 W JEFFERSON                                          ¨ Contingent
            BROWNSTOWN, MI 48173                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.87       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $164,367.07
                                                                       Check all that apply.
            GATLIFF COAL LLC
            15888 FERRELLS CREEK ROAD                                  ¨ Contingent
            BELCHER, KY 41513                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number: 0100                      INTERCOMPANY PAYABLES
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.88       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,800.00
                                                                       Check all that apply.
            GENE HALL
            2320 TAMARIND DRIVE                                        ¨ Contingent
            FT PIERCE, FL 34949                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 26 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 62 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.89       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,000.00
                                                                       Check all that apply.
            GEORGE & OMA WRIGHT
            BOX 84                                                     ¨ Contingent
            MYRA, KY 41549                                             ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            9/1/2018                                                   TRADE VENDOR
            Last 4 digits of account number: 18AM                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.90       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $29.76
                                                                       Check all that apply.
            GINA HALL
            189 PETTYS FORK ROAD                                       ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.91       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,837.47
                                                                       Check all that apply.
            GLENDA K LITTLE ESTATE
            4550 LONG FORK ROAD                                        ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.92       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $9,820.00
                                                                       Check all that apply.
            GLOBAL NATURAL RESOURCE
            MANAGEMENT LLC                                             ¨ Contingent
            PO BOX 1791                                                ¨ Unliquidated
            SOMERSET, KY 42502                                         ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE VENDOR
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.93       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,033.13
                                                                       Check all that apply.
            HANNIE LITTLE
            4574 LONG FORK ROAD                                        ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 27 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 63 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.94       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $110.28
                                                                       Check all that apply.
            HAROLD MULLINS AND HELENA
            MULLINS HIS WIFE                                           ¨ Contingent
            4903 LONG FORK ROAD                                        ¨ Unliquidated
            VIRGIE, KY 41572                                           ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE VENDOR
            5/31/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: 517R                      þ No
                                                                       ¨ Yes

 3.95       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,828.14
                                                                       Check all that apply.
            HARRY L ROBINSON JR NON-EXEMPT
            MRTL TR DATED JUNE 3 2010                                  ¨ Contingent
            7000 RIVERVIEW BLVD N W                                    ¨ Unliquidated
            BRADENTON, FL 34209                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE VENDOR
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.96       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $750.00
                                                                       Check all that apply.
            HILDA F SMITH
            734 WINDSOR LANE                                           ¨ Contingent
            HEATH, OH 43056                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.97       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,250.01
                                                                       Check all that apply.
            IRENE MULLINS
            67 LEWIS LANE                                              ¨ Contingent
            GREENUP, KY 41144                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.98       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,024.45
                                                                       Check all that apply.
            ISHMAEL TACKETT
            9943 MARINO DRIVE                                          ¨ Contingent
            CINCINNATI, OH 45251                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 28 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 64 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.99       Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $341.47
                                                                       Check all that apply.
            JAMES C JOHNSON
            791 HARDEN STREET                                          ¨ Contingent
            GALLATIN, TN 37066                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.100      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,999.98
                                                                       Check all that apply.
            JAMES K ANDERSON
            131 SUMMIT DRIVE                                           ¨ Contingent
            SUITE 305                                                  ¨ Unliquidated
            PIKEVILLE, KY 41501                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE VENDOR
            7/7/2015
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: 8846                      þ No
                                                                       ¨ Yes

 3.101      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                       $1.06
                                                                       Check all that apply.
            JASON HAROLD FLEMING
            2610 BRIDGE HOPE ROAD                                      ¨ Contingent
            GREENEVILLE, TN 37743                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            7/7/2015                                                   TRADE VENDOR
            Last 4 digits of account number: 8854                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.102      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,000.00
                                                                       Check all that apply.
            JEFFERY P. JOHNSON
            610 CHERRY TRACE DRIVE                                     ¨ Contingent
            RICHMOND, KY 40475                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            8/1/2018                                                   TRADE VENDOR
            Last 4 digits of account number: 18AM                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.103      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,033.13
                                                                       Check all that apply.
            JEFFREY L LITTLE
            1515 LITTLE CREEK ROAD                                     ¨ Contingent
            PIKEVILLE, KY 41501                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 29 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 65 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.104      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $161.29
                                                                       Check all that apply.
            JENKINS UTILITY DEPT
            853 LAKE SIDE DR                                           ¨ Contingent
            JENKINS, KY 41537                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.105      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $511.65
                                                                       Check all that apply.
            JERRY AND BRENDA BURKE
            586 MILL STREET                                            ¨ Contingent
            LINCOLN PARK, MI 48146                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.106      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $511.65
                                                                       Check all that apply.
            JOANN WALSH
            3501 OAKWOOD APT 416                                       ¨ Contingent
            MELVINDALE, MI 48122                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.107      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $69.89
                                                                       Check all that apply.
            JOEY KENT MULLINS
            1813 PROGRESS                                              ¨ Contingent
            LINCOLN PARK, MI 48146                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.108      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,798.28
                                                                       Check all that apply.
            JOHN A RAY
            188 WATSONS MILL LANE                                      ¨ Contingent
            CLAYTON, NC 27527                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 30 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC         Doc 20      Filed 08/01/19 Entered    08/01/19
                                                                        Case number (if known)  21:39:44
                                                                                               19-51218               Desc Main
            (Name)                                   Document     Page 66 of 307
  Part 2:   Additional Page

                                                                                                                        Amount of claim

 3.109      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $1,500.00
                                                                      Check all that apply.
            JOHN HOWARD ROBINSON
            366 SOUTH SHORE DRIVE                                     ¨ Contingent
            SARASOTA, FL 34234                                        ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            5/16/2019                                                 TRADE VENDOR
            Last 4 digits of account number: /19M                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.110      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $500.00
                                                                      Check all that apply.
            JOHN KENNETH TRIVETTE
            1023 GRIFFIN GATE DRIVE                                   ¨ Contingent
            LEXINGTON, KY 40511                                       ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            5/16/2019                                                 TRADE VENDOR
            Last 4 digits of account number: /19M                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.111      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $110.28
                                                                      Check all that apply.
            JOHN MULLINS
            BOX 284                                                   ¨ Contingent
            MYRA, KY 41549                                            ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            5/31/2017                                                 TRADE VENDOR
            Last 4 digits of account number: /17R                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.112      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $6,000.00
                                                                      Check all that apply.
            JOHN S CLINE III ESTATE
            GRETCHEN BOGAN EXECUTRIX                                  ¨ Contingent
            CO JOHN M JOHNSON PO BOX 489                              ¨ Unliquidated
            PIKEVILLE, KY 41502                                       ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      TRADE VENDOR
            5/16/2019
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: /19M                     þ No
                                                                      ¨ Yes

 3.113      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $250.00
                                                                      Check all that apply.
            JOHN VENTERS
            4905 BACKBAY STREET                                       ¨ Contingent
            SUWANEE, GA 30024                                         ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            5/16/2019                                                 TRADE VENDOR
            Last 4 digits of account number: /19M                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                Page 31 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 67 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.114      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,033.13
                                                                       Check all that apply.
            JOHNNY K LITTLE
            P O BOX 445                                                ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.115      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,797.00
                                                                       Check all that apply.
            JUDY HALL
            179 LEFT LONGFORK ROAD                                     ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.116      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $617.17
                                                                       Check all that apply.
            JULIA TACKETT
            593 OLD LONG FORK ROAD                                     ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.117      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,593.79
                                                                       Check all that apply.
            KAREN DENISE COPLEY
            75 SCOTTS BOTTOM LEFT                                      ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.118      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,542.84
                                                                       Check all that apply.
            KATHERYN TACKETT
            756 LITTLE ROBINSON CREEK RD                               ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 32 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 68 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.119      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $771.42
                                                                       Check all that apply.
            KATRENA ADAMS
            395 BUCK TACKETT ROAD                                      ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.120      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $593,481.07
                                                                       Check all that apply.
            KENTUCKY BERWIND LAND CO.
            300 SUMMERS ST                                             ¨ Contingent
            SUITE 1050                                                 ¨ Unliquidated
            CHARLESTON, WV 25301                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE VENDOR
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.121      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $141,809.39
                                                                       Check all that apply.
            KENTUCKY BERWIND LAND CO.
            300 SUMMERS ST                                             ¨ Contingent
            SUITE 1050                                                 ¨ Unliquidated
            CHARLESTON, WV 25301                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE VENDOR
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.122      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $450.00
                                                                       Check all that apply.
            KENTUCKY DEFENSE COUNSEL INC
            7616 WOLFPEN RIDGE COURT                                   ¨ Contingent
            PROSPECT, KY 40059                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.123      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $100.00
                                                                       Check all that apply.
            KENTUCKY STATE TREASURER
            REVENUE CABINET                                            ¨ Contingent
            FRANKFORT, KY 40619                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            2/1/2019                                                   TRADE VENDOR
            Last 4 digits of account number: 0119                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 33 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 69 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.124      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $296.51
                                                                       Check all that apply.
            KNOTT COUNTY CLERK
            P O BOX 446                                                ¨ Contingent
            HINDMAN, KY 41822                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.125      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $17.37
                                                                       Check all that apply.
            LAKEY MULLINS
            24566 WICK ROAD                                            ¨ Contingent
            TAYLOR, MI 48180                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.126      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $117.07
                                                                       Check all that apply.
            LANDON TACKETT
            2382 KY RT 825                                             ¨ Contingent
            HAGER HILL, KY 41222-8819                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.127      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $718.89
                                                                       Check all that apply.
            LARRY AND JOAN BURKE
            770 RICHARD                                                ¨ Contingent
            SATELLITE BEACH, FL 32937                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.128      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $178.80
                                                                       Check all that apply.
            LARRY STEWART
            23 DETAIL CENTERS                                          ¨ Contingent
            PO BOX 306                                                 ¨ Unliquidated
            ROBINSON CREEK, KY 41560                                   ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE VENDOR
            3/5/2018
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: 6711                      þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 34 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 70 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.129      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,085.74
                                                                       Check all that apply.
            LAWSON TACKETT
            1018 BARBADOS AVENUE                                       ¨ Contingent
            MARION, OH 43302                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.130      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $458.89
                                                                       Check all that apply.
            LELAND CLAY SELF
            3429 ITHACA ST N                                           ¨ Contingent
            ST PETERSBRUG, FL 33713                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.131      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $178.56
                                                                       Check all that apply.
            LESTER P MULLINS
            16500 QUARRY ROAD APT 110                                  ¨ Contingent
            SOUTHGATE, MI 48195                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.132      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,198.67
                                                                       Check all that apply.
            LETCHER COUNTY COURT CLERK
            156 MAIN STREET SUITE 102                                  ¨ Contingent
            WHITESBURG, KY 41858                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.133      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $178.56
                                                                       Check all that apply.
            LINDA DARNELL MULLINS
            8717 QUAIL DRIVE                                           ¨ Contingent
            BELVIDERE, IL 61008                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 35 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 71 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.134      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,800.00
                                                                       Check all that apply.
            LINDA HALL
            5143 ST ROUTE 327                                          ¨ Contingent
            JACKSON, OH 45640                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.135      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $59.52
                                                                       Check all that apply.
            LINDA K GENTON
            15215 BREST RD                                             ¨ Contingent
            SOUTHGATE, MI 48195                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.136      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $341.47
                                                                       Check all that apply.
            LINDA LOU JOHNSON
            185 LAKE COVE LANE                                         ¨ Contingent
            BEAN STATION, TN 37708                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.137      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $156.27
                                                                       Check all that apply.
            LOIS MARIE TACKETT
            118 SINGLETON BR RD                                        ¨ Contingent
            WELLINGTON, KY 40387                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.138      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $5,000.00
                                                                       Check all that apply.
            LONNY R & CHRISTA M JOHNSON
            1941 HUME ROAD                                             ¨ Contingent
            LEXINGTON, KY 40516                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            6/1/2019                                                   TRADE VENDOR
            Last 4 digits of account number: /19M                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 36 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 72 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.139      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $865.26
                                                                       Check all that apply.
            LORETTA MUNCY
            155 PETTY FORK ROAD                                        ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.140      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,067.64
                                                                       Check all that apply.
            LULA T BRYANT
            907 UPPER CHLOE                                            ¨ Contingent
            PIKEVILLE, KY 41501                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.141      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $17.37
                                                                       Check all that apply.
            MALOY R MULLINS
            164 THORN LANE                                             ¨ Contingent
            WELLINGTON, KY 40387                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.142      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                       $5.02
                                                                       Check all that apply.
            MARETTA BARTLEY HARTLEY
            132 LAKEVIEW CIRCLE                                        ¨ Contingent
            PIKEVILLE, KY 41501                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            7/7/2015                                                   TRADE VENDOR
            Last 4 digits of account number: 8862                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.143      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $686,972.08
                                                                       Check all that apply.
            MARSHALL RESOURCES, INC.
            15888 FERRELLS CREEK ROAD                                  ¨ Contingent
            BELCHER, KY 41513                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number: 2300                      INTERCOMPANY PAYABLES
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 37 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 73 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.144      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,193.82
                                                                       Check all that apply.
            MEDROW BURKE AND CAROL BURKE
            26121 WICK ROAD                                            ¨ Contingent
            TAYLOR, MI 48180                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.145      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $125.00
                                                                       Check all that apply.
            MELANIE S HUBBARD
            6270 OLD BOONESBORO RD                                     ¨ Contingent
            WINCHESTER, KY 40391                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            5/16/2019                                                  TRADE VENDOR
            Last 4 digits of account number: /19M                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.146      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $771.42
                                                                       Check all that apply.
            MICHELE COLEMAN
            PO BOX 1324                                                ¨ Contingent
            VIPER, KY 41774                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.147      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $178.56
                                                                       Check all that apply.
            MINERVA M CALHOUN
            15931 HORGER                                               ¨ Contingent
            ALLENRK, MI 48101                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.148      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $55.63
                                                                       Check all that apply.
            MOUNTAIN WATER DISTRICT
            PO BOX 3157                                                ¨ Contingent
            PIKEVILLE, KY 41502                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 38 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 74 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.149      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $18,924.89
                                                                       Check all that apply.
            NATURAL RESOURCE PARTNERS
            L2495                                                      ¨ Contingent
            COLUMBUS, OH 43260                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.150      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $416.67
                                                                       Check all that apply.
            NELLIE G DANIELS
            250 CANEY NEWSOME BRANCH                                   ¨ Contingent
            PIKEVILLE, KY 41501                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.151      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $39.68
                                                                       Check all that apply.
            NICK MULLINS
            1717 CLAREMONT DRIVE                                       ¨ Contingent
            LOUISVILLE, KY 40223                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.152      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $178.56
                                                                       Check all that apply.
            NOAH NARVEL MULLINS
            8717 QUAIL DRIVE                                           ¨ Contingent
            BELVIDERE, IL 61008                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.153      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,937.48
                                                                       Check all that apply.
            NOBLE MULLINS
            4394 LONGFORK ROAD                                         ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 39 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 75 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.154      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,085.74
                                                                       Check all that apply.
            NOVA T BOSTIC
            379 BIGGS BRANCH                                           ¨ Contingent
            PIKEVILLE, KY 41501                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.155      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $954.00
                                                                       Check all that apply.
            OLIVER JENKINS DRILLING CO.
            PO BOX 869                                                 ¨ Contingent
            PAINTSVILLE, KY 41240                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.156      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,046.32
                                                                       Check all that apply.
            PARSLEY'S GENERAL TIRE INC
            2006 N MAIN STREET                                         ¨ Contingent
            LONDON, KY 40741                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/30/2016                                                  TRADE VENDOR
            Last 4 digits of account number: 7030                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.157      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,937.48
                                                                       Check all that apply.
            PATRICIA SUE BURKE
            109 LEFT FORK OF LONG FORK                                 ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.158      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $178.56
                                                                       Check all that apply.
            PATRILLA J MCFALL
            648 CLEVELAND                                              ¨ Contingent
            LINCOLN PARK, MI 48146                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 40 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 76 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.159      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $123.42
                                                                       Check all that apply.
            PATRILLA LOU MAZZOLA
            1976 INDIANWOOD TRAIL                                      ¨ Contingent
            WEST BRANCH, MI 48661                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.160      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,845.02
                                                                       Check all that apply.
            PATSY B JUSTICE AND DOUGLAS R
            JUSTICE                                                    ¨ Contingent
            126 MYRA BARNES AVENUE                                     ¨ Unliquidated
            PIKEVILLE, KY 41501                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE VENDOR
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.161      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $500.00
                                                                       Check all that apply.
            PATTI RAI BLAIR
            CO EDWARD JONES                                            ¨ Contingent
            207 HIBBARD ST                                             ¨ Unliquidated
            PIKEVILLE, KY 41501                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE VENDOR
            5/16/2019
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: /19M                      þ No
                                                                       ¨ Yes

 3.162      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $5,185,412.25
                                                                       Check all that apply.
            PERRY COUNTY COAL LLC
            15888 FERRELLS CREEK ROAD                                  ¨ Contingent
            BELCHER, KY 41513                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number: 2600                      INTERCOMPANY PAYABLES
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.163      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $123.42
                                                                       Check all that apply.
            PHILLIP M JOHNSON
            58 BUCKFIELD ROAD                                          ¨ Contingent
            PIKEVILLE, KY 41501                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 41 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 77 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.164      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $350,051.54
                                                                       Check all that apply.
            PIKE COUNTY CLERK
            OCCUPATIONAL TAX OFFICE                                    ¨ Contingent
            243 MAIN STREET                                            ¨ Unliquidated
            PIKEVILLE, KY 41501                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE VENDOR
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.165      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $106.88
                                                                       Check all that apply.
            PIKE-LETCHER LAND LLC
            200 ALLISON BOULEVARD                                      ¨ Contingent
            CORBIN, KY 40701                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/6/2018                                                   INTERCOMPANY PAYABLES
            Last 4 digits of account number: 318                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.166      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $1,869,197.83
                                                                       Check all that apply.
            PLM HOLDING COMPANY LLC
            15888 FERRELLS CREEK ROAD                                  ¨ Contingent
            BELCHER, KY 41513                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number: 0900                      INTERCOMPANY PAYABLES
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.167      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $2,758,670.93
                                                                       Check all that apply.
            PREMIER ELKHORN COAL LLC
            15888 FERRELLS CREEK ROAD                                  ¨ Contingent
            BELCHER, KY 41513                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number: 2000                      INTERCOMPANY PAYABLES
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.168      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $308.55
                                                                       Check all that apply.
            RALPH TACKETT
            7916 PADDLE CREEK                                          ¨ Contingent
            CATLETTSBURG, KY 41129                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 42 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 78 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.169      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $771.42
                                                                       Check all that apply.
            RANDY K TACKETT
            PO BOX 32                                                  ¨ Contingent
            SHELBIANA, KY 41562                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.170      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,593.79
                                                                       Check all that apply.
            RANDY MULLINS
            63 SCOTT BOTTOM RIGHT                                      ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.171      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $613.55
                                                                       Check all that apply.
            RAYMOND TAYLOR
            206 ROYAL GRANT WAY                                        ¨ Contingent
            DOVER, DE 19901                                            ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.172      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,200.00
                                                                       Check all that apply.
            REDD BROWN WILLIAMS REAL ESTAT
            SERVICES INC                                               ¨ Contingent
            PO BOX 1720                                                ¨ Unliquidated
            PAINTSVILLE, KY 41240                                      ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE VENDOR
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.173      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $59.52
                                                                       Check all that apply.
            REMONA QUIROZ
            2133 RIVER AVENUE                                          ¨ Contingent
            OSCODA, MI 48750                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 43 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 79 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.174      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $59.52
                                                                       Check all that apply.
            RENEE ROWDON
            2133 RIVER AVENUE                                          ¨ Contingent
            OSCODA, MI 48750                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.175      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $865.26
                                                                       Check all that apply.
            RICKY FLEMING
            BOX 5888 LONG FORK ROAD                                    ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.176      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $249.96
                                                                       Check all that apply.
            ROBERT A MULLINS
            P O BOX 65                                                 ¨ Contingent
            MCROBERTS, KY 41835                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.177      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $250.00
                                                                       Check all that apply.
            ROBERT GRAYSON SELF II
            1320 WEDGEWOOD RD                                          ¨ Contingent
            JACKSONVILLE, FL 32259                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            5/16/2019                                                  TRADE VENDOR
            Last 4 digits of account number: /19M                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.178      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,024.45
                                                                       Check all that apply.
            ROBERT L TACKETT
            11 N RIVERVIEW LANE                                        ¨ Contingent
            PRESTONSBURG, KY 41653                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 44 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC         Doc 20      Filed 08/01/19 Entered    08/01/19
                                                                        Case number (if known)  21:39:44
                                                                                               19-51218               Desc Main
            (Name)                                   Document     Page 80 of 307
  Part 2:   Additional Page

                                                                                                                        Amount of claim

 3.179      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $666.68
                                                                      Check all that apply.
            ROBERT M CROOKS
            5785 NW SEWELL RD                                         ¨ Contingent
            HILLSBORO, OH 97124                                       ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            5/16/2019                                                 TRADE VENDOR
            Last 4 digits of account number: /19M                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.180      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                   $30.00
                                                                      Check all that apply.
            ROBERT NARRAMORE
            PO BOX 204                                                ¨ Contingent
            MCROBERTS, KY 41835                                       ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            4/2/2018                                                  TRADE VENDOR
            Last 4 digits of account number: 0218                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.181      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $250.00
                                                                      Check all that apply.
            ROBERT R VENTERS III
            692 DARDANELLES DR                                        ¨ Contingent
            LEXINGTON, KY 40503                                       ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            5/16/2019                                                 TRADE VENDOR
            Last 4 digits of account number: /19M                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes

 3.182      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                  $750.00
                                                                      Check all that apply.
            ROBINSON CLINE LOGUE
            4313 NW 8TH AVE                                           ¨ Contingent
            SUITE 10                                                  ¨ Unliquidated
            GAINESVILLE, FL 32605                                     ¨ Disputed
            Date or dates debt was incurred                           Basis for the claim:
                                                                      TRADE VENDOR
            5/16/2019
                                                                      Is the claim subject to offset?
            Last 4 digits of account number: /19M                     þ No
                                                                      ¨ Yes

 3.183      Nonpriority creditor’s name and mailing address           As of the petition filing date, the claim is:                $1,745.22
                                                                      Check all that apply.
            RONALD AND JOETTA MAYNARD
            4682 STATE HIGHWAY 319                                    ¨ Contingent
            HARDY, KY 41531                                           ¨ Unliquidated
                                                                      ¨ Disputed
            Date or dates debt was incurred
                                                                      Basis for the claim:
            3/7/2019                                                  TRADE VENDOR
            Last 4 digits of account number: 7/19                     Is the claim subject to offset?
                                                                      þ No
                                                                      ¨ Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                Page 45 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 81 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.184      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                       $1.44
                                                                       Check all that apply.
            RONALD C MULLINS
            P O BOX 265                                                ¨ Contingent
            WHEELERSBURG, OH 45694                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            7/7/2015                                                   TRADE VENDOR
            Last 4 digits of account number: 8874                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.185      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $200.00
                                                                       Check all that apply.
            RONALD DARREN KINCER
            KINCER BROTHERS AUTO REPAIR                                ¨ Contingent
            3052 HWY 3406                                              ¨ Unliquidated
            JENKINS, KY 41537                                          ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE VENDOR
            6/27/2016
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: 2016                      þ No
                                                                       ¨ Yes

 3.186      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $865.20
                                                                       Check all that apply.
            RONALD DARREN MULLINS
            PO BOX 265                                                 ¨ Contingent
            WHEELERSBURG, OH 45694                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.187      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $17.37
                                                                       Check all that apply.
            ROY G MULLINS
            10 W ROCKWOOD                                              ¨ Contingent
            ECORSE, MI 48229                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.188      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,000.00
                                                                       Check all that apply.
            RUMALDA ELKINS INVIDUALLY AND
            GUARDIAN FOR WYNN AND WENDY                                ¨ Contingent
            BOX 94                                                     ¨ Unliquidated
            MYRA, KY 41549                                             ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE VENDOR
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 46 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC         Doc 20       Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 82 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.189      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $666.66
                                                                       Check all that apply.
            RUTH BRUNING
            2122 H STREET                                              ¨ Contingent
            EUREKA, CA 95501                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            5/16/2019                                                  TRADE VENDOR
            Last 4 digits of account number: /19M                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.190      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,709.63
                                                                       Check all that apply.
            RYAN AND SHARON JOHNSON
            1346 LEFT FORK OF LONG FORK                                ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/7/2019                                                   TRADE VENDOR
            Last 4 digits of account number: 7/19                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.191      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $31,250.00
                                                                       Check all that apply.
            SAM ALLEN CARTER
            ADDRESS REDACTED                                           ¨ Contingent
                                                                       ¨ Unliquidated
            Date or dates debt was incurred                            ¨ Disputed
            9/10/2018                                                  Basis for the claim:
            Last 4 digits of account number: 531A                      CURRENT OR FORMER EMPLOYEE
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.192      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $416.67
                                                                       Check all that apply.
            SANDRA L KELLY
            2027 TICE DRIVE                                            ¨ Contingent
            CULLEOKA, TN 38451                                         ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.193      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $511.65
                                                                       Check all that apply.
            SHARON BURKE
            15587 BELMONT                                              ¨ Contingent
            ALLEN PARK, MI 48101                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 47 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 83 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.194      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $156.27
                                                                       Check all that apply.
            SHELBY JEAN BAKER
            90 SINGLETON BR ROAD                                       ¨ Contingent
            WELLINGTON, KY 40387                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.195      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $100.00
                                                                       Check all that apply.
            SHELBY VALLEY HIGH SCHOOL
            125 DOUGLAS PARKWAY                                        ¨ Contingent
            PIKEVILLE, KY 41501                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            5/19/2015                                                  TRADE VENDOR
            Last 4 digits of account number: 8583                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.196      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $886.41
                                                                       Check all that apply.
            SHERIFF OF FLOYD COUNTY
            PO BOX 152                                                 ¨ Contingent
            PRESTONSBURG, KY 41653                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            5/31/2019                                                  TRADE VENDOR
            Last 4 digits of account number: 2018                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.197      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $330.96
                                                                       Check all that apply.
            SHERIFF OF KNOTT CO.
            PO BOX 1170                                                ¨ Contingent
            HINDMAN, KY 41822                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            10/16/2017                                                 TRADE VENDOR
            Last 4 digits of account number: 9838                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.198      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                       $1.59
                                                                       Check all that apply.
            SHERRY FORE
            2947 NORWOOD                                               ¨ Contingent
            TRENTON, MI 48183                                          ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            7/7/2015                                                   TRADE VENDOR
            Last 4 digits of account number: 8855                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 48 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 84 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.199      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $771.42
                                                                       Check all that apply.
            SHIRLEY DAVIS
            771 ANDERSON FORK ROAD                                     ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.200      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $999.00
                                                                       Check all that apply.
            SOUTHEAST KENTUCKY CHAMBER OF
            COMMERCE                                                   ¨ Contingent
            178 COLLEGE STREET                                         ¨ Unliquidated
            PIKEVILLE, KY 41501-1786                                   ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE VENDOR
            8/11/2017
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: 9800                      þ No
                                                                       ¨ Yes

 3.201      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $771.42
                                                                       Check all that apply.
            STANLEY TACKETT
            145 WILLOW DRIVE                                           ¨ Contingent
            PIKEVILLE, KY 41501                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.202      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $3,500.00
                                                                       Check all that apply.
            STEVE WILLIAMS
            247 HEAVENS VALLEY ROAD                                    ¨ Contingent
            WHITESBURG, KY 41858                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            10/16/2015                                                 TRADE VENDOR
            Last 4 digits of account number: 9180                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.203      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,386.00
                                                                       Check all that apply.
            SUMMIT ENGINEERING INC
            265 HAMBURG BLVD                                           ¨ Contingent
            PIKEVILLE, KY 41501                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 49 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 85 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.204      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $440.00
                                                                       Check all that apply.
            SYNERGY ENGINEERING SERVICE
            1904 S MAYO TRAIL SUITE 200                                ¨ Contingent
            PIKEVILLE, KY 41501                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            9/5/2018                                                   TRADE VENDOR
            Last 4 digits of account number: 1348                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.205      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $59.52
                                                                       Check all that apply.
            TAMBRA DAMRON
            70 BLACKBURN LANE                                          ¨ Contingent
            PIKEVILLE, KY 41501                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.206      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $771.42
                                                                       Check all that apply.
            TERRY L TACKETT
            1776 UPPER CHLOE                                           ¨ Contingent
            PIKEVILLE, KY 41501                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.207      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $178.56
                                                                       Check all that apply.
            TERRY MULLINS
            37396 VERNON DRIVE                                         ¨ Contingent
            STERLING HEIGHT, MI 48310                                  ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.208      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $6,906.27
                                                                       Check all that apply.
            TERRY S LITTLE
            4059 LONG FORK ROAD                                        ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 50 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 86 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.209      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              $169,188.49
                                                                       Check all that apply.
            THE ELKHORN COAL COMPANY LLC
            544 SOUTH LAKE DR                                          ¨ Contingent
            PRESTONSBURG, KY 41653                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.210      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                   $26.23
                                                                       Check all that apply.
            THE ELKHORN COAL COMPANY LLC
            544 SOUTH LAKE DRIVE                                       ¨ Contingent
            PRESTONSBURG, KY 41653                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            3/31/2019                                                  TRADE VENDOR
            Last 4 digits of account number: 706                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.211      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $500.00
                                                                       Check all that apply.
            THELMA SELF SEALS
            3813 CRESTRIDGE DRIVE                                      ¨ Contingent
            VALLEY STATION, KY 40272                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            5/16/2019                                                  TRADE VENDOR
            Last 4 digits of account number: /19M                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.212      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:              UNKNOWN
                                                                       Check all that apply.
            THOMAS B. RATLIFF TRUST
            151 NORTH MAYO TRAIL                                       þ Contingent
            PIKEVILLE, KY 41501                                        þ Unliquidated
                                                                       þ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            Last 4 digits of account number:                           LITIGATION
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.213      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $500.00
                                                                       Check all that apply.
            THOMAS L SELF
            163 KENTUCKY AVE                                           ¨ Contingent
            LEXINGTON, KY 40502-1754                                   ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            5/16/2019                                                  TRADE VENDOR
            Last 4 digits of account number: /19M                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 51 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 87 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.214      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,937.48
                                                                       Check all that apply.
            TIMMY MULLINS
            424 PINE RIDGE                                             ¨ Contingent
            HAROLD, KY 41635-8905                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.215      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $125.00
                                                                       Check all that apply.
            TRACI D PHILLIPS
            2654 SCHOLLSVILLE ROAD                                     ¨ Contingent
            WINCHESTER, KY 40391                                       ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            5/16/2019                                                  TRADE VENDOR
            Last 4 digits of account number: /19M                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.216      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:            $1,758,776.74
                                                                       Check all that apply.
            UNKNOWN
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
                                                                       ¨ Disputed
            Last 4 digits of account number:
                                                                       Basis for the claim:
                                                                       ACCRUED ROYALTIES AND/OR WHEELAGE -
                                                                       NON-SPECIFIC
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.217      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $83,884.35
                                                                       Check all that apply.
            UNKNOWN
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
                                                                       ¨ Disputed
            Last 4 digits of account number:
                                                                       Basis for the claim:
                                                                       ACCRUED ROYALTIES AND/OR WHEELAGE -
                                                                       ESCROW LS #61008 J RO
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.218      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $71,797.63
                                                                       Check all that apply.
            UNKNOWN
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
                                                                       ¨ Disputed
            Last 4 digits of account number:
                                                                       Basis for the claim:
                                                                       ACCRUED ROYALTIES AND/OR WHEELAGE -
                                                                       ESCR WM BARTLEY HEIR
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 52 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 88 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.219      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $42,671.98
                                                                       Check all that apply.
            UNKNOWN
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
                                                                       ¨ Disputed
            Last 4 digits of account number:
                                                                       Basis for the claim:
                                                                       ACCRUED ROYALTIES AND/OR WHEELAGE -
                                                                       BOOKER T MULLINS ESC
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.220      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $35,556.10
                                                                       Check all that apply.
            UNKNOWN
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
                                                                       ¨ Disputed
            Last 4 digits of account number:
                                                                       Basis for the claim:
                                                                       ACCRUED ROYALTIES AND/OR WHEELAGE -
                                                                       ESCROW #62129 E TACK
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.221      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $15,899.58
                                                                       Check all that apply.
            UNKNOWN
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
                                                                       ¨ Disputed
            Last 4 digits of account number:
                                                                       Basis for the claim:
                                                                       ACCRUED ROYALTIES AND/OR WHEELAGE -
                                                                       LS #62116 ESCROW
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.222      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $11,613.94
                                                                       Check all that apply.
            UNKNOWN
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
                                                                       ¨ Disputed
            Last 4 digits of account number:
                                                                       Basis for the claim:
                                                                       ACCRUED ROYALTIES AND/OR WHEELAGE -
                                                                       ESCROW LS #62212
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.223      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $11,294.60
                                                                       Check all that apply.
            UNKNOWN
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
                                                                       ¨ Disputed
            Last 4 digits of account number:
                                                                       Basis for the claim:
                                                                       ACCRUED ROYALTIES AND/OR WHEELAGE -
                                                                       ESCROW #62236 MULLIN
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 53 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 89 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.224      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $7,842.99
                                                                       Check all that apply.
            UNKNOWN
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
                                                                       ¨ Disputed
            Last 4 digits of account number:
                                                                       Basis for the claim:
                                                                       ACCRUED ROYALTIES AND/OR WHEELAGE -
                                                                       KY BER / J ROWE - ES
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.225      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $4,670.23
                                                                       Check all that apply.
            UNKNOWN
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
                                                                       ¨ Disputed
            Last 4 digits of account number:
                                                                       Basis for the claim:
                                                                       ACCRUED ROYALTIES AND/OR WHEELAGE -
                                                                       ESCROW 62011 - UNKNW
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.226      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,450.39
                                                                       Check all that apply.
            UNKNOWN
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
                                                                       ¨ Disputed
            Last 4 digits of account number:
                                                                       Basis for the claim:
                                                                       ACCRUED ROYALTIES AND/OR WHEELAGE -
                                                                       A JOHNSON HEIRS
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.227      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,115.34
                                                                       Check all that apply.
            UNKNOWN
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
                                                                       ¨ Disputed
            Last 4 digits of account number:
                                                                       Basis for the claim:
                                                                       ACCRUED ROYALTIES AND/OR WHEELAGE -
                                                                       ESCROW LS62224 COMPT
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.228      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,451.92
                                                                       Check all that apply.
            UNKNOWN
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
                                                                       ¨ Disputed
            Last 4 digits of account number:
                                                                       Basis for the claim:
                                                                       ACCRUED ROYALTIES AND/OR WHEELAGE -
                                                                       TIMBER-CALHOUN
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 54 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 90 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.229      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $886.85
                                                                       Check all that apply.
            UNKNOWN
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
                                                                       ¨ Disputed
            Last 4 digits of account number:
                                                                       Basis for the claim:
                                                                       ACCRUED ROYALTIES AND/OR WHEELAGE -
                                                                       LS#62072
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.230      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $599.58
                                                                       Check all that apply.
            UNKNOWN
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
                                                                       ¨ Disputed
            Last 4 digits of account number:
                                                                       Basis for the claim:
                                                                       ACCRUED ROYALTIES AND/OR WHEELAGE -
                                                                       ESCROW - LS 62145 TR B
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.231      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $255.24
                                                                       Check all that apply.
            UNKNOWN
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
                                                                       ¨ Disputed
            Last 4 digits of account number:
                                                                       Basis for the claim:
                                                                       ACCRUED ROYALTIES AND/OR WHEELAGE -
                                                                       ESCROW #62082 - B YOUNC
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.232      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $196.75
                                                                       Check all that apply.
            UNKNOWN
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
                                                                       ¨ Disputed
            Last 4 digits of account number:
                                                                       Basis for the claim:
                                                                       ACCRUED ROYALTIES AND/OR WHEELAGE -
                                                                       #62257 R FLEMIN
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.233      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $179.93
                                                                       Check all that apply.
            UNKNOWN
                                                                       ¨ Contingent
            Date or dates debt was incurred                            ¨ Unliquidated
                                                                       ¨ Disputed
            Last 4 digits of account number:
                                                                       Basis for the claim:
                                                                       ACCRUED ROYALTIES AND/OR WHEELAGE -
                                                                       LS #62282 GW CALHOUN
                                                                       Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 55 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 91 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.234      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,800.00
                                                                       Check all that apply.
            VICKIE HALL EXECUTRIX
            169 CAROLYN LANE                                           ¨ Contingent
            NICHOLASVILLE, KY 40356                                    ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.235      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $791.44
                                                                       Check all that apply.
            VICTORIA REBECCA SEIDEN
            1620 1ST AVENUE EAST                                       ¨ Contingent
            BRADENTON, FL 34208                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.236      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $341.47
                                                                       Check all that apply.
            WANDA S DREHER
            2598 PLANTATION DRIVE                                      ¨ Contingent
            RUSSELLVILLE, TN 37860                                     ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.237      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:               $15,000.00
                                                                       Check all that apply.
            WHITESBURG EDUCATIONAL
            DEVELOPMENT FOUNDATION INC                                 ¨ Contingent
            35 BENTLEY AVENUE                                          ¨ Unliquidated
            WHITESBURG, KY 41858                                       ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE VENDOR
            VARIOUS
                                                                       Is the claim subject to offset?
            Last 4 digits of account number:                           þ No
                                                                       ¨ Yes

 3.238      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $2,937.48
                                                                       Check all that apply.
            WILLA P TACKETT
            45 CHIMNEY BRANCH ROAD                                     ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 56 of 58
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218               Desc Main
            (Name)                                    Document     Page 92 of 307
  Part 2:   Additional Page

                                                                                                                         Amount of claim

 3.239      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $123.42
                                                                       Check all that apply.
            WILLIAM B JOHNSON
            3905 ROSCOMMON WAY                                         ¨ Contingent
            CLARKSVILLE, TN 37040                                      ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.240      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                $1,500.00
                                                                       Check all that apply.
            WILLIAM C ROBINSON
            BOX 439                                                    ¨ Contingent
            PARISH, FL 34219                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            5/16/2019                                                  TRADE VENDOR
            Last 4 digits of account number: /19M                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.241      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $778.00
                                                                       Check all that apply.
            WILLIAM M AND BETTY JOHNSON
            1222 LEFT FORK LONG FORK                                   ¨ Contingent
            VIRGIE, KY 41572                                           ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            VARIOUS                                                    TRADE VENDOR
            Last 4 digits of account number:                           Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.242      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $125.00
                                                                       Check all that apply.
            WILLIAM SCOTT PHILLIPS
            1129 VOLCO ROAD                                            ¨ Contingent
            EDGEWATER, FL 32141                                        ¨ Unliquidated
                                                                       ¨ Disputed
            Date or dates debt was incurred
                                                                       Basis for the claim:
            5/16/2019                                                  TRADE VENDOR
            Last 4 digits of account number: /19M                      Is the claim subject to offset?
                                                                       þ No
                                                                       ¨ Yes

 3.243      Nonpriority creditor’s name and mailing address            As of the petition filing date, the claim is:                  $500.00
                                                                       Check all that apply.
            WILLIAM SIDNEY TRIVETTE
            237 2ND STREET                                             ¨ Contingent
            SUITE 1                                                    ¨ Unliquidated
            PIKEVILLE, KY 41501                                        ¨ Disputed
            Date or dates debt was incurred                            Basis for the claim:
                                                                       TRADE VENDOR
            5/16/2019
                                                                       Is the claim subject to offset?
            Last 4 digits of account number: /19M                      þ No
                                                                       ¨ Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                Page 57 of 58
 Debtor       Case     19-51218-grs
              Pike-Letcher Land LLC        Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                           Case number (if known)  21:39:44
                                                                                                  19-51218                    Desc Main
              (Name)                                    Document     Page 93 of 307
  Part 2:     Additional Page

                                                                                                                                 Amount of claim

 3.244        Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:                    $142,464.17
                                                                          Check all that apply.
              WPP LLC
              601 JEFFERSON                                               ¨ Contingent
              SUITE 3600                                                  ¨ Unliquidated
              HOUSTON, TX 77002                                           ¨ Disputed
              Date or dates debt was incurred                             Basis for the claim:
                                                                          TRADE VENDOR
              VARIOUS
                                                                          Is the claim subject to offset?
              Last 4 digits of account number:                            þ No
                                                                          ¨ Yes

 3.245        Nonpriority creditor’s name and mailing address             As of the petition filing date, the claim is:                        $156.27
                                                                          Check all that apply.
              YVONNE M HAMPTON
              3040 LONG FORK ROAD                                         ¨ Contingent
              VIRGIE, KY 41572                                            ¨ Unliquidated
                                                                          ¨ Disputed
              Date or dates debt was incurred
                                                                          Basis for the claim:
              VARIOUS                                                     TRADE VENDOR
              Last 4 digits of account number:                            Is the claim subject to offset?
                                                                          þ No
                                                                          ¨ Yes

    Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims


   5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                                      Total of claim amounts


   5a. Total claims from Part 1                                                                             5a.                      UNKNOWN



   5b. Total claims from Part 2                                                                             5b.   +              $26,466,506.06



   5c. Total of Parts 1 and 2                                                                               5c.                  $26,466,506.06
       Lines 5a + 5b = 5c.




Official Form 206E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 58 of 58
             Case
  Fill in this       19-51218-grs
               information                   Doc
                           to identify the case:         20     Filed 08/01/19 Entered 08/01/19 21:39:44                           Desc Main
                                                               Document     Page 94 of 307
 Debtor        Pike-Letcher Land LLC


 United States Bankruptcy Court for the: Eastern District of Kentucky


 Case number          19-51218
  (if known)
                                                                                                                                      ¨ Check if this is an
                                                                                                                                         amended filing

 Official Form 206G
 Schedule G: Executory Contracts and Unexpired Leases                                                                                                 04/19

 Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 1.    Does the debtor have any executory contracts or unexpired leases?
       ¨ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       þ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
         Form 206A/B).

 2.    List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                       whom the debtor has an executory contract or unexpired lease

 2.1            State what the contract      DEED OF CONVEYANCE                         AARON JONES
                or lease is for and the
                nature of the debtor’s
                interest
                State the term remaining

                List the contract number
                of any government
                contract

 2.2            State what the contract      SURFACE AGREEMENT                          ABRIELLE & JARRED HAMILTON
                or lease is for and the
                nature of the debtor’s
                interest
                State the term remaining     CURRENT

                List the contract number     62251
                of any government
                contract

 2.3            State what the contract      ADV AGREEMENT                              ACIN LLC
                or lease is for and the                                                 L2495
                nature of the debtor’s                                                  COLUMBUS, OH 43260
                interest
                State the term remaining     CURRENT

                List the contract number     63607
                of any government
                contract

 2.4            State what the contract      QUITCLAIM DEED OF CONVEYANCE               ACIN LLC
                or lease is for and the                                                 L2495
                nature of the debtor’s                                                  COLUMBUS, OH 43260
                interest
                State the term remaining

                List the contract number
                of any government
                contract




Official Form 206G                                 Schedule G: Executory Contracts and Unexpired Leases                                         Page 1 of 191
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC          Doc 20    Filed 08/01/19 Entered    08/01/19
                                                                       Case number (if known)  21:39:44
                                                                                              19-51218              Desc Main
            (Name)                                  Document     Page 95 of 307
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.5        State what the contract    QUITCLAIM DEED OF CONVEYANCE           ACIN LLC
            or lease is for and the                                           L2495
            nature of the debtor’s                                            COLUMBUS, OH 43260
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.6        State what the contract    DEED OF CONVEYANCE                     ADA BAKER
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.7        State what the contract    DEED OF CONVEYANCE                     ADA SEALS
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.8        State what the contract    DEED OF CONVEYANCE                     ADAMS-DELOICE
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.9        State what the contract    MINING AGREEMENT                       AEP KENTUCKY COAL, LLC
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   61019
            of any government
            contract

 2.10       State what the contract    SPECIAL WARRANTY DEED                  AEP KENTUCKY COAL, LLC
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 2 of 191
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC          Doc 20    Filed 08/01/19 Entered    08/01/19
                                                                       Case number (if known)  21:39:44
                                                                                              19-51218              Desc Main
            (Name)                                  Document     Page 96 of 307
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.11       State what the contract    DEED OF CONVEYANCE                     AILEEN NEWSOME (GW NEWSOME HEIRS)
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.12       State what the contract    DEED OF CONVEYANCE                     AKERS-ROBERT AND MIMIE JEAN
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.13       State what the contract    SURFACE AGREEMENT                      ALBROW HALL
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   62180
            of any government
            contract

 2.14       State what the contract    SPECIAL WARRANTY DEED OF               ALERT OIL & GAS COMPANY
            or lease is for and the    CONVEYANCE
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.15       State what the contract    SURFACE AGREEMENT                      ALFRED SANDERS
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   62063
            of any government
            contract

 2.16       State what the contract    DEED OF CONVEYANCE                     ALICE ET AL MURZDA
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 3 of 191
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC          Doc 20    Filed 08/01/19 Entered    08/01/19
                                                                       Case number (if known)  21:39:44
                                                                                              19-51218              Desc Main
            (Name)                                  Document     Page 97 of 307
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.17       State what the contract    DEED OF CONVEYANCE                     ALLARD NEWSOME ET. AL. (CC NEWSOME HEIRS)
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.18       State what the contract    DEED OF CONVEYANCE                     ALLEN EUGENE NEWSOM (GW NEWSOME HEIRS)
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.19       State what the contract    SURFACE AGREEMENT                      ALLEN KEITH & SELENA STEWART
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   62277
            of any government
            contract

 2.20       State what the contract    DEED                                   ALMA & JUNIOR ENDICOTT
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.21       State what the contract    MINING AGREEMENT                       ALMA LAND COMPANY
            or lease is for and the                                           ATTN JOHN HARRIS PRESIDENT
            nature of the debtor’s                                            750 TOWN MOUNTAIN RD
            interest                                                          PIKEVILLE, KY 41501

            State the term remaining   CURRENT

            List the contract number   61020
            of any government
            contract

 2.22       State what the contract    DEED OF CONVEYANCE                     ALMA MATNEY SULLIVAN
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 4 of 191
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC          Doc 20    Filed 08/01/19 Entered    08/01/19
                                                                       Case number (if known)  21:39:44
                                                                                              19-51218              Desc Main
            (Name)                                  Document     Page 98 of 307
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.23       State what the contract    DEED OF CONVEYANCE                     ALOHA & FRANK SETSER (GOLDIS HAYNES HEIRS)
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.24       State what the contract    SURFACE AGREEMENT                      ALPHA HAMILTON
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   62195
            of any government
            contract

 2.25       State what the contract    SURFACE AGREEMENT                      ANCIL EPP BARTLEY
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   62113-G
            of any government
            contract

 2.26       State what the contract    DEED OF CONVEYANCE                     ANDREW ROGERS
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.27       State what the contract    WHEELAGE AGREEMENT                     ANDY JOHNSON
            or lease is for and the                                           8 SCOTTS BOTTOM LEFT
            nature of the debtor’s                                            VIRGIE, KY 41572
            interest
            State the term remaining   CURRENT

            List the contract number   W-07
            of any government
            contract

 2.28       State what the contract    WARRANTY DEED OF CONVEYANCE            ANGELA BROWN KISER ET AL.
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 5 of 191
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC          Doc 20    Filed 08/01/19 Entered    08/01/19
                                                                       Case number (if known)  21:39:44
                                                                                              19-51218              Desc Main
            (Name)                                  Document     Page 99 of 307
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.29       State what the contract    DEED OF CONVEYANCE                     ANGELINE LUNSFORD
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.30       State what the contract    DEED OF CONVEYANCE                     ANNA & HARRY HILL
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.31       State what the contract    QUITCLAIM DEED                         ANNA ET AL SMITH
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.32       State what the contract    DEED                                   ANNA LOU ASHBY
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.33       State what the contract    DEED OF CONVEYANCE                     ANNA SUE BRANHAM, ET AL (GW NEWSOME HEIRS)
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.34       State what the contract    DEED OF CONVEYANCE                     ANNETTA & JOSEPH FLEMING
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 6 of 191
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC          Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                        Case number (if known)  21:39:44
                                                                                               19-51218             Desc Main
            (Name)                                  Document      Page 100 of 307
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.35       State what the contract    DEED OF CONVEYANCE                     ANNIE & FRANK RAMM
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.36       State what the contract    ADV AGREEMENT                          ANR COAL COMPANY
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   63600
            of any government
            contract

 2.37       State what the contract    DEED OF CONVEYANCE                     ANTHONY & TOMMIE SUE TACKETT
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.38       State what the contract    DEED OF CONVEYANCE                     ANTHONY PUGH, JUDY PUGH, ANGELA PUGH
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.39       State what the contract    WARRANTY DEED OF CONVEYANCE            APPALACHIAN LAND COMPANY
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.40       State what the contract    DEED OF CONVEYANCE                     ARLENE AND JOHN POTTER
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 7 of 191
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC          Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                        Case number (if known)  21:39:44
                                                                                               19-51218             Desc Main
            (Name)                                  Document      Page 101 of 307
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.41       State what the contract    SURFACE AGREEMENT                      ARLIE B. JOHNSON
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   62058
            of any government
            contract

 2.42       State what the contract    DEED OF CONVEYANCE                     ARNOLD AND KATHY STEWART
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.43       State what the contract    SURFACE AGREEMENT                      ARNOLD HAMPTON
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   62089
            of any government
            contract

 2.44       State what the contract    DEED OF CONVEYANCE                     ARTHUR & BILLIE JEAN JOHNSON
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.45       State what the contract    WARRANTY DEED OF CONVEYANCE            ARTHUR CAUDILL
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.46       State what the contract    WARRANTY DEED OF CONVEYANCE            ARTHUR CAUDILL
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 8 of 191
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC          Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                        Case number (if known)  21:39:44
                                                                                               19-51218             Desc Main
            (Name)                                  Document      Page 102 of 307
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.47       State what the contract    DEED OF CONVEYANCE                     ASHBY-SONYA
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.48       State what the contract    SURFACE AGREEMENT                      AUBREY OAKS
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   62052
            of any government
            contract

 2.49       State what the contract    SURFACE AGREEMENT                      AUBREY OAKS, ET AL
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   62051
            of any government
            contract

 2.50       State what the contract    DEED OF CONVEYANCE                     BALLARD AND SUSIE BENTLEY
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.51       State what the contract    DEED                                   BARBARA & TEDDY MATNEY
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.52       State what the contract    DEED OF CONVEYANCE                     BARBARA & WILLIAM DUGAN
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                               Page 9 of 191
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC          Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                        Case number (if known)  21:39:44
                                                                                               19-51218             Desc Main
            (Name)                                  Document      Page 103 of 307
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.53       State what the contract    DEED OF CONVEYANCE                     BARBARA H. STILTNER
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.54       State what the contract    DEED OF CONVEYANCE                     BARBARA MATNEY, ET AL
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.55       State what the contract    MINING RIGHTS AGREEMENT                BARBARA T. KEITH
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   POMR-15
            of any government
            contract

 2.56       State what the contract    SURFACE AGREEMENT                      BARRY BARTLEY
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   62173
            of any government
            contract

 2.57       State what the contract    WHEELAGE AGREEMENT                     BARRY JOHNSON
            or lease is for and the                                           2289 INDIAN CREEK RD
            nature of the debtor’s                                            VIRGIE, KY 41522
            interest
            State the term remaining   CURRENT

            List the contract number   W-12
            of any government
            contract

 2.58       State what the contract    WARRANTY DEED OF CONVEYANCE            BARRY K HALL
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                              Page 10 of 191
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC          Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                        Case number (if known)  21:39:44
                                                                                               19-51218             Desc Main
            (Name)                                  Document      Page 104 of 307
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.59       State what the contract    SURFACE AGREEMENT                      BARRY K. JOHNSON
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   62219
            of any government
            contract

 2.60       State what the contract    DEED OF CONVEYANCE                     BEATRICE TARR
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.61       State what the contract    SURFACE AGREEMENT                      BELVA HAMILTON
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   62113-H
            of any government
            contract

 2.62       State what the contract    DEED                                   BELVIE & JAMES DANIELS
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.63       State what the contract    DEED OF CONVEYANCE                     BENARD, ROBERTA, LINDA, HAZEL SKEENS
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.64       State what the contract    MINING RIGHTS AGREEMENT                BENETTA MULLINS
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   POMR-19
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                              Page 11 of 191
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC          Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                        Case number (if known)  21:39:44
                                                                                               19-51218             Desc Main
            (Name)                                  Document      Page 105 of 307
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.65       State what the contract    DEED OF CONVEYANCE                     BENJAMIN & SHIRLEY BENTLEY
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.66       State what the contract    SURFACE AGREEMENT                      BENJAMIN BENTLEY
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   62164
            of any government
            contract

 2.67       State what the contract    SURFACE AGREEMENT                      BENJAMIN BENTLEY
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   62012
            of any government
            contract

 2.68       State what the contract    DEED OF CONVEYANCE                     BENNIE & LORRAINE BARTLEY ET. AL. (GW NEWSOME HEIRS)
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.69       State what the contract    MINING RIGHTS AGREEMENT                BERNALDY DAY
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   POMR-60
            of any government
            contract

 2.70       State what the contract    WARRANTY DEED OF CONVEYANCE            BERNICE BROWN
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                              Page 12 of 191
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC          Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                        Case number (if known)  21:39:44
                                                                                               19-51218             Desc Main
            (Name)                                  Document      Page 106 of 307
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.71       State what the contract    DEED OF CONVEYANCE                     BERTHA AND CHARLES ESTEP
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.72       State what the contract    SURFACE AGREEMENT                      BERTHA HALL
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   62101
            of any government
            contract

 2.73       State what the contract    DEED OF CONVEYANCE                     BESSETTE, MICHELE AND LARRY
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.74       State what the contract    MINING RIGHTS AGREEMENT                BESSIE DAMRON
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   POMR-63
            of any government
            contract

 2.75       State what the contract    DEED OF CONVEYANCE                     BETTY AND FRANK GRISI
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.76       State what the contract    DEED                                   BETTY CAROL & DAVID BELCHER
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                              Page 13 of 191
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC          Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                        Case number (if known)  21:39:44
                                                                                               19-51218             Desc Main
            (Name)                                  Document      Page 107 of 307
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.77       State what the contract    DEED                                   BETTY CAROL & DAVID BELCHER
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.78       State what the contract    DEED OF CONVEYANCE                     BETTY GREER
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.79       State what the contract    SURFACE AGREEMENT                      BETTY JOHNSON
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   62255
            of any government
            contract

 2.80       State what the contract    DEED OF CONVEYANCE                     BETTY LOU MUTTER
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.81       State what the contract    SURFACE AGREEMENT                      BETTY STEWART
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   62128
            of any government
            contract

 2.82       State what the contract    QUITCLAIM DEED                         BETTY WILLIAMS ET AL
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                              Page 14 of 191
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC          Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                        Case number (if known)  21:39:44
                                                                                               19-51218             Desc Main
            (Name)                                  Document      Page 108 of 307
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.83       State what the contract    SURFACE AGREEMENT                      BETTY YOUNCE
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   62082
            of any government
            contract

 2.84       State what the contract    SURFACE AGREEMENT                      BEULAH MAE WEBB
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   62269
            of any government
            contract

 2.85       State what the contract    QUITCLAIM DEED OF CONVEYANCE           BEVERLY WRIGHT
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.86       State what the contract    MINING AGREEMENT                       BIG SANDY COMPANY , L.P.
            or lease is for and the                                           513 N MAYO TRAIL B
            nature of the debtor’s                                            PIKEVILLE, KY 41501
            interest
            State the term remaining   CURRENT

            List the contract number   61010
            of any government
            contract

 2.87       State what the contract    QUITCLAIM DEED                         BILL & MARY E. RIDDLE
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.88       State what the contract    DEED OF CONVEYANCE                     BILL COMPTON
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                              Page 15 of 191
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC          Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                        Case number (if known)  21:39:44
                                                                                               19-51218             Desc Main
            (Name)                                  Document      Page 109 of 307
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.89       State what the contract    SURFACE AGREEMENT                      BILL ISON
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   62059
            of any government
            contract

 2.90       State what the contract    SURFACE AGREEMENT                      BILL RIDDLE
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   62011
            of any government
            contract

 2.91       State what the contract    SURFACE AGREEMENT                      BILLIE JEAN BATES GIBSON
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   62047
            of any government
            contract

 2.92       State what the contract    DEED OF CONVEYANCE                     BILLY & SHARON AKERS
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.93       State what the contract    SURFACE AGREEMENT                      BILLY E. RATLIFF
            or lease is for and the                                           102 CHILDERS ROAD
            nature of the debtor’s                                            VIRGIE, KY 41572
            interest
            State the term remaining   CURRENT

            List the contract number   62110
            of any government
            contract

 2.94       State what the contract    SURFACE AGREEMENT                      BILLY TACKETT
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining   CURRENT

            List the contract number   62207
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                              Page 16 of 191
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC          Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                        Case number (if known)  21:39:44
                                                                                               19-51218             Desc Main
            (Name)                                  Document      Page 110 of 307
        List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                             whom the debtor has an executory contract or unexpired lease

 2.95       State what the contract    DEED OF CONVEYANCE                     BIRDIE & NORMAN WHYDE
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.96       State what the contract    DEED OF CONVEYANCE                     BLAKE WILIAMSON ROBINETTE VARNEY ET AL
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.97       State what the contract    SURFACE AGREEMENT                      BLUEMONT CORPORATION
            or lease is for and the                                           PO BOX 1265
            nature of the debtor’s                                            PORTSMOUTH, OH 45662
            interest
            State the term remaining   CURRENT

            List the contract number   62202
            of any government
            contract

 2.98       State what the contract    DEED OF CONVEYANCE                     BOB & IRENE JOHNSON
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.99       State what the contract    WARRANTY DEED OF CONVEYANCE            BOB & OLLIE JOHNSON
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract

 2.100      State what the contract    DEED OF CONVEYANCE                     BOB BLEVINS
            or lease is for and the
            nature of the debtor’s
            interest
            State the term remaining

            List the contract number
            of any government
            contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                              Page 17 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 111 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.101     State what the contract    SURFACE AGREEMENT                     BOB STEWART HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62116
           of any government
           contract

 2.102     State what the contract    DEED OF CONVEYANCE                    BOBBIE LOIS SMITH ET AL (GW NEWSOME HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.103     State what the contract    DEED OF CONVEYANCE                    BOBBY & BARBARA FIELDS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.104     State what the contract    DEED OF CONVEYANCE                    BOBBY & BARBARA FIELDS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.105     State what the contract    DEED OF CONVEYANCE                    BOBBY & BARBARA FIELDS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.106     State what the contract    QUITCLAIM DEED                        BOBBY & BARBARA FIELDS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 18 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 112 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.107     State what the contract    QUITCLAIM DEED                        BOBBY & BARBARA FIELDS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.108     State what the contract    DEED OF CONVEYANCE                    BOBBY ABSHIRE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.109     State what the contract    SURFACE AGREEMENT                     BOBBY CHILDERS
           or lease is for and the                                          PO BOX 428
           nature of the debtor’s                                           VIRGIE, KY 41572
           interest
           State the term remaining   CURRENT

           List the contract number   62078
           of any government
           contract

 2.110     State what the contract    SURFACE AGREEMENT                     BOBBY DAMRON
           or lease is for and the                                          579 KELLY MOUNTAIN ROAD
           nature of the debtor’s                                           SHELBY GAP, KY 41563
           interest
           State the term remaining   CURRENT

           List the contract number   62145
           of any government
           contract

 2.111     State what the contract    SURFACE AGREEMENT                     BOBBY FIELDS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62111
           of any government
           contract

 2.112     State what the contract    SURFACE AGREEMENT                     BOBBY HAMILTON, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62239
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 19 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 113 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.113     State what the contract    MINING RIGHTS AGREEMENT               BOBBY SMITH
           or lease is for and the                                          ADDRESS REDACTED
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-11
           of any government
           contract

 2.114     State what the contract    SURFACE AGREEMENT                     BOBBY SPEARS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62000
           of any government
           contract

 2.115     State what the contract    SURFACE AGREEMENT                     BOBBY SPEARS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62175
           of any government
           contract

 2.116     State what the contract    DEED OF CONVEYANCE                    BONNIE ESTEP
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.117     State what the contract    SURFACE AGREEMENT                     BOOKER MULLINS HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62148
           of any government
           contract

 2.118     State what the contract    WHEELAGE AGREEMENT                    BRADLEY JOHNSON
           or lease is for and the                                          85 SCOTTS BOTTOM LEFT
           nature of the debtor’s                                           VIRGIE, KY 41572
           interest
           State the term remaining   CURRENT

           List the contract number   W-10
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 20 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 114 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.119     State what the contract    DEED OF CONVEYANCE                    BRANHAM & BAKER COAL COMPANY, INC.
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.120     State what the contract    DEED                                  BRENDA & RANDY GIBSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.121     State what the contract    SURFACE AGREEMENT                     BRENDA BENTLEY, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62149
           of any government
           contract

 2.122     State what the contract    SURFACE AGREEMENT                     BRENDA L. & CAROL L. WILLIAMS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62281
           of any government
           contract

 2.123     State what the contract    SURFACE AGREEMENT                     BRENDA LOUISE WILLIAMS (STONE)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62241
           of any government
           contract

 2.124     State what the contract    CORRECTIVE WARRANTY DEED OF           BROWN & KISER
           or lease is for and the    CONVEYANCE
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 21 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 115 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.125     State what the contract    DEED OF CONVEYANCE                    BUREN & LITTLE PUGH
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.126     State what the contract    DEED                                  BURTON & BETTY HURLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.127     State what the contract    ADV AGREEMENT                         C.C. NEWSOME HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   63028
           of any government
           contract

 2.128     State what the contract    SURFACE AGREEMENT                     C.C. NEWSOME HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62196
           of any government
           contract

 2.129     State what the contract    DEED OF CONVEYANCE                    CALHOUN-PHILLIP
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.130     State what the contract    DEED OF CONVEYANCE                    CAN & BESSIE POTTER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 22 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 116 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.131     State what the contract    DEED OF EXCHANGE                      CARL & ANNA HALL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.132     State what the contract    DEED OF CONVEYANCE                    CARL & BONNIE MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.133     State what the contract    WARRANTY DEED OF CONVEYANCE           CARL & PHYLLIS JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.134     State what the contract    SURFACE AGREEMENT                     CARL BURKE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62246
           of any government
           contract

 2.135     State what the contract    SURFACE AGREEMENT                     CARL GLENN & JUDY WILLIAMS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62244
           of any government
           contract

 2.136     State what the contract    SURFACE AGREEMENT                     CARL LITTLE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62015
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 23 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 117 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.137     State what the contract    MINING RIGHTS AGREEMENT               CARL MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-1
           of any government
           contract

 2.138     State what the contract    MINING RIGHTS AGREEMENT               CARL TACKETT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-36
           of any government
           contract

 2.139     State what the contract    SURFACE AGREEMENT                     CARLIS JOHNSON
           or lease is for and the                                          18 SCOTTS BOTTOM LEFT
           nature of the debtor’s                                           VIRGIE, KY 41572
           interest
           State the term remaining   CURRENT

           List the contract number   62211
           of any government
           contract

 2.140     State what the contract    WHEELAGE AGREEMENT                    CARLIS JOHNSON
           or lease is for and the                                          18 SCOTTS BOTTOM LEFT
           nature of the debtor’s                                           VIRGIE, KY 41572
           interest
           State the term remaining   CURRENT

           List the contract number   W-08
           of any government
           contract

 2.141     State what the contract    SURFACE AGREEMENT                     CARLOS & VIOLET ADDINGTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62141
           of any government
           contract

 2.142     State what the contract    DEED OF CONVEYANCE                    CAROL FLOWER AND JERRY FLOWERS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 24 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 118 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.143     State what the contract    SURFACE AGREEMENT                     CAROL LEE HALL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62216
           of any government
           contract

 2.144     State what the contract    SURFACE AGREEMENT                     CAROL LEE WILLIAMS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62241
           of any government
           contract

 2.145     State what the contract    SURFACE AGREEMENT                     CAROL REYNOLDS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62113-C
           of any government
           contract

 2.146     State what the contract    DEED OF CONVEYANCE                    CAROL SUE AND MICHAEL DEBOURBON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.147     State what the contract    MINING RIGHTS AGREEMENT               CAROLYN SUE TACKETT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-38
           of any government
           contract

 2.148     State what the contract    DEED OF CONVEYANCE                    CARSON AND RUBY WRIGHT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 25 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 119 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.149     State what the contract    DEED OF CONVEYANCE                    CARSON AND RUBY WRIGHT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.150     State what the contract    MINING RIGHTS AGREEMENT               CARSON AND RUBY WRIGHT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-56
           of any government
           contract

 2.151     State what the contract    DEED OF CONVEYANCE                    CASEY MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.152     State what the contract    SURFACE AGREEMENT                     CATHERINE CHILDERS
           or lease is for and the                                          PO BOX 246
           nature of the debtor’s                                           VIRGIE, KY 41572
           interest
           State the term remaining   CURRENT

           List the contract number   62112
           of any government
           contract

 2.153     State what the contract    SURFACE AGREEMENT                     CECIL L. HALL, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62020
           of any government
           contract

 2.154     State what the contract    DEED OF CONVEYANCE                    CHALMER & PAULINE FIELDS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 26 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 120 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.155     State what the contract    MINING RIGHTS AGREEMENT               CHARLENE & CHRIS BAKER-JOEY E.
           or lease is for and the                                          WILLIAMS
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-60
           of any government
           contract

 2.156     State what the contract    DEED OF CONVEYANCE                    CHARLENE CALHOUN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.157     State what the contract    DEED OF CONVEYANCE                    CHARLES & CORA ANDERSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.158     State what the contract    SURFACE AGREEMENT                     CHARLES & DAKOTA TACKETT HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62117
           of any government
           contract

 2.159     State what the contract    DEED OF CONVEYANCE                    CHARLES & MARY PUGH
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.160     State what the contract    DEED OF CONVEYANCE                    CHARLES AND JEANETTE MARIE BENTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 27 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 121 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.161     State what the contract    DEED OF CONVEYANCE                    CHARLES RAY & DIANE MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.162     State what the contract    DEED OF CONVEYANCE                    CHARLES RAYMOND BURKE, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.163     State what the contract    DEED                                  CHARLIE & ADA HURLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.164     State what the contract    DEED OF CONVEYANCE                    CHARLIE & NOLA K. GREER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.165     State what the contract    MINING RIGHTS AGREEMENT               CHARLIE DOTSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-31
           of any government
           contract

 2.166     State what the contract    SURFACE AGREEMENT                     CHARLIE WILLIAMS HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62241
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 28 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 122 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.167     State what the contract    SURFACE AGREEMENT                     CHASTITY HOPE FLEMING SCHOLL, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62119
           of any government
           contract

 2.168     State what the contract    SURFACE AGREEMENT                     CHERLY TACKETT & MARIONETTE LITTLE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62288
           of any government
           contract

 2.169     State what the contract    DEED OF CONVEYANCE                    CHERYL & MARVIN WALKER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.170     State what the contract    SURFACE AGREEMENT                     CHESTER GOBLE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62064
           of any government
           contract

 2.171     State what the contract    SURFACE AGREEMENT                     CHESTER LEE JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62226
           of any government
           contract

 2.172     State what the contract    DEED OF CONVEYANCE                    CHRISTINE A. HURLEY GRAHAM
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 29 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 123 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.173     State what the contract    DEED                                  CHRISTOPHER AND JILL BAKER (RUTH BAKER HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.174     State what the contract    DEED OF CONVEYANCE                    CINDY MARIE JONES
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.175     State what the contract    SURFACE AGREEMENT                     CINDY VARNEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62179
           of any government
           contract

 2.176     State what the contract    WARRANTY DEED OF CONVEYANCE           CITIZEN NATIONAL BANK
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.177     State what the contract    QUITCLAIM DEED OF CONVEYANCE          CITY OF JENKINS
           or lease is for and the                                          BOX 568
           nature of the debtor’s                                           JENKINS, KY 41537
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.178     State what the contract    WHEELAGE AGREEMENT                    CLAUDIUS TACKETT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   W-06
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 30 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 124 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.179     State what the contract    DEED OF CONVEYANCE                    CLAYTON MOORE AND RUTH MOORE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.180     State what the contract    SURFACE AGREEMENT                     CLEPHIS JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62203
           of any government
           contract

 2.181     State what the contract    WARRANTY DEED OF CONVEYANCE           CLIFFORD & MOLLY ELSWICK
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.182     State what the contract    SURFACE AGREEMENT                     CLIFFORD OAKES HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62061
           of any government
           contract

 2.183     State what the contract    OUTLEASE AGREEMENT                    CLINTWOOD ELKHORN MINING CO.
           or lease is for and the                                          200 ALLISON BLVD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   66022
           of any government
           contract

 2.184     State what the contract    MINING RIGHTS AGREEMENT               CLOMAS & PEGGY JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-44
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 31 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 125 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.185     State what the contract    DEED OF CONVEYANCE                    CLOVIS & BETTY JUSTICE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.186     State what the contract    SURFACE AGREEMENT                     CLOVIS LITTLE HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62127
           of any government
           contract

 2.187     State what the contract    DEED OF CONVEYANCE                    CODA MULLINS, JR (CODY) & MARTHA MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.188     State what the contract    DEED OF CONVEYANCE                    COLLIE AND JUDY JEANINE HALL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.189     State what the contract    SURFACE AGREEMENT                     COLLIE HALL, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62071
           of any government
           contract

 2.190     State what the contract    SURFACE AGREEMENT                     COLLIE HALL, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62137
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 32 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 126 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.191     State what the contract    ADV AGREEMENT                         COLLINS & MAYO COLLIERIES COMPANY
           or lease is for and the                                          ATTN LAWRENCE HITE PRESIDENT
           nature of the debtor’s                                           1233 CENTRAL AVE
           interest                                                         ASHLAND, KY 41101

           State the term remaining   CURRENT

           List the contract number   63029
           of any government
           contract

 2.192     State what the contract    SURFACE AGREEMENT                     COLLINS & MAYO COLLIERIES COMPANY
           or lease is for and the                                          ATTN LAWRENCE HITE PRESIDENT
           nature of the debtor’s                                           1233 CENTRAL AVE
           interest                                                         ASHLAND, KY 41101

           State the term remaining   CURRENT

           List the contract number   62160
           of any government
           contract

 2.193     State what the contract    DEED OF CONVEYANCE                    COLONUES & CHRISTINE MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.194     State what the contract    DEED OF CONVEYANCE                    COMMONWEALTH OF KY-TRANSPORTATION CABINET
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.195     State what the contract    DEED OF CONVEYANCE                    CONLEY NEWSOME (CC NEWSOME HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.196     State what the contract    DEED OF CONVEYANCE                    CONNIE & LARRY MEADOWS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 33 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 127 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.197     State what the contract    DEED                                  CONNIE AND STEVE
           or lease is for and the                                          WARD
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.198     State what the contract    MINING RIGHTS AGREEMENT               CONNIE CAMPBELL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-8
           of any government
           contract

 2.199     State what the contract    DEED OF CONVEYANCE                    COOLIDGE AND MARGIE JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.200     State what the contract    DEED OF CONVEYANCE                    CORA LYNN & CHARLIE ANDERSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.201     State what the contract    DEED OF CONVEYANCE                    CORBETT-KATHY & DENNIS W. JR.
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.202     State what the contract    WARRANTY DEED OF CONVEYANCE           CORBIN BURKE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 34 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 128 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.203     State what the contract    DEED OF CONVEYANCE                    COREY LEE VOGELER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.204     State what the contract    DEED OF CONVEYANCE                    CSTL, LLC
           or lease is for and the                                          CO NRP LLC
           nature of the debtor’s                                           L2495
           interest                                                         COLUMBUS, OH 43260

           State the term remaining

           List the contract number
           of any government
           contract

 2.205     State what the contract    QUITCLAIM DEED OF CONVEYANCE          CSX TRANSPORTATION, INC.
           or lease is for and the                                          500 WATER STREET
           nature of the debtor’s                                           JACKSONVILLE, FL 32202
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.206     State what the contract    QUITCLAIM DEED OF CONVEYANCE          CSX TRANSPORTATION, INC.
           or lease is for and the                                          500 WATER STREET
           nature of the debtor’s                                           JACKSONVILLE, FL 32202
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.207     State what the contract    SURFACE AGREEMENT                     CURTIS CARLOS JESSIE KING
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62209
           of any government
           contract

 2.208     State what the contract    SURFACE AGREEMENT                     CURTIS FOUTS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62014
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 35 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 129 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.209     State what the contract    DEED OF CONVEYANCE                    CYNTHIA PINSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.210     State what the contract    DEED OF CONVEYANCE                    D. B. KAZEE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.211     State what the contract    DEED OF CONVEYANCE                    DANIEL & JEREE MEADE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.212     State what the contract    SURFACE AGREEMENT                     DANIEL & JESSICA SHORT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62266
           of any government
           contract

 2.213     State what the contract    SURFACE AGREEMENT                     DANIEL & JOCELYN FINCH
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62275
           of any government
           contract

 2.214     State what the contract    SURFACE AGREEMENT                     DANIEL BOONE JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62093
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 36 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 130 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.215     State what the contract    DEED OF CONVEYANCE                    DANIEL MELVIN WRIGHT AND BILL KEENE HOLLOW
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.216     State what the contract    DEED OF CONVEYANCE                    DANIEL MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.217     State what the contract    SURFACE AGREEMENT                     DANNIE BENTLEY, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62072
           of any government
           contract

 2.218     State what the contract    DEED OF CONVEYANCE                    DANNY & MARGARET BILITER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.219     State what the contract    DEED OF CONVEYANCE                    DANNY AND MARTHA WRIGHT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.220     State what the contract    SURFACE AGREEMENT                     DANNY MEADE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62073
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 37 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 131 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.221     State what the contract    SURFACE AGREEMENT                     DANNY RAY TACKETT
           or lease is for and the                                          494 BUCK TACKETT BRANCH
           nature of the debtor’s                                           VIRGIE, KY 41572
           interest
           State the term remaining   CURRENT

           List the contract number   62134
           of any government
           contract

 2.222     State what the contract    DEED OF CONVEYANCE                    DAPHINE AKERS, TERESA THACKER AND RONNIE THACKER,
           or lease is for and the                                          DIANNA
           nature of the debtor’s                                           BROWN AND RONNIE BROWN, KATHERINE BORDERS AND
           interest                                                         EARNEST
                                                                            BORDERS AND HARVEY DANIEL AKERS (DAVID AKERS HEIRS)
           State the term remaining

           List the contract number
           of any government
           contract

 2.223     State what the contract    DEED OF CONVEYANCE                    DARBIN FLANNERY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.224     State what the contract    DEED OF CONVEYANCE                    DARRYL AKERS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.225     State what the contract    DEED                                  DARVIN NEWSOME HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.226     State what the contract    DEED OF CONVEYANCE                    DARYL JUSTICE, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 38 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 132 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.227     State what the contract    SURFACE AGREEMENT                     DARYL NEWSOM
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62254
           of any government
           contract

 2.228     State what the contract    MINING RIGHTS AGREEMENT               DAVID & ROSA HAMPTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-47
           of any government
           contract

 2.229     State what the contract    DEED OF CONVEYANCE                    DAVID & SHELIA JUSTICE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.230     State what the contract    DEED OF CONVEYANCE                    DAVID & WENDI MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.231     State what the contract    SURFACE AGREEMENT                     DAVID BURKE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62151
           of any government
           contract

 2.232     State what the contract    DEED OF CONVEYANCE                    DEANE HOPKINS/GAIL MCCOLLUM
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 39 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 133 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.233     State what the contract    SURFACE AGREEMENT                     DEBBIE J. TACKETT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62188
           of any government
           contract

 2.234     State what the contract    DEED OF CONVEYANCE                    DEBBIE K. HURLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.235     State what the contract    DEED OF CONVEYANCE                    DEBORAH AND WILLIAM REYNOLDS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.236     State what the contract    DEED OF CONVEYANCE                    DEHEN AND JUDY MARTIN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.237     State what the contract    DEED OF CONVEYANCE                    DELBERT AND LEZIE LITTLE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.238     State what the contract    DEED OF CONVEYANCE                    DELLA & GARY TACKETT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 40 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 134 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.239     State what the contract    DEED OF CONVEYANCE                    DELLA MCDANIEL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.240     State what the contract    DEED OF CONVEYANCE                    DELMON & BILLIE JEAN THACKER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.241     State what the contract    SURFACE AGREEMENT                     DENNY WILLIAMSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62242
           of any government
           contract

 2.242     State what the contract    MINING RIGHTS AGREEMENT               DENZIL BENTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-24
           of any government
           contract

 2.243     State what the contract    MORTGAGE LEASEHOLD MORTGAGE           DEUTSCHE BANK AG NEW YORK BRANCH
           or lease is for and the    SECURITY AGREEMENT ASSIGNMENT         60 WALL ST
           nature of the debtor’s     OF RENTS AND LEASES AS-EXTRACTED      MSNYC60-1630
           interest                   COLLATERAL FILING AND FIXTURE         NEW YORK, NY 10005
                                      FILING DTD 11/20/2015
                                      RE ABL CREDIT & GUARANTY
                                      AGREEMENT DTD 7/10/2013
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract

 2.244     State what the contract    MORTGAGE, LEASEHOLD MORTGAGE,         DEUTSCHE BANK AG NEW YORK BRANCH
           or lease is for and the    SECURITY AGREEMENT, ASSIGNMENT        60 WALL ST
           nature of the debtor’s     OF RENTS AND LEASES,                  MSNYC60-1630
           interest                   AS-EXTRACTED COLLATERAL FILING        NEW YORK, NY 10005
                                      AND FIXTURE FILING DTD 11/20/2015
                                      ABL LOAN; EXECUTION VERSION; PIKE
                                      COUNTY RE: ABL CREDIT AND
                                      GUARANTY AGREMENT DTD 7/10/2013
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 41 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 135 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.245     State what the contract    MORTGAGE, LEASEHOLD MORTGAGE,         DEUTSCHE BANK AG NEW YORK BRANCH
           or lease is for and the    SECURITY AGREEMENT, ASSIGNMENT        60 WALL ST
           nature of the debtor’s     OF RENTS AND LEASES,                  MSNYC60-1630
           interest                   AS-EXTRACTED COLLATERAL FILING        NEW YORK, NY 10005
                                      AND FIXTURE FILING DTD 11/20/2015
                                      ABL LOAN; EXECUTION VERSION; PIKE
                                      COUNTY RE: ABL CREDIT AND
                                      GUARANTY AGREMENT DTD 7/10/2013
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract

 2.246     State what the contract    MORTGAGE, LEASEHOLD MORTGAGE,         DEUTSCHE BANK AG NEW YORK BRANCH
           or lease is for and the    SECURITY AGREEMENT, ASSIGNMENT        60 WALL ST
           nature of the debtor’s     OF RENTS AND LEASES,                  MSNYC60-1630
           interest                   AS-EXTRACTED COLLATERAL FILING        NEW YORK, NY 10005
                                      AND FIXTURE FILING DTD 11/20/2015
                                      ABL LOAN; EXECUTION VERSION; PIKE
                                      COUNTY RE: ABL CREDIT AND
                                      GUARANTY AGREMENT DTD 7/10/2013
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract

 2.247     State what the contract    MORTGAGE, LEASEHOLD MORTGAGE,         DEUTSCHE BANK AG NEW YORK BRANCH
           or lease is for and the    SECURITY AGREEMENT, ASSIGNMENT        60 WALL ST
           nature of the debtor’s     OF RENTS AND LEASES,                  MSNYC60-1630
           interest                   AS-EXTRACTED COLLATERAL FILING        NEW YORK, NY 10005
                                      AND FIXTURE FILING DTD 11/20/2015
                                      ABL LOAN; EXECUTION VERSION;
                                      LETCHER COUNTY; RE: ABL CREDIT
                                      AND GUARANTY AGREEMENT DTD
                                      7/10/2013
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract

 2.248     State what the contract    MORTGAGE, LEASEHOLD MORTGAGE,         DEUTSCHE BANK AG NEW YORK BRANCH
           or lease is for and the    SECURITY AGREEMENT, ASSIGNMENT        60 WALL ST
           nature of the debtor’s     OF RENTS AND LEASES,                  MSNYC60-1630
           interest                   AS-EXTRACTED COLLATERAL FILING        NEW YORK, NY 10005
                                      AND FIXTURE FILING DTD 11/20/2015
                                      ABL LOAN; EXECUTION VERSION;
                                      LETCHER COUNTY; RE: ABL CREDIT
                                      AND GUARANTY AGREEMENT DTD
                                      7/10/2013
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract

 2.249     State what the contract    MORTGAGE, LEASEHOLD, SECURITY         DEUTSCHE BANK TRUST COMPANY AMERICAS
           or lease is for and the    AGREEMENT ASSIGNMENT OF RENTS         60 WALL ST
           nature of the debtor’s     AND LEASES AS-EXTRACTED               MSNYC60-1630
           interest                   COLLATERAL FILING AND FIXTURE         NEW YOR, NY 10005
                                      FILING DTD 11/20/2015
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract



Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 42 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 136 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.250     State what the contract    MORTGAGE, LEASEHOLD MORTGAGE,         DEUTSCHE BANK TRUST COMPANY AMERICAS
           or lease is for and the    SECURITY AGREEMENT, ASSIGNMENT        60 WALL ST
           nature of the debtor’s     OF RENTS AND LEASES,                  MSNYC60-1630
           interest                   AS-EXTRACTED COLLATERAL FILING        NEW YORK, NY 10005
                                      AND FIXTURE FILING DTD 11/20/2015
                                      TERM LOAN; EXECUTION VERSION;
                                      LETCHER COUNTY; RE: TERM CREDIT
                                      AND GUARANTY AGREEMENT DTD
                                      7/10/2013
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract

 2.251     State what the contract    MORTGAGE, LEASEHOLD MORTGAGE,         DEUTSCHE BANK TRUST COMPANY AMERICAS
           or lease is for and the    SECURITY AGREEMENT, ASSIGNMENT        60 WALL ST
           nature of the debtor’s     OF RENTS AND LEASES,                  MSNYC60-1630
           interest                   AS-EXTRACTED COLLATERAL FILING        NEW YORK, NY 10005
                                      AND FIXTURE FILING DTD 11/20/2015
                                      TERM LOAN; EXECUTION VERSION;
                                      LETCHER COUNTY RE: TERM CREDIT
                                      AND GUARANTY AGREEMENT DTD
                                      7/10/2013
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract

 2.252     State what the contract    MORTGAGE, LEASEHOLD MORTGAGE,         DEUTSCHE BANK TRUST COMPANY AMERICAS
           or lease is for and the    SECURITY AGREEMENT, ASSIGNMENT        60 WALL ST
           nature of the debtor’s     OF RENTS AND LEASES,                  MSNYC60-1630
           interest                   AS-EXTRACTED COLLATERAL FILING        NEW YORK, NY 10005
                                      AND FIXTURE FILING DTD 11/20/2015
                                      TERM LOAN; EXECUTION VERSION;
                                      LETCHER COUNTY; RE: TERM CREDIT
                                      AND GUARANTY AGREEMENT DTD
                                      7/10/2013
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract

 2.253     State what the contract    MORTGAGE, LEASEHOLD MORTGAGE,         DEUTSCHE BANK TRUST COMPANY AMERICAS
           or lease is for and the    SECURITY AGREEMENT, ASSIGNMENT        60 WALL ST
           nature of the debtor’s     OF RENTS AND LEASES,                  MSNYC60-1630
           interest                   AS-EXTRACTED COLLATERAL FILING        NEW YORK, NY 10005
                                      AND FIXTURE FILING DTD 11/20/2015
                                      TERM LOAN; EXECUTION VERSION;
                                      PIKE COUNTY RE: TERM CREDIT AND
                                      GUARANTY AGREEMENT DTD 7/10/2013
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 43 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 137 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.254     State what the contract    MORTGAGE, LEASEHOLD MORTGAGE,         DEUTSCHE BANK TRUST COMPANY AMERICAS
           or lease is for and the    SECURITY AGREEMENT, ASSIGNMENT        60 WALL ST
           nature of the debtor’s     OF RENTS AND LEASES,                  MSNYC60-1630
           interest                   AS-EXTRACTED COLLATERAL FILING        NEW YORK, NY 10005
                                      AND FIXTURE FILING DTD 11/20/2015
                                      TERM LOAN; EXECUTION VERSION;
                                      PIKE COUNTY RE: TERM CREDIT AND
                                      GUARANTY AGREEMENT DTD 7/10/2013
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract

 2.255     State what the contract    MORTGAGE, LEASEHOLD, SECURITY         DEUTSCHE BANK TRUST COMPANY AMERICAS
           or lease is for and the    AGREEMENT ASSIGNMENT OF RENTS         60 WALL ST
           nature of the debtor’s     AND LEASES AS-EXTRACTED               MSNYC60-1630
           interest                   COLLATERAL FILING AND FIXTURE         NEW YORK, NY 10005
                                      FILING DTD 11/20/2015
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract

 2.256     State what the contract    MORTGAGE, LEASEHOLD, SECURITY         DEUTSCHE BANK TRUST COMPANY AMERICAS
           or lease is for and the    AGREEMENT ASSIGNMENT OF RENTS         60 WALL ST
           nature of the debtor’s     AND LEASES AS-EXTRACTED               MSNYC60-1630
           interest                   COLLATERAL FILING AND FIXTURE         NEW YORK, NY 10005
                                      FILING DTD 11/20/2015
           State the term remaining   CURRENT

           List the contract number
           of any government
           contract

 2.257     State what the contract    DEED OF CONVEYANCE                    DEWANNA K. & DAVID ROBINSON (GOLDIS HAYNES HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.258     State what the contract    SURFACE AGREEMENT                     DEWAYNE & CHRISTINA ADDINGTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62141
           of any government
           contract

 2.259     State what the contract    WARRANTY DEED OF CONVEYANCE           DEWEY & LORENE ROGERS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 44 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 138 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.260     State what the contract    SURFACE AGREEMENT                     DEWEY ROBERTS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62227
           of any government
           contract

 2.261     State what the contract    DEED OF CONVEYANCE                    DEXTER
           or lease is for and the                                          AND WILMA CASEY (CARL CASEY HEIRS)
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.262     State what the contract    DEED OF CONVEYANCE                    DEXTER NEWSOM (GW NEWSOME HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.263     State what the contract    SURFACE AGREEMENT                     DIANA G. MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62113-D
           of any government
           contract

 2.264     State what the contract    DEED OF CONVEYANCE                    DIANE & BRUCE CAMPER, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.265     State what the contract    DEED OF CONVEYANCE                    DIANNE & RUSTY MCCALL, ET UX (SOLOMON-MULLINS
           or lease is for and the                                          HEIRS)
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 45 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 139 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.266     State what the contract    WARRANTY DEED OF CONVEYANCE           DINAH MAE BENTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.267     State what the contract    SURFACE AGREEMENT                     DIXIE LITTLE HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62074
           of any government
           contract

 2.268     State what the contract    DEED                                  DOFFIE HURLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.269     State what the contract    SURFACE AGREEMENT                     DON BENTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62017
           of any government
           contract

 2.270     State what the contract    WHEELAGE AGREEMENT                    DONA NEWSOME
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   W-04
           of any government
           contract

 2.271     State what the contract    DEED OF CONVEYANCE                    DONALD & REBECCA BENTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 46 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 140 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.272     State what the contract    DEED OF CONVEYANCE                    DONALD & VIOLET MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.273     State what the contract    MINING RIGHTS AGREEMENT               DONALD BROWN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-40
           of any government
           contract

 2.274     State what the contract    MINING RIGHTS AGREEMENT               DONALD E. NEWSOME, JR.
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-43
           of any government
           contract

 2.275     State what the contract    DEED OF CONVEYANCE                    DONALD REED NEWSOM (GW NEWSOME HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.276     State what the contract    SURFACE AGREEMENT                     DONALD REED NEWSOME
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62165
           of any government
           contract

 2.277     State what the contract    SURFACE AGREEMENT                     DONALD REED NEWSOME
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62114
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 47 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 141 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.278     State what the contract    DEED OF CONVEYANCE                    DONALD RIFE WOLFORD KEEN ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.279     State what the contract    SURFACE AGREEMENT                     DONNIE G. & BOBBI POLLY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62267
           of any government
           contract

 2.280     State what the contract    DEED OF CONVEYANCE                    DOROTHY & ERNIE MILLER, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.281     State what the contract    DEED OF CONVEYANCE                    DOROTHY & PAUL DAMRON (GW NEWSOME HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.282     State what the contract    MINING RIGHTS AGREEMENT               DOROTHY DOTSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-32
           of any government
           contract

 2.283     State what the contract    DEED OF CONVEYANCE                    DOROTHY KEENER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 48 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 142 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.284     State what the contract    MINING RIGHTS AGREEMENT               DOROTHY THOMPSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-14
           of any government
           contract

 2.285     State what the contract    MINING RIGHTS AGREEMENT               DOROTHY THOMPSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-3
           of any government
           contract

 2.286     State what the contract    MINING RIGHTS AGREEMENT               DOUG MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-27
           of any government
           contract

 2.287     State what the contract    SURFACE AGREEMENT                     DOUG MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62076
           of any government
           contract

 2.288     State what the contract    MINING RIGHTS AGREEMENT               DOUGLAS & LINDA FLEMING
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-39
           of any government
           contract

 2.289     State what the contract    DEED OF CONVEYANCE                    DOUGLAS & MARY RAMM
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 49 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 143 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.290     State what the contract    DEED OF CONVEYANCE                    DOUGLAS AKERS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.291     State what the contract    DEED OF CONVEYANCE                    DR. WILLIAM M. JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.292     State what the contract    DEED OF CONVEYANCE                    DR. WILLIAM M. JOHNSON
           or lease is for and the                                          AND GLENNA JO JOHNSON
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.293     State what the contract    DEED OF CONVEYANCE                    DURAN & DENA SPARKMAN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.294     State what the contract    DEED OF CONVEYANCE                    DUSTY DAWN & JUSTIN RATLIFF
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.295     State what the contract    DEED OF CONVEYANCE                    ED AND BETTY BENTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 50 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 144 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.296     State what the contract    DEED OF CONVEYANCE                    EDITH & ALLEN MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.297     State what the contract    DEED OF CONVEYANCE                    EDITH BENTLEY MOORE, HARRY MOORE,
           or lease is for and the                                          PEARL MOORE
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.298     State what the contract    MINING RIGHTS AGREEMENT               EDITH FAYETTA BLAIR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-5
           of any government
           contract

 2.299     State what the contract    DEED OF CONVEYANCE                    EDNA E. LANIER (GOLDIS HAYNES HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.300     State what the contract    DEED OF CONVEYANCE                    EILEEN JUSTICE, ET UX
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.301     State what the contract    SURFACE AGREEMENT                     ELAINE POLLY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62258
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 51 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 145 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.302     State what the contract    DEED OF CONVEYANCE                    ELI & ESTA ELSWICK
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.303     State what the contract    SURFACE AGREEMENT                     ELI TACKETT HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62129
           of any government
           contract

 2.304     State what the contract    SURFACE AGREEMENT                     ELIJAH FLEMING
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62004
           of any government
           contract

 2.305     State what the contract    DEED OF CONVEYANCE                    ELISH AND FLORA BENTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.306     State what the contract    SURFACE AGREEMENT                     ELIZABETH FAYE COMPTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62225
           of any government
           contract

 2.307     State what the contract    WARRANTY DEED OF CONVEYANCE           ELIZABETH HENSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 52 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 146 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.308     State what the contract    DEED OF CONVEYANCE                    ELKHORN CITY LAND COMPANY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.309     State what the contract    SURFACE AGREEMENT                     ELLA COMPTON HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62224
           of any government
           contract

 2.310     State what the contract    DEED OF CONVEYANCE                    ELLA RITENOUR (SOLOMON-MULLINS HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.311     State what the contract    DEED OF CONVEYANCE                    ELLIS AND RUTH OSBORNE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.312     State what the contract    DEED OF CONVEYANCE                    ELMER & CATHERINE SLONE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.313     State what the contract    SURFACE AGREEMENT                     ELMER & THELMA HAMILTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62201
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 53 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 147 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.314     State what the contract    MINING RIGHTS AGREEMENT               ELMER HAMPTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-41
           of any government
           contract

 2.315     State what the contract    DEED OF CONVEYANCE                    ELMER, CLARA, LINDA, SADIE, ALLEN COOK
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.316     State what the contract    DEED OF CONVEYANCE                    ELMIER & BETTY SMITH, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.317     State what the contract    SURFACE AGREEMENT                     ELMO ADDINGTON
           or lease is for and the                                          245 BRUSHY FORK RD
           nature of the debtor’s                                           JENKINS, KY 41537
           interest
           State the term remaining   CURRENT

           List the contract number   62139
           of any government
           contract

 2.318     State what the contract    DEED OF CONVEYANCE                    ELNORA MARIE SMITH (GOLDIS HAYNES HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.319     State what the contract    DEED OF CONVEYANCE                    ELSIE OSBORNE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 54 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 148 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.320     State what the contract    DEED OF CONVEYANCE                    EMBER AND SANDRA ADKINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.321     State what the contract    DEED OF CONVEYANCE                    EMMA LEE AND CURTIS HOLBROOK
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.322     State what the contract    SURFACE AGREEMENT                     EMOGENE BARTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62158
           of any government
           contract

 2.323     State what the contract    DEED OF CONVEYANCE                    ENGLAND, SANDRA ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.324     State what the contract    DEED OF CONVEYANCE AND                EREX
           or lease is for and the    AGREEMENT
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.325     State what the contract    DEED OF CONVEYANCE AND                EREX
           or lease is for and the    AGREEMENT
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 55 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 149 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.326     State what the contract    DEED OF CONVEYANCE AND                EREX
           or lease is for and the    AGREEMENT
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.327     State what the contract    DEED OF CONVEYANCE AND                EREX
           or lease is for and the    AGREEMENT
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.328     State what the contract    DEED OF CONVEYANCE                    ERIC & JENNIFER ANDERSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.329     State what the contract    DEED OF CONVEYANCE                    ERIC & JENNIFER ANDERSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.330     State what the contract    DEED                                  ERMIL & JASPER HARDIN (POLLY BAKER
           or lease is for and the                                          HEIRS)
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.331     State what the contract    DEED OF CONVEYANCE                    ERNEST & FERN MAGNER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 56 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 150 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.332     State what the contract    SURFACE AGREEMENT                     ERNEST RAY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62218
           of any government
           contract

 2.333     State what the contract    DEED OF CONVEYANCE                    ERNESTINE & DANNY BURKE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.334     State what the contract    SURFACE AGREEMENT                     ERSEL BRASHEAR, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62007
           of any government
           contract

 2.335     State what the contract    SURFACE AGREEMENT                     ERVIN HAMILTON HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62193
           of any government
           contract

 2.336     State what the contract    WARRANTY DEED OF CONVEYANCE           ERVIN JR & SYLTANNA HAMILTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.337     State what the contract    DEED OF CONVEYANCE                    ERVIN THACKER CHURCH HARTMAN ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 57 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 151 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.338     State what the contract    SURFACE AGREEMENT                     ESTALITA JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62268
           of any government
           contract

 2.339     State what the contract    MINING RIGHTS AGREEMENT               ESTILLE JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-30
           of any government
           contract

 2.340     State what the contract    DEED                                  EUGENE & SUSAN FIELDS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.341     State what the contract    SURFACE AGREEMENT                     EUGENE BALLOU
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62247
           of any government
           contract

 2.342     State what the contract    SURFACE AGREEMENT                     EULA NEWSOME WARD
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62144
           of any government
           contract

 2.343     State what the contract    DEED OF CONVEYANCE                    EURAL & HAZEL PUGH
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 58 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 152 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.344     State what the contract    WARRANTY DEED OF CONVEYANCE           EVA JUNE WIDOW VANCE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.345     State what the contract    SURFACE AGREEMENT                     EVA POTTER, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62094
           of any government
           contract

 2.346     State what the contract    WARRANTY DEED OF CONVEYANCE           EVA VANCE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.347     State what the contract    MINING RIGHTS AGREEMENT               EVELYN COX (SMITH)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-49
           of any government
           contract

 2.348     State what the contract    SURFACE AGREEMENT                     EVERETT D. HAMPTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62194
           of any government
           contract

 2.349     State what the contract    DEED OF CONVEYANCE                    EVERT F. & JUDY JOHNSON
           or lease is for and the                                          1441 LEFT FORK OF LONG FORK
           nature of the debtor’s                                           VIRGIE, KY 41572
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 59 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 153 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.350     State what the contract    MINING AGREEMENT                      EVERT F. & JUDY JOHNSON
           or lease is for and the                                          1441 LEFT FORK OF LONG FORK
           nature of the debtor’s                                           VIRGIE, KY 41572
           interest
           State the term remaining   CURRENT

           List the contract number   61011
           of any government
           contract

 2.351     State what the contract    SURFACE AGREEMENT                     EVERT F. & JUDY JOHNSON
           or lease is for and the                                          1441 LEFT FORK OF LONG FORK
           nature of the debtor’s                                           VIRGIE, KY 41572
           interest
           State the term remaining   CURRENT

           List the contract number   62132
           of any government
           contract

 2.352     State what the contract    SURFACE AGREEMENT                     EVERT F. & JUDY JOHNSON
           or lease is for and the                                          1441 LEFT FORK OF LONG FORK
           nature of the debtor’s                                           VIRGIE, KY 41572
           interest
           State the term remaining   CURRENT

           List the contract number   62118
           of any government
           contract

 2.353     State what the contract    SURFACE AGREEMENT                     EVERT F. & JUDY JOHNSON
           or lease is for and the                                          1441 LEFT FORK OF LONG FORK
           nature of the debtor’s                                           VIRGIE, KY 41572
           interest
           State the term remaining   CURRENT

           List the contract number   62181
           of any government
           contract

 2.354     State what the contract    WHEELAGE AGREEMENT                    EVERT F. & JUDY JOHNSON
           or lease is for and the                                          1441 LEFT FORK OF LONG FORK
           nature of the debtor’s                                           VIRGIE, KY 41572
           interest
           State the term remaining   CURRENT

           List the contract number   W-05
           of any government
           contract

 2.355     State what the contract    SURFACE AGREEMENT                     EVERT JOHNSON, ET AL
           or lease is for and the                                          1441 LEFT FORK OF LONG FORK
           nature of the debtor’s                                           VIRGIE, KY 41572
           interest
           State the term remaining   CURRENT

           List the contract number   62133
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 60 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 154 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.356     State what the contract    SURFACE AGREEMENT                     EVERT JOHNSON, ET AL
           or lease is for and the                                          1441 LEFT FORK OF LONG FORK
           nature of the debtor’s                                           VIRGIE, KY 41572
           interest
           State the term remaining   CURRENT

           List the contract number   62156
           of any government
           contract

 2.357     State what the contract    SURFACE AGREEMENT                     FAN FLEMING ESTATE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62249
           of any government
           contract

 2.358     State what the contract    DEED OF CONVEYANCE                    FERRY & LOUISE CASEY (LEWIS CASEY HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.359     State what the contract    DEED OF CONVEYANCE                    FIRST CHRISTIAN CHURCH
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.360     State what the contract    SURFACE AGREEMENT                     FLEETWOOD JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62290
           of any government
           contract

 2.361     State what the contract    ADV AGREEMENT                         FLETCHER FIVE RESOURCES, LLC
           or lease is for and the                                          514 MOCCASIN VALLEY ROAD
           nature of the debtor’s                                           NICKELSVILLE, VA 24271
           interest
           State the term remaining   CURRENT

           List the contract number   63027
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 61 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 155 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.362     State what the contract    SURFACE AGREEMENT                     FLONNIE GAY & BRUCE RIDDLE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62221
           of any government
           contract

 2.363     State what the contract    SURFACE AGREEMENT                     FLORIDA LITTLE HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62126
           of any government
           contract

 2.364     State what the contract    DEED OF CONVEYANCE                    FONSO JUSTICE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.365     State what the contract    DEED OF CONVEYANCE                    FONSO JUSTICE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.366     State what the contract    WARRANTY DEED OF CONVEYANCE           FRANK & SHARON DOTSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.367     State what the contract    DEED OF CONVEYANCE                    FRANK AKERS (DAPHINE AKERS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 62 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 156 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.368     State what the contract    WARRANTY DEED OF CONVEYANCE           FRANK AND SHARON DOTSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.369     State what the contract    DEED OF CONVEYANCE                    FRANK GRISI
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.370     State what the contract    DEED OF CONVEYANCE                    FRANKLIN P. JUSTICE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.371     State what the contract    DEED OF CONVEYANCE                    FREDDIE & SHIRLEY ANDERSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.372     State what the contract    DEED OF CONVEYANCE                    FREDDIE & VICKY HAMILTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.373     State what the contract    MINING RIGHTS AGREEMENT               FREDDIE DON JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-42
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 63 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 157 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.374     State what the contract    DEED OF CONVEYANCE                    FREDDIE SOWARDS MOORE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.375     State what the contract    DEED OF CONVEYANCE                    FREEMAN & BARBARA MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.376     State what the contract    SURFACE AGREEMENT                     FRELON & MARY LOU HOWELL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62191
           of any government
           contract

 2.377     State what the contract    MINING AGREEMENT                      G. C. ROWE HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   61006
           of any government
           contract

 2.378     State what the contract    SURFACE AGREEMENT                     GARNETT & BEVERLY TACKETT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62265
           of any government
           contract

 2.379     State what the contract    DEED OF CONVEYANCE                    GARY & JOYCE PUGH
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 64 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 158 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.380     State what the contract    DEED OF CONVEYANCE                    GARY & LOIS MATNEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.381     State what the contract    SURFACE AGREEMENT                     GARY FLEMING
           or lease is for and the                                          7600 SEVIERVILLE PIKE
           nature of the debtor’s                                           KNOXVILLE, TN 37920
           interest
           State the term remaining   CURRENT

           List the contract number   62166
           of any government
           contract

 2.382     State what the contract    MINING RIGHTS AGREEMENT               GARY REED MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-34
           of any government
           contract

 2.383     State what the contract    WHEELAGE AGREEMENT                    GARY ROGER & ROSETTA KENDRICK
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   W-01
           of any government
           contract

 2.384     State what the contract    DEED OF CONVEYANCE                    GARY SCOTT & LINDA NEWSOM ET. AL (GW NEWSOME
           or lease is for and the                                          HEIRS)
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.385     State what the contract    SURFACE AGREEMENT                     GARY SMITH
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62176
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 65 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 159 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.386     State what the contract    MINING RIGHTS AGREEMENT               GARY VAN MOORE JR.
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-53
           of any government
           contract

 2.387     State what the contract    MINING RIGHTS AGREEMENT               GARY VAN MOORE, SR. & FRONA ANN
           or lease is for and the                                          MOORE
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-52
           of any government
           contract

 2.388     State what the contract    DEED OF CONVEYANCE                    GARY WILLIAMSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.389     State what the contract    WARRANTY DEED                         GATLIFF COAL COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.390     State what the contract    DEED OF CONVEYANCE                    GAYLENE AND RICHARD KENDRICK
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.391     State what the contract    DEED OF CONVEYANCE                    GEISELLA SUE RODEBAUGH (GOLDIS HAYNES HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 66 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 160 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.392     State what the contract    SURFACE AGREEMENT                     GENERAL CLIFTON ELKINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62088
           of any government
           contract

 2.393     State what the contract    WARRANTY DEED OF CONVEYANCE           GENEVA HENSON ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.394     State what the contract    DEED OF CONVEYANCE                    GENIEVE STINER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.395     State what the contract    SURFACE AGREEMENT                     GEORGE BENTLEY HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62125
           of any government
           contract

 2.396     State what the contract    SURFACE AGREEMENT                     GEORGE FOUTS HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62136
           of any government
           contract

 2.397     State what the contract    SURFACE AGREEMENT                     GEORGE WRIGHT
           or lease is for and the                                          CO WEBSTER LAW OFFICES
           nature of the debtor’s                                           ATTN LAWRENCE R WEBSTER
           interest                                                         PO DRAWER 712
                                                                            PIKEVILLE, KY 41502
           State the term remaining   CURRENT

           List the contract number   62143
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 67 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 161 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.398     State what the contract    SURFACE AGREEMENT                     GEORGE YOUNCE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62083
           of any government
           contract

 2.399     State what the contract    DEED OF CONVEYANCE                    GEORGIA ELKINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.400     State what the contract    DEED OF CONVEYANCE                    GEORGIA HARRISON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.401     State what the contract    DEED OF CONVEYANCE                    GERALDINE THACKER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.402     State what the contract    SURFACE AGREEMENT                     GILES AUSTIN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62037
           of any government
           contract

 2.403     State what the contract    SURFACE AGREEMENT                     GILES AUSTIN, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62038
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 68 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 162 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.404     State what the contract    DEED OF CONVEYANCE                    GLEN & ANNA GOODEN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.405     State what the contract    DEED OF CONVEYANCE                    GLEN ROGERS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.406     State what the contract    SURFACE AGREEMENT                     GLENN WILLIAM BROWN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62217
           of any government
           contract

 2.407     State what the contract    DEED OF CONVEYANCE                    GLENN'S FINER HOMES, INC.
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.408     State what the contract    MINING RIGHTS AGREEMENT               GLINVER OSBORNE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-26
           of any government
           contract

 2.409     State what the contract    DEED OF CONVEYANCE                    GOLDIE HAYNES - HEIR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 69 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 163 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.410     State what the contract    DEED OF CONVEYANCE                    GOLDIE HAYNES - HEIR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.411     State what the contract    DEED OF CONVEYANCE                    GOLDIE HAYNES - HEIR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.412     State what the contract    DEED OF CONVEYANCE                    GOLDIE HAYNES - HEIR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.413     State what the contract    DEED OF CONVEYANCE                    GOLDIE HAYNES - HEIR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.414     State what the contract    DEED OF CONVEYANCE                    GOLDIE HAYNES - HEIR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.415     State what the contract    DEED OF CONVEYANCE                    GOLDIE HAYNES - HEIR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 70 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 164 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.416     State what the contract    DEED OF CONVEYANCE                    GOLDIE HAYNES - HEIR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.417     State what the contract    DEED OF CONVEYANCE                    GOLDIE HAYNES - HEIR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.418     State what the contract    DEED OF CONVEYANCE                    GOLDIE HAYNES - HEIR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.419     State what the contract    DEED OF CONVEYANCE                    GOLDIE HAYNES - HEIR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.420     State what the contract    DEED OF CONVEYANCE                    GOLDIE HAYNES - HEIR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.421     State what the contract    DEED OF CONVEYANCE                    GOLDIE HAYNES - HEIR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 71 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 165 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.422     State what the contract    DEED OF CONVEYANCE                    GOLDIE HAYNES - HEIR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.423     State what the contract    DEED OF CONVEYANCE                    GOLDIE HAYNES - HEIR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.424     State what the contract    DEED OF CONVEYANCE                    GOLDIE HAYNES - HEIR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.425     State what the contract    DEED OF CONVEYANCE                    GOLDIE HAYNES - HEIR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.426     State what the contract    DEED OF CONVEYANCE                    GOLDIE HAYNES - HEIR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.427     State what the contract    QUITCLAIM DEED OF CONVEYANCE          GOLDIE HAYNES - HEIR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 72 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 166 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.428     State what the contract    DEED OF CONVEYANCE                    GRACE MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.429     State what the contract    GENERAL WARRANTY DEED                 GRANVILLE BURKE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.430     State what the contract    DEED OF CONVEYANCE                    GREG CALHOUN AND TAMMY CALHOUN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.431     State what the contract    DEED OF CONVEYANCE                    GREGORY & ANITA ELKINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.432     State what the contract    DEED OF CONVEYANCE                    GREGORY & JENNIFER TACKETT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.433     State what the contract    SURFACE AGREEMENT                     GREGORY D. BARTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62113-E
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 73 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 167 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.434     State what the contract    SURFACE AGREEMENT                     GREGORY JOHNSON, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62237
           of any government
           contract

 2.435     State what the contract    DEED OF CONVEYANCE                    GREGORY RAMM
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.436     State what the contract    DEED OF CONVEYANCE                    GWEN & BERNARD HALL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.437     State what the contract    DEED OF CONVEYANCE                    HAROLD
           or lease is for and the                                          ADKINS JR
           nature of the debtor’s                                           BY STEPHEN ADKINS, POA
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.438     State what the contract    DEED OF CONVEYANCE                    HAROLD & CECILIA MATNEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.439     State what the contract    DEED OF CONVEYANCE                    HAROLD & LINDA CANTRELL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 74 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 168 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.440     State what the contract    DEED                                  HAROLD & MARILN SHORT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.441     State what the contract    QUITCLAIM DEED                        HAROLD & WALINE JUSTUS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.442     State what the contract    DEED OF CONVEYANCE                    HAROLD AND DEBORAH CALHOUN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.443     State what the contract    DEED OF CONVEYANCE                    HAROLD DANNY & ANITA MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.444     State what the contract    MINING RIGHTS AGREEMENT               HAROLD DEAN THOMPSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-13
           of any government
           contract

 2.445     State what the contract    DEED OF CONVEYANCE                    HAROLD LEE STILTNER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 75 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 169 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.446     State what the contract    WARRANTY DEED OF CONVEYANCE           HARRISON ET AL FIELDS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.447     State what the contract    DEED OF CONVEYANCE                    HARRY AND NONA WRIGHT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.448     State what the contract    SURFACE AGREEMENT                     HARRY BARTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62113-A
           of any government
           contract

 2.449     State what the contract    DEED AND CONSTRUCTION EASEMENT        HARRY, RODNEY, GLORIA WRIGHT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.450     State what the contract    SURFACE AGREEMENT                     HASSEL PRATER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62210
           of any government
           contract

 2.451     State what the contract    SURFACE AGREEMENT                     HAYES BENTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62200
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 76 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 170 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.452     State what the contract    DEED OF CONVEYANCE                    HAZEL JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.453     State what the contract    SURFACE AGREEMENT                     HAZEL MAE JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62016
           of any government
           contract

 2.454     State what the contract    ADV AGREEMENT                         HEADWATERS BROADCASTING
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   63006
           of any government
           contract

 2.455     State what the contract    SPECIAL WARRANTY DEED                 HEARTWOOD FORESTLAND FUND, IV
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.456     State what the contract    DEED OF CONVEYANCE                    HEATHER & DAVID HOWELL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.457     State what the contract    WARRANTY DEED OF CONVEYANCE           HELEN HAMILTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 77 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 171 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.458     State what the contract    WARRANTY DEED OF CONVEYANCE           HELEN HAMILTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.459     State what the contract    DEED OF CONVEYANCE                    HENRY DAN & BETTY KINCER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.460     State what the contract    DEED OF CONVEYANCE                    HERMAN HAYNES, JR. (GOLDIS HAYNES HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.461     State what the contract    SURFACE AGREEMENT                     HILLARD BELCHER, JR.
           or lease is for and the                                          PO BOX 427
           nature of the debtor’s                                           VIRGIE, KY 41572
           interest
           State the term remaining   CURRENT

           List the contract number   62161
           of any government
           contract

 2.462     State what the contract    SURFACE AGREEMENT                     HILLARD BURKE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62261
           of any government
           contract

 2.463     State what the contract    SURFACE AGREEMENT                     HOBART C. JOHNSON ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62198
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 78 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 172 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.464     State what the contract    SPECIAL WARRANTY DEED OF              HOBART CLAY JOHNSON
           or lease is for and the    CONVEYANCE
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.465     State what the contract    DEED                                  HOMER AND HELEN BLACKBURN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.466     State what the contract    SURFACE AGREEMENT                     HOMER ROBERTS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62214
           of any government
           contract

 2.467     State what the contract    DEED OF CONVEYANCE                    HOWARD & ALICE PUGH
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.468     State what the contract    DEED OF CONVEYANCE                    HOWARD LAFNEAR II & MARY (GW NEWSOME HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.469     State what the contract    DEED OF CONVEYANCE                    HOWARD LAND MANAGEMENT ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 79 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 173 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.470     State what the contract    SURFACE AGREEMENT                     HOWARD OAKS, JR.
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62053
           of any government
           contract

 2.471     State what the contract    DEED OF CONVEYANCE                    HUGHES & RUBY CASEY (LEWIS CASEY HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.472     State what the contract    QUITCLAIM DEED OF CONVEYANCE          HURSEL & WILLA FOUTS ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.473     State what the contract    DEED OF CONVEYANCE                    INA LEE & CHARLEY HIPPS (SOLOMON-MULLINS HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.474     State what the contract    SURFACE AGREEMENT                     IRA BENTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62049
           of any government
           contract

 2.475     State what the contract    SURFACE AGREEMENT                     IRENE FLEMING HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62018
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 80 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 174 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.476     State what the contract    SURFACE AGREEMENT                     ISABELLE BURKE HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62229
           of any government
           contract

 2.477     State what the contract    DEED                                  J. B. & JOANN HURLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.478     State what the contract    MINING AGREEMENT                      J. S. CLINE HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   61015
           of any government
           contract

 2.479     State what the contract    DEED OF CONVEYANCE                    JACK & JOYCE THACKER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.480     State what the contract    DEED OF CONVEYANCE                    JACQUELINE JUSTICE BENNETT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.481     State what the contract    SURFACE AGREEMENT                     JAKE WILLIAMS HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62240
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 81 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 175 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.482     State what the contract    DEED                                  JAMES & CHRISTINE HURLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.483     State what the contract    DEED OF CONVEYANCE                    JAMES & MELISSIA FRALEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.484     State what the contract    MINING RIGHTS AGREEMENT               JAMES E. HURLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-33
           of any government
           contract

 2.485     State what the contract    SURFACE AGREEMENT                     JAMES E. TACKETT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62091
           of any government
           contract

 2.486     State what the contract    DEED OF CONVEYANCE                    JAMES H. & EMILY JOHNSON
           or lease is for and the                                          (LUCINDA JOHNSON HEIRS)
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.487     State what the contract    SURFACE AGREEMENT                     JAMES HALL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62107
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 82 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 176 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.488     State what the contract    WARRANTY DEED OF CONVEYANCE           JAMES HALL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.489     State what the contract    WARRANTY DEED OF CONVEYANCE           JAMES JOHNSON
           or lease is for and the                                          ADDRESS REDACTED
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.490     State what the contract    SURFACE AGREEMENT                     JAMES L. FLEMING
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62223
           of any government
           contract

 2.491     State what the contract    SURFACE AGREEMENT                     JAMES OSCAR ELKINS HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62212
           of any government
           contract

 2.492     State what the contract    SURFACE AGREEMENT                     JAMES R. TACKETT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62090
           of any government
           contract

 2.493     State what the contract    ADV AGREEMENT                         JAMES SMALLWOOD
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   63030
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 83 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 177 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.494     State what the contract    DEED OF CONVEYANCE                    JAMES SMITH (MAGGIE
           or lease is for and the                                          RUNYON HEIRS)
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.495     State what the contract    DEED OF CONVEYANCE                    JAMES STEWART
           or lease is for and the                                          ADDRESS REDACTED
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.496     State what the contract    WARRANTY DEED OF CONVEYANCE           JAMES YOUNG
           or lease is for and the                                          ADDRESS REDACTED
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.497     State what the contract    WARRANTY DEED OF CONVEYANCE           JAMES YOUNG
           or lease is for and the                                          ADDRESS REDACTED
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.498     State what the contract    DEED                                  JANICE & KEITH BANKS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.499     State what the contract    WARRANTY DEED OF CONVEYANCE           JANICE & PAUL BURKE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 84 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 178 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.500     State what the contract    WARRANTY DEED OF CONVEYANCE           JANICE JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.501     State what the contract    DEED OF CONVEYANCE                    JAY ELKINS
           or lease is for and the                                          3134 BROCKETT ROAD
           nature of the debtor’s                                           MIMS, FL 32754
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.502     State what the contract    SURFACE AGREEMENT                     JEANENE HAMILTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62184
           of any government
           contract

 2.503     State what the contract    QUITCLAIM DEED                        JEANENE HAMILTON, ET AL - (OLEY HALL HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.504     State what the contract    SURFACE AGREEMENT                     JEANENE HAMILTON, ET AL - (OLEY HALL HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62183
           of any government
           contract

 2.505     State what the contract    DEED OF CONVEYANCE                    JEANETTE MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 85 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 179 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.506     State what the contract    DEED OF CONVEYANCE                    JEFF & SHARON ROGERS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.507     State what the contract    DEED OF CONVEYANCE                    JEFF AND GALE BURKE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.508     State what the contract    SURFACE AGREEMENT                     JEFFERY P. JOHNSON
           or lease is for and the                                          610 CHERRY TRACE DRIVE
           nature of the debtor’s                                           RICHMOND, KY 40475
           interest
           State the term remaining   CURRENT

           List the contract number   62006
           of any government
           contract

 2.509     State what the contract    WARRANTY DEED OF CONVEYANCE           JEFFREY & ANGELA BROWN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.510     State what the contract    DEED OF CONVEYANCE                    JEFFREY & CAROL BENTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.511     State what the contract    WARRANTY DEED OF CONVEYANCE           JEFFREY AND ANGELA BROWN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 86 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 180 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.512     State what the contract    WARRANTY DEED OF CONVEYANCE           JEFFREY BROWN ET AL (BROWN FAMILY CEMETERY)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.513     State what the contract    DEED                                  JEFFREY CORNETT
           or lease is for and the                                          ADDRESS REDACTED
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.514     State what the contract    SURFACE AGREEMENT                     JEFFREY D. POLLY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62248
           of any government
           contract

 2.515     State what the contract    DEED OF CONVEYANCE                    JEFFREYTHOMAS & FRANCES FIELDS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.516     State what the contract    DEED                                  JENNIFER WYATT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.517     State what the contract    MINING RIGHTS AGREEMENT               JEREMY M. WEBB & MARANDA WEBB
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-58
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 87 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 181 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.518     State what the contract    DEED OF CONVEYANCE                    JERRY & DEBORAH LESTER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.519     State what the contract    DEED OF CONVEYANCE                    JERRY LEE CLEVENGER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.520     State what the contract    DEED OF CONVEYANCE                    JERRY LEE SLONE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.521     State what the contract    DEED                                  JERRY LESTER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.522     State what the contract    SURFACE AGREEMENT                     JERRY LITTLE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62103
           of any government
           contract

 2.523     State what the contract    SURFACE AGREEMENT                     JERRY NEIL & SUSAN LITTLE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62273
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 88 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 182 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.524     State what the contract    GENERAL WARRANTY DEED OF              JESSEE TODD WHITE
           or lease is for and the    CONVEYANCE
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.525     State what the contract    WARRANTY DEED OF CONVEYANCE           JIMMY & KATHY MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.526     State what the contract    DEED OF CONVEYANCE                    JIMMY & MARIONETTE LITTLE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.527     State what the contract    SURFACE AGREEMENT                     JIMMY AKERS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62197
           of any government
           contract

 2.528     State what the contract    QUITCLAIM DEED OF CONVEYANCE          JIMMY AND MADONNA AKERS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.529     State what the contract    QUITCLAIM DEED OF CONVEYANCE          JIMMY AND MADONNA AKERS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 89 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 183 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.530     State what the contract    DEED OF CONVEYANCE                    JIMMY LITTLE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.531     State what the contract    DEED OF CONVEYANCE                    JIMMY MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.532     State what the contract    DEED OF CONVEYANCE                    JIMMY RAY HAMILTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.533     State what the contract    SURFACE AGREEMENT                     JIMPER STURGILL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62131
           of any government
           contract

 2.534     State what the contract    DEED                                  JOAN AND RAY STACY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.535     State what the contract    DEED OF CONVEYANCE                    JODY & DEANNA FLEMING
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 90 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 184 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.536     State what the contract    DEED OF CONVEYANCE                    JODY & DEANNA FLEMING
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.537     State what the contract    DEED OF CONVEYANCE                    JOE L. AND LINDA NEWSOM (GW NEWSOME HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.538     State what the contract    SURFACE AGREEMENT                     JOEY GOODSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62104
           of any government
           contract

 2.539     State what the contract    DEED OF CONVEYANCE                    JOHN & DIXIE THACKER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.540     State what the contract    DEED OF CONVEYANCE                    JOHN & REBECCA RODEBAUGH (GOLDIS HAYNES HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.541     State what the contract    MINING RIGHTS AGREEMENT               JOHN A. RAY
           or lease is for and the                                          188 WATSONS MILL LANE
           nature of the debtor’s                                           CLAYTON, NC 27527
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-28
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 91 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 185 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.542     State what the contract    SURFACE AGREEMENT                     JOHN CHRISTOPHER HALL
           or lease is for and the                                          933 LONG FORK OF MARSHALL BR
           nature of the debtor’s                                           VIRGIE, KY 41572
           interest
           State the term remaining   CURRENT

           List the contract number   62245
           of any government
           contract

 2.543     State what the contract    SURFACE AGREEMENT                     JOHN GRAHAM, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62055
           of any government
           contract

 2.544     State what the contract    DEED OF CONVEYANCE                    JOHN WILLIAM THACKER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.545     State what the contract    DEED OF CONVEYANCE                    JOHN, MARY, ROBERT AND ZAMA PICKLESIMER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.546     State what the contract    DEED OF CONVEYANCE                    JOHNNY AND LOUISE ANDERSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.547     State what the contract    DEED OF CONVEYANCE                    JOHNNY E. & TERESA POTTER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 92 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 186 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.548     State what the contract    DEED OF CONVEYANCE                    JOHNNY E. & TERESA POTTER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.549     State what the contract    DEED OF CONVEYANCE                    JOHNNY E. & TERESA POTTER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.550     State what the contract    SURFACE AGREEMENT                     JOHNNY JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62100
           of any government
           contract

 2.551     State what the contract    SURFACE AGREEMENT                     JOHNNY K. & ROSE A. LITTLE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62274
           of any government
           contract

 2.552     State what the contract    DEED OF CONVEYANCE                    JOHNNY LEE AND PATTY HILL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.553     State what the contract    ADV AGREEMENT                         JOHNNY REX SMITH
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   63022
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 93 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 187 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.554     State what the contract    SURFACE AGREEMENT                     JOHNNY WOLFE
           or lease is for and the                                          ADDRESS REDACTED
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62205
           of any government
           contract

 2.555     State what the contract    SURFACE AGREEMENT                     JOHNSON SISTERS (NORVILLE)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62079
           of any government
           contract

 2.556     State what the contract    WARRANTY DEED OF CONVEYANCE           JOHNSON,WAYNE ARTHUR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.557     State what the contract    WARRANTY DEED OF CONVEYANCE           JOHNSON-LYDON CLEMENT, ALMA & JEANETTA
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.558     State what the contract    SURFACE AGREEMENT                     JORDAN & VIKKI GUNTER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62262
           of any government
           contract

 2.559     State what the contract    DEED OF CONVEYANCE                    JOSEPH & ARLENE AKERS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 94 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 188 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.560     State what the contract    SURFACE AGREEMENT                     JOSEPHINE STEWART
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62097
           of any government
           contract

 2.561     State what the contract    DEED OF CONVEYANCE                    JOSEPTH & DONNA MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.562     State what the contract    DEED OF CONVEYANCE                    JOSHUA AKERS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.563     State what the contract    DEED OF CONVEYANCE                    JOYCE & ANTHONY BARNETT (SOLOMON-MULLINS HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.564     State what the contract    DEED OF CONVEYANCE                    JOYCE & RICHARD MAYNARD
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.565     State what the contract    MINING RIGHTS AGREEMENT               JUBLE & ANNA HAMPTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-37
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 95 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 189 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.566     State what the contract    DEED OF CONVEYANCE                    JUDY PUGH, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.567     State what the contract    DEED                                  JUDY RASNAKE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.568     State what the contract    DEED OF CONVEYANCE                    JULIE KIRK
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.569     State what the contract    SURFACE AGREEMENT                     JULIUS ELKINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62065
           of any government
           contract

 2.570     State what the contract    SURFACE AGREEMENT                     JULIUS HAMPTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62243
           of any government
           contract

 2.571     State what the contract    SURFACE AGREEMENT                     JUNE JOHNSON BENTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62253
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 96 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20        Filed 08/01/19 Entered    08/01/19
                                                                         Case number (if known)  21:39:44
                                                                                                19-51218             Desc Main
           (Name)                                    Document      Page 190 of 307
      List all contracts and unexpired leases                                 State the name and mailing address for all other parties with
                                                                              whom the debtor has an executory contract or unexpired lease

 2.572     State what the contract    COMMISSIONER'S DEED                      JUSTICE HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.573     State what the contract    DEED                                     KAREN & KENNY MATNEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.574     State what the contract    WHEELAGE AGREEMENT                       KAREN DENISE COPLEY
           or lease is for and the                                             75 SCOTTS BOTTOM LEFT
           nature of the debtor’s                                              VIRGIE, KY 41572
           interest
           State the term remaining   CURRENT

           List the contract number   W-11
           of any government
           contract

 2.575     State what the contract    DEED OF CONVEYANCE                       KATHERINE BRANHAM
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.576     State what the contract    SURFACE AGREEMENT                        KATHERYN OSBORNE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62276
           of any government
           contract

 2.577     State what the contract    DEED OF CONVEYANCE                       KATHY & JOSEPH RATLILFF, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                              Page 97 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 191 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.578     State what the contract    MINING RIGHTS AGREEMENT               KEANNA WEBB
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-59
           of any government
           contract

 2.579     State what the contract    SURFACE AGREEMENT                     KEITH COMPTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62081
           of any government
           contract

 2.580     State what the contract    SURFACE AGREEMENT                     KEITHEL WHITE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62050
           of any government
           contract

 2.581     State what the contract    SURFACE AGREEMENT                     KELLY & WILLARD JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62272
           of any government
           contract

 2.582     State what the contract    DEED OF CONVEYANCE                    KENNETH & CONNIE MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.583     State what the contract    DEED OF CONVEYANCE                    KENNETH & KRISTIE TACKETT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 98 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 192 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.584     State what the contract    DEED OF CONVEYANCE                    KENNETH & SHIRLEY JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.585     State what the contract    MINING RIGHTS AGREEMENT               KENNETH & SHIRLEY JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-46
           of any government
           contract

 2.586     State what the contract    DEED OF CONVEYANCE                    KENNETH AND JOANNE BENTLEY (PAYNE-
           or lease is for and the                                          BENTLEY HEIRS)
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.587     State what the contract    DEED OF CONVEYANCE                    KENNETH TOASTEN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.588     State what the contract    MINING RIGHTS AGREEMENT               KENNY FLEMING
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-55
           of any government
           contract

 2.589     State what the contract    ADV AGREEMENT                         KENTUCKY BERWIND LAND COMPANY
           or lease is for and the                                          300 SUMMERS ST
           nature of the debtor’s                                           SUITE 1050
           interest                                                         CHARLESTON, WV 25301

           State the term remaining   CURRENT

           List the contract number   63000
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                              Page 99 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 193 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.590     State what the contract    ADV AGREEMENT                         KENTUCKY BERWIND LAND COMPANY
           or lease is for and the                                          300 SUMMERS ST
           nature of the debtor’s                                           SUITE 1050
           interest                                                         CHARLESTON, WV 25301

           State the term remaining   CURRENT

           List the contract number   63008
           of any government
           contract

 2.591     State what the contract    CORRECTIVE DEED OF CONVEYANCE         KENTUCKY BERWIND LAND COMPANY
           or lease is for and the                                          300 SUMMERS ST
           nature of the debtor’s                                           SUITE 1050
           interest                                                         CHARLESTON, WV 25301

           State the term remaining

           List the contract number
           of any government
           contract

 2.592     State what the contract    DEED OF CONVEYANCE                    KENTUCKY BERWIND LAND COMPANY
           or lease is for and the                                          300 SUMMERS ST
           nature of the debtor’s                                           SUITE 1050
           interest                                                         CHARLESTON, WV 25301

           State the term remaining

           List the contract number
           of any government
           contract

 2.593     State what the contract    DEED OF CONVEYANCE                    KEREN & EVERETT WILLIAMS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.594     State what the contract    DEED OF CONVEYANCE                    KIMBERLY & DAVID ERB
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.595     State what the contract    DEED OF CONVEYANCE                    KINSHIP RESOURCES INC.
           or lease is for and the                                          40 MAIN STREET
           nature of the debtor’s                                           WHITESBURG, KY 41858
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 100 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 194 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.596     State what the contract    SURFACE AGREEMENT                     KINSHIP RESOURCES
           or lease is for and the                                          40 MAIN STREET
           nature of the debtor’s                                           WHITESBURG, KY 41858
           interest
           State the term remaining   CURRENT

           List the contract number   62087
           of any government
           contract

 2.597     State what the contract    QUITCLAIM DEED                        KNOX CREEK COAL CORPORATION
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.598     State what the contract    SURFACE AGREEMENT                     L.JOHNSON/R.CREECH
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62034
           of any government
           contract

 2.599     State what the contract    MINING RIGHTS AGREEMENT               LACY G. ANDERSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-29
           of any government
           contract

 2.600     State what the contract    SURFACE AGREEMENT                     LANDFALL MINING
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62280
           of any government
           contract

 2.601     State what the contract    DEED OF CONVEYANCE                    LARRY & GLORIA PUGH
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 101 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 195 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.602     State what the contract    SURFACE AGREEMENT                     LARRY & LUCILLE NEWSOME
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62199
           of any government
           contract

 2.603     State what the contract    DEED OF CONVEYANCE                    LARRY & RITA ABSHIRE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.604     State what the contract    DEED OF CONVEYANCE                    LARRY DON & DAPHNE NEWSOM (GW NEWSOME HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.605     State what the contract    DEED OF CONVEYANCE                    LAURA BISHOP, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.606     State what the contract    DEED OF CONVEYANCE                    LAWRENCE JOSEPH LOGGING, INC.
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.607     State what the contract    DEED OF CONVEYANCE                    LAWRENCE RABON NEWSOM ET. AL. (GW NEWSOME HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 102 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 196 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.608     State what the contract    SURFACE AGREEMENT                     LAYDELL MULLINS, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62138
           of any government
           contract

 2.609     State what the contract    SURFACE AGREEMENT                     LEANNA MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62152
           of any government
           contract

 2.610     State what the contract    DEED OF CONVEYANCE                    LEE & BRENDA BRYANT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.611     State what the contract    SURFACE AGREEMENT                     LENA WRIGHT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62281
           of any government
           contract

 2.612     State what the contract    SURFACE AGREEMENT                     LENVILLE FLEMING ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62257
           of any government
           contract

 2.613     State what the contract    DEED OF CONVEYANCE                    LESTER AND ZELLA WRIGHT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 103 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 197 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.614     State what the contract    DEED OF CONVEYANCE                    LESTER MULLINS, ET UX ((SOLOMON-MULLINS HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.615     State what the contract    DEED OF CONVEYANCE                    LETCHER COUNTY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.616     State what the contract    DEED OF CONVEYANCE                    LEXIE ATKINSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.617     State what the contract    DEED OF CONVEYANCE                    LIBERTY HARDWOODS, INC.
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.618     State what the contract    SURFACE AGREEMENT                     LILBURN COMPTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62085
           of any government
           contract

 2.619     State what the contract    SURFACE AGREEMENT                     LILLIE (WILLIAM E.) WYATT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62031
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 104 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 198 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.620     State what the contract    DEED OF CONVEYANCE                    LINDA & BOBBY & JOHN LANE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.621     State what the contract    DEED OF CONVEYANCE                    LINDA ANDERSON AND JOHN ANDERSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.622     State what the contract    DEED OF CONVEYANCE                    LINDA CALHOUN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.623     State what the contract    WARRANTY DEED OF CONVEYANCE           LINDA COCHRAN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.624     State what the contract    SURFACE AGREEMENT                     LINDA E. THACKER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62113-F
           of any government
           contract

 2.625     State what the contract    MINING RIGHTS AGREEMENT               LINDA GAIL JENSEN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-10
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 105 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 199 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.626     State what the contract    DEED OF CONVEYANCE                    LINDA HALL
           or lease is for and the                                          5143 ST ROUTE 327
           nature of the debtor’s                                           JACKSON, OH 45640
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.627     State what the contract    SURFACE AGREEMENT                     LINDA K. HOWARD
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62154
           of any government
           contract

 2.628     State what the contract    DEED OF CONVEYANCE                    LINDA LOU & DAVE ROBERTS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.629     State what the contract    DEED OF CONVEYANCE                    LINDA LOU PAGE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.630     State what the contract    SURFACE AGREEMENT                     LINDA MEADE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62281
           of any government
           contract

 2.631     State what the contract    SURFACE AGREEMENT                     LINDA ROBERTS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62278
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 106 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 200 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.632     State what the contract    MINING RIGHTS AGREEMENT               LINDA TACKETT
           or lease is for and the                                          12751 PLANK ROAD
           nature of the debtor’s                                           MILAN, MI 48160
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-17
           of any government
           contract

 2.633     State what the contract    DEED OF CONVEYANCE                    LLOYD & CONNIE ROGERS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.634     State what the contract    DEED OF CONVEYANCE                    LOIS MULLINS AND CHESTER WRIGHT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.635     State what the contract    DEED OF CONVEYANCE                    LOIS PINSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.636     State what the contract    SURFACE AGREEMENT                     LOLA TACKETT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62070
           of any government
           contract

 2.637     State what the contract    MINING RIGHTS AGREEMENT               LONA FERN BURKE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-48
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 107 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 201 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.638     State what the contract    DEED OF CONVEYANCE                    LONNIE G. & BEULAH MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.639     State what the contract    SURFACE AGREEMENT                     LONNIE G. MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62068
           of any government
           contract

 2.640     State what the contract    ADV AGREEMENT                         LONNY R. JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   63009
           of any government
           contract

 2.641     State what the contract    QUITCLAIM DEED                        LONZO JOHNSON AND FRANCIS JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.642     State what the contract    MINING RIGHTS AGREEMENT               LORETTA FAYE MOSES
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-9
           of any government
           contract

 2.643     State what the contract    DEED OF CONVEYANCE                    LORETTA G. BLANKENSHIP
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 108 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 202 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.644     State what the contract    SURFACE AGREEMENT                     LORETTA MUNCY
           or lease is for and the                                          155 PETTY FORK ROAD
           nature of the debtor’s                                           VIRGIE, KY 41572
           interest
           State the term remaining   CURRENT

           List the contract number   62162
           of any government
           contract

 2.645     State what the contract    DEED OF CONVEYANCE                    LORINE LITTLE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.646     State what the contract    DEED                                  LOUISE & MICHAEL RAKES
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.647     State what the contract    DEED OF CONVEYANCE                    LOUVILLA TACKETT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.648     State what the contract    DEED OF CONVEYANCE                    LOVELLE JUSTICE TAYLOR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.649     State what the contract    DEED OF CONVEYANCE                    LOVELLE JUSTICE TAYLOR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 109 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 203 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.650     State what the contract    DEED OF CONVEYANCE                    LOVENIA HAMILTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.651     State what the contract    SURFACE AGREEMENT                     LOWELL TACKETT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62170
           of any government
           contract

 2.652     State what the contract    DEED OF CONVEYANCE                    LOY & WANDA CASEY, ET UX (LEWIS CASEY HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.653     State what the contract    SURFACE AGREEMENT                     LUCILLE BENTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62057
           of any government
           contract

 2.654     State what the contract    DEED OF CONVEYANCE                    LUCY MULLINS TURNER & KEN TURNER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.655     State what the contract    SURFACE AGREEMENT                     LUEMMIE JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62035
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                             Page 110 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 204 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.656     State what the contract    DEED OF CONVEYANCE                    LUTHER & HELEN WILLIAMSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.657     State what the contract    DEED OF CONVEYANCE                    LUTHER & JANIE BENTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.658     State what the contract    SURFACE AGREEMENT                     LYDON CLEMENT AND ALMA JEAN
           or lease is for and the                                          JOHNSON
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62250
           of any government
           contract

 2.659     State what the contract    SURFACE AGREEMENT                     M. V. BURKE HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62121
           of any government
           contract

 2.660     State what the contract    DEED OF CONVEYANCE                    MAGDELINE RAMEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.661     State what the contract    DEED                                  MAGGIE HICKS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                             Page 111 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 205 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.662     State what the contract    DEED OF CONVEYANCE                    MANCY & ROSEMARY PUGH
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.663     State what the contract    DEED OF CONVEYANCE                    MANNING COAL CO.
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.664     State what the contract    SURFACE AGREEMENT                     MARGARET A. MINIX
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62113-K
           of any government
           contract

 2.665     State what the contract    DEED OF CONVEYANCE                    MARGARET ANN AND WILLIAM DONALDSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.666     State what the contract    DEED OF CONVEYANCE                    MARGARET COLLIER (GOLDIS HAYNES HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.667     State what the contract    DEED OF CONVEYANCE                    MARGARET MAGNER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                             Page 112 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 206 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.668     State what the contract    DEED OF CONVEYANCE                    MARGIE JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.669     State what the contract    DEED OF CONVEYANCE                    MARGIE MAE ANDERSON, BOBBY ANDERSON SR.
           or lease is for and the                                          AND REBECCA
           nature of the debtor’s                                           ANDERSON
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.670     State what the contract    SURFACE AGREEMENT                     MARIE DULANEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62045
           of any government
           contract

 2.671     State what the contract    DEED OF CONVEYANCE                    MARIE E. HARRISON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.672     State what the contract    DEED OF CONVEYANCE                    MARIE LOUISE & DEBBIE CHRISTIAN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.673     State what the contract    DEED OF CONVEYANCE                    MARIE THACKER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                             Page 113 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 207 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.674     State what the contract    SURFACE AGREEMENT                     MARJORIE WRIGHT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62135
           of any government
           contract

 2.675     State what the contract    WARRANTY DEED OF CONVEYANCE           MARK & ELIZABETH BROWN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.676     State what the contract    DEED OF CONVEYANCE                    MARK CALHOUN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.677     State what the contract    DEED OF CONVEYANCE                    MARLENE & FREDDIE HYLTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.678     State what the contract    DEED OF CONVEYANCE                    MARLOW JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.679     State what the contract    ADV AGREEMENT                         MARSHALL RESOURCES, INC.
           or lease is for and the                                          PO BOX 2100
           nature of the debtor’s                                           PIKEVILLE, KY 41501
           interest
           State the term remaining   CURRENT

           List the contract number   63003
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                             Page 114 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 208 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.680     State what the contract    DEED OF CONVEYANCE                    MARTHA H. JUSTICE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.681     State what the contract    DEED OF CONVEYANCE                    MARTIN JUSTICE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.682     State what the contract    DEED                                  MARVIN BAKER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.683     State what the contract    DEED OF CONVEYANCE                    MARY & DOUG NEWMAN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.684     State what the contract    DEED                                  MARY & TIM DUNCAN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.685     State what the contract    DEED OF CONVEYANCE                    MARY ALICE NEWSOM (GW NEWSOME HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                             Page 115 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 209 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.686     State what the contract    DEED OF CONVEYANCE                    MARY ANN JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.687     State what the contract    DEED OF CONVEYANCE                    MARY ET AL TUCKER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.688     State what the contract    DEED OF CONVEYANCE                    MARY HOLLON, LISA HOLLON AND TOM BASTIAN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.689     State what the contract    DEED OF CONVEYANCE                    MARY HOPE AND CLARENCE STILTNER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.690     State what the contract    MINING RIGHTS AGREEMENT               MARY L. ROSE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-18
           of any government
           contract

 2.691     State what the contract    SURFACE AGREEMENT                     MARY TACKETT, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62098
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                             Page 116 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 210 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.692     State what the contract    DEED OF CONVEYANCE                    MATTHEW & PAULINE MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.693     State what the contract    SURFACE AGREEMENT                     MATTHEW MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62069
           of any government
           contract

 2.694     State what the contract    DEED OF CONVEYANCE                    MAUREEN & DAVID COPLEY, SR. (GW NEWSOME HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.695     State what the contract    DEED OF CONVEYANCE                    MAURICE & RUTH NEWSOM (GW NEWSOME HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.696     State what the contract    DEED OF CONVEYANCE                    MAURICE & RUTH NEWSOME
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.697     State what the contract    DEED OF CONVEYANCE                    MAURICE & RUTH NEWSOME
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                             Page 117 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 211 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.698     State what the contract    DEED OF CONVEYANCE                    MAURICE AND RUTH NEWSOME
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.699     State what the contract    DEED OF CONVEYANCE                    MAURICE AND RUTH NEWSOME
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.700     State what the contract    SURFACE AGREEMENT                     MELVIN LEE BARTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62113-B
           of any government
           contract

 2.701     State what the contract    SURFACE AGREEMENT                     MICHAEL & JUDY LOWE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62268
           of any government
           contract

 2.702     State what the contract    SURFACE AGREEMENT                     MICHAEL & LISA JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62289
           of any government
           contract

 2.703     State what the contract    DEED OF CONVEYANCE                    MICHAEL D. & KAYE RODEBAUGH (GOLDIS HAYNES HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                             Page 118 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 212 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.704     State what the contract    MINING RIGHTS AGREEMENT               MICHAEL SPARKS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-23
           of any government
           contract

 2.705     State what the contract    DEED OF CONVEYANCE                    MICHELLE RICHARDSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.706     State what the contract    DEED OF CONVEYANCE                    MICKEY & ZENITA PUGH
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.707     State what the contract    QUITCLAIM DEED                        MIDSTATE HOMES, INC.
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.708     State what the contract    DEED OF CONVEYANCE                    MILFORD AND MICHELLE LITTLE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.709     State what the contract    SURFACE AGREEMENT                     MILLARD NEWSOME
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62102
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                             Page 119 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 213 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.710     State what the contract    DEED OF CONVEYANCE                    MILLIE BENTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.711     State what the contract    SURFACE AGREEMENT                     MIRANDA & GARY ROBERTS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62220
           of any government
           contract

 2.712     State what the contract    SURFACE AGREEMENT                     MORRIS MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62066
           of any government
           contract

 2.713     State what the contract    DEED OF CONVEYANCE                    MOUNTAIN OUTREACH, INC.
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.714     State what the contract    DEED OF CONVEYANCE                    MYRTLE JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.715     State what the contract    DEED OF CONVEYANCE                    NAOMI JUSTICE, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 120 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 214 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.716     State what the contract    SURFACE AGREEMENT                     NAOMI RUTH BARTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62113-I
           of any government
           contract

 2.717     State what the contract    DEED OF CONVEYANCE                    NEIL & SABRINA TACKETT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.718     State what the contract    SURFACE AGREEMENT                     NELLIE BLISS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62108
           of any government
           contract

 2.719     State what the contract    SURFACE AGREEMENT                     NELLIE ELKINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62235
           of any government
           contract

 2.720     State what the contract    DEED OF CONVEYANCE                    NEVIL SMALLWOOD
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.721     State what the contract    DEED OF CONVEYANCE                    NEWTON JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 121 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 215 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.722     State what the contract    DEED OF CONVEYANCE                    NICKIE & BETTY PUGH
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.723     State what the contract    SPECIAL WARRANTY DEED OF              NOARINE & CLIFFORD BOWERS
           or lease is for and the    CONVEYANCE
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.724     State what the contract    SURFACE AGREEMENT                     NOBLE NEWSOM
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62084
           of any government
           contract

 2.725     State what the contract    DEED OF CONVEYANCE                    NOBLE NEWSOM (GW NEWSOME HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.726     State what the contract    DEED OF CONVEYANCE                    NOBLE OSBORNE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.727     State what the contract    SURFACE AGREEMENT                     NORA JOHNSON, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62029
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 122 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 216 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.728     State what the contract    DEED                                  NORFOLK AND WESTERN RAILWAY CO.
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.729     State what the contract    DEED OF CONVEYANCE                    NORMA & LARRY STUMP, ET UX (LEWIS CASEY HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.730     State what the contract    DEED OF CONVEYANCE                    NORMA SUE & BILLY HALL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.731     State what the contract    MINING RIGHTS AGREEMENT               NORTHERN GAYLE BROWN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-16
           of any government
           contract

 2.732     State what the contract    SURFACE AGREEMENT                     NORVILLE JOHNSON HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62080
           of any government
           contract

 2.733     State what the contract    DEED                                  OLA & IRA TILLER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 123 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 217 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.734     State what the contract    DEED OF CONVEYANCE                    OPAL & LLOYD (SCOTTY) BULLOCK
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.735     State what the contract    DEED OF CONVEYANCE                    OPAL S. BURKE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.736     State what the contract    DEED OF CONVEYANCE                    ORB & LINDA JUSTICE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.737     State what the contract    SURFACE AGREEMENT                     ORNELL BENTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62182
           of any government
           contract

 2.738     State what the contract    SURFACE AGREEMENT                     OSCAR FLEMING HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62027
           of any government
           contract

 2.739     State what the contract    SURFACE AGREEMENT                     OTIS BENTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62013
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 124 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 218 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.740     State what the contract    DEED OF CONVEYANCE                    PALMER & SUSAN PUGH
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.741     State what the contract    SURFACE AGREEMENT                     PALMER HALL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62159
           of any government
           contract

 2.742     State what the contract    SURFACE AGREEMENT                     PALMER HALL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62172
           of any government
           contract

 2.743     State what the contract    SURFACE AGREEMENT                     PAMELENE K. MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62113-J
           of any government
           contract

 2.744     State what the contract    DEED                                  PANTHER LAND CORPORATION
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.745     State what the contract    DEED                                  PAT & SAM MANSKY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 125 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 219 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.746     State what the contract    SURFACE AGREEMENT                     PATRICIA BRANHAM BAKER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62039
           of any government
           contract

 2.747     State what the contract    DEED OF CONVEYANCE                    PATRICIA CARR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.748     State what the contract    DEED OF CONVEYANCE                    PATRICIA MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.749     State what the contract    DEED OF CONVEYANCE                    PATTY & ALBERT UMBENHOWER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.750     State what the contract    DEED OF CONVEYANCE                    PATTY AND TERRY WILLIAMSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.751     State what the contract    WARRANTY DEED OF CONVEYANCE           PAUL & EILEEN HAMILTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 126 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 220 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.752     State what the contract    DEED OF CONVEYANCE                    PAUL & LINDA HALL AND BRIAN JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.753     State what the contract    DEED                                  PAUL & LINDA HALL
           or lease is for and the                                          5143 ST ROUTE 327
           nature of the debtor’s                                           JACKSON, OH 45640
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.754     State what the contract    DEED OF CONVEYANCE                    PAUL AND TINA TACKETT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.755     State what the contract    SURFACE AGREEMENT                     PAUL T. MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62008
           of any government
           contract

 2.756     State what the contract    DEED OF CONVEYANCE                    PAYNE BENTLEY JR AND ROBERTA BENTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.757     State what the contract    SURFACE AGREEMENT                     PEARL MARTIN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62177
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 127 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 221 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.758     State what the contract    DEED OF CONVEYANCE                    PEGGY & ROBERT SMITH (JOE WILLIAMSONS HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.759     State what the contract    SURFACE AGREEMENT                     PEGGY & ROBERT YBARRA
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62281
           of any government
           contract

 2.760     State what the contract    WHEELAGE AGREEMENT                    PERRY & BRENDA DELORIS ANTILL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   W-03
           of any government
           contract

 2.761     State what the contract    DEED OF CONVEYANCE                    PERRY AND LOUISE CASEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.762     State what the contract    SURFACE AGREEMENT                     PERRY HARRIS, JR.
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62186
           of any government
           contract

 2.763     State what the contract    DEED OF CONVEYANCE                    PHYLLIS & CHARLES MATHENY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 128 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 222 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.764     State what the contract    DEED OF CONVEYANCE                    PHYLLIS & LEON MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.765     State what the contract    DEED                                  PHYLLIS & ROBERT HAMMOND
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.766     State what the contract    MINING RIGHTS AGREEMENT               PHYLLIS BURKE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-62
           of any government
           contract

 2.767     State what the contract    SURFACE AGREEMENT                     PHYLLIS HOLT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62150
           of any government
           contract

 2.768     State what the contract    DEED OF CONVEYANCE                    PIKE LETCHER COAL PARTNERS AND
           or lease is for and the                                          TRAVELLER COAL CORPORATION
           nature of the debtor’s                                           200 ALLISON BOULEVARD
           interest                                                         CORBIN, KY 40701

           State the term remaining

           List the contract number
           of any government
           contract

 2.769     State what the contract    DEED OF CORRECTION                    PIKE LETCHER COAL PARTNERS AND
           or lease is for and the                                          TRAVELLER COAL CORPORATION
           nature of the debtor’s                                           200 ALLISON BOULEVARD
           interest                                                         CORBIN, KY 40701

           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 129 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 223 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.770     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67428
           of any government
           contract

 2.771     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67468
           of any government
           contract

 2.772     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67369
           of any government
           contract

 2.773     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67442
           of any government
           contract

 2.774     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67443
           of any government
           contract

 2.775     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67445
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 130 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 224 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.776     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67452
           of any government
           contract

 2.777     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67459
           of any government
           contract

 2.778     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67461
           of any government
           contract

 2.779     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67436
           of any government
           contract

 2.780     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67463
           of any government
           contract

 2.781     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67433
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 131 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 225 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.782     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67470
           of any government
           contract

 2.783     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67471
           of any government
           contract

 2.784     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67475
           of any government
           contract

 2.785     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67482
           of any government
           contract

 2.786     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67484
           of any government
           contract

 2.787     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67486
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 132 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 226 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.788     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67487
           of any government
           contract

 2.789     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67489
           of any government
           contract

 2.790     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67462
           of any government
           contract

 2.791     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67397
           of any government
           contract

 2.792     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67371
           of any government
           contract

 2.793     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67377
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 133 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 227 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.794     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67379
           of any government
           contract

 2.795     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67384
           of any government
           contract

 2.796     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67386
           of any government
           contract

 2.797     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67391
           of any government
           contract

 2.798     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67392
           of any government
           contract

 2.799     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67437
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 134 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 228 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.800     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67395
           of any government
           contract

 2.801     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67503
           of any government
           contract

 2.802     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67399
           of any government
           contract

 2.803     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67401
           of any government
           contract

 2.804     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67412
           of any government
           contract

 2.805     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67418
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 135 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 229 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.806     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67427
           of any government
           contract

 2.807     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67429
           of any government
           contract

 2.808     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67430
           of any government
           contract

 2.809     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67431
           of any government
           contract

 2.810     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67393
           of any government
           contract

 2.811     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67546
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 136 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 230 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.812     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67491
           of any government
           contract

 2.813     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67543
           of any government
           contract

 2.814     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67526
           of any government
           contract

 2.815     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67539
           of any government
           contract

 2.816     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67509
           of any government
           contract

 2.817     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67511
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 137 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 231 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.818     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67514
           of any government
           contract

 2.819     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67515
           of any government
           contract

 2.820     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67517
           of any government
           contract

 2.821     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67518
           of any government
           contract

 2.822     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67519
           of any government
           contract

 2.823     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67545
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 138 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 232 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.824     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67525
           of any government
           contract

 2.825     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67544
           of any government
           contract

 2.826     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67527
           of any government
           contract

 2.827     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67529
           of any government
           contract

 2.828     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67531
           of any government
           contract

 2.829     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67533
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 139 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 233 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.830     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67534
           of any government
           contract

 2.831     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67540
           of any government
           contract

 2.832     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67421
           of any government
           contract

 2.833     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67492
           of any government
           contract

 2.834     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67522
           of any government
           contract

 2.835     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67541
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 140 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 234 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.836     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67218
           of any government
           contract

 2.837     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67215
           of any government
           contract

 2.838     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67202
           of any government
           contract

 2.839     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67197
           of any government
           contract

 2.840     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67190
           of any government
           contract

 2.841     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67182
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 141 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 235 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.842     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67177
           of any government
           contract

 2.843     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67145
           of any government
           contract

 2.844     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67124
           of any government
           contract

 2.845     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67120
           of any government
           contract

 2.846     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67275
           of any government
           contract

 2.847     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67089
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 142 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 236 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.848     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67083
           of any government
           contract

 2.849     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67079
           of any government
           contract

 2.850     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67071
           of any government
           contract

 2.851     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67063
           of any government
           contract

 2.852     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67061
           of any government
           contract

 2.853     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67048
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 143 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 237 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.854     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67044
           of any government
           contract

 2.855     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67368
           of any government
           contract

 2.856     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67039
           of any government
           contract

 2.857     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67031
           of any government
           contract

 2.858     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67116
           of any government
           contract

 2.859     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67360
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 144 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 238 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.860     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67074
           of any government
           contract

 2.861     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67361
           of any government
           contract

 2.862     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67357
           of any government
           contract

 2.863     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67355
           of any government
           contract

 2.864     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67354
           of any government
           contract

 2.865     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67353
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 145 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 239 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.866     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67350
           of any government
           contract

 2.867     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67345
           of any government
           contract

 2.868     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67338
           of any government
           contract

 2.869     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67331
           of any government
           contract

 2.870     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67318
           of any government
           contract

 2.871     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67304
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 146 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 240 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.872     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67306
           of any government
           contract

 2.873     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67307
           of any government
           contract

 2.874     State what the contract    FARM AGREEMENT                        PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   67327
           of any government
           contract

 2.875     State what the contract    OIL & GAS AGREEMENT                   PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   68308
           of any government
           contract

 2.876     State what the contract    OIL & GAS AGREEMENT                   PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   68300
           of any government
           contract

 2.877     State what the contract    OIL & GAS AGREEMENT                   PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   68301
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 147 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 241 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.878     State what the contract    OIL & GAS AGREEMENT                   PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   68302
           of any government
           contract

 2.879     State what the contract    OIL & GAS AGREEMENT                   PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   68303
           of any government
           contract

 2.880     State what the contract    OIL & GAS AGREEMENT                   PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   68304
           of any government
           contract

 2.881     State what the contract    OIL & GAS AGREEMENT                   PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   68305
           of any government
           contract

 2.882     State what the contract    OIL & GAS AGREEMENT                   PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   68307
           of any government
           contract

 2.883     State what the contract    OIL & GAS AGREEMENT                   PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   68309
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 148 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 242 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.884     State what the contract    OIL & GAS AGREEMENT                   PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   68310
           of any government
           contract

 2.885     State what the contract    OIL & GAS AGREEMENT                   PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   68311
           of any government
           contract

 2.886     State what the contract    OIL & GAS AGREEMENT                   PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   68312
           of any government
           contract

 2.887     State what the contract    OIL & GAS AGREEMENT                   PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   68313
           of any government
           contract

 2.888     State what the contract    OIL & GAS AGREEMENT                   PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   68306
           of any government
           contract

 2.889     State what the contract    OUTLEASE AGREEMENT                    PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   66023
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 149 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 243 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.890     State what the contract    TIMBER AGREEMENT                      PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   69036
           of any government
           contract

 2.891     State what the contract    TIMBER AGREEMENT                      PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   69037
           of any government
           contract

 2.892     State what the contract    TIMBER AGREEMENT                      PIKE LETCHER LAND COMPANY
           or lease is for and the                                          200 ALLISON BOULEVARD
           nature of the debtor’s                                           CORBIN, KY 40701
           interest
           State the term remaining   CURRENT

           List the contract number   39038
           of any government
           contract

 2.893     State what the contract    DEED OF CONVEYANCE                    PRISCILLA AND ELDEE ANDERSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.894     State what the contract    DEED OF CONVEYANCE                    PRISCILLA FLANNERY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.895     State what the contract    DEED OF CONVEYANCE                    RABON AND MELPHIA HALL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 150 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 244 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.896     State what the contract    DEED OF CONVEYANCE                    RACHEL BURKHART CALHOUN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.897     State what the contract    DEED OF CONVEYANCE                    RALPH & JEAN WILLIAMSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.898     State what the contract    SURFACE AGREEMENT                     RALPH & LUCILLE BURKE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62252
           of any government
           contract

 2.899     State what the contract    DEED OF CONVEYANCE                    RALPH AND ROSE MULLINS (ROBERT MULLINS HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.900     State what the contract    WARRANTY DEED OF CONVEYANCE           RALPH AND WILMA BROWN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.901     State what the contract    DEED OF CONVEYANCE                    RALPH CALHOUN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 151 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 245 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.902     State what the contract    SURFACE AGREEMENT                     RALPH TACKETT
           or lease is for and the                                          7916 PADDLE CREEK
           nature of the debtor’s                                           CATLETTSBURG, KY 41129
           interest
           State the term remaining   CURRENT

           List the contract number   62168
           of any government
           contract

 2.903     State what the contract    DEED OF CONVEYANCE                    RANDALL AND PAM OSBORNE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.904     State what the contract    DEED OF CONVEYANCE                    RANDALL AND PATSY ADKINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.905     State what the contract    DEED OF CONVEYANCE                    RANDY & PATRICIA BURKE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.906     State what the contract    MINING RIGHTS AGREEMENT               RANDY & TERESIA TACKETT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-61
           of any government
           contract

 2.907     State what the contract    QUITCLAIM DEED OF CONVEYANCE          RANDY LEE MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 152 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 246 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.908     State what the contract    WHEELAGE AGREEMENT                    RANDY MULLINS
           or lease is for and the                                          63 SCOTT BOTTOM RIGHT
           nature of the debtor’s                                           VIRGIE, KY 41572
           interest
           State the term remaining   CURRENT

           List the contract number   W-09
           of any government
           contract

 2.909     State what the contract    SURFACE AGREEMENT                     RANDY NEWSOME
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62174
           of any government
           contract

 2.910     State what the contract    DEED OF CONVEYANCE                    RANDY ROGERS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.911     State what the contract    MINING RIGHTS AGREEMENT               RAY & BETTY BROWN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-45
           of any government
           contract

 2.912     State what the contract    DEED OF CONVEYANCE                    RAY & JOSEPHINE DURHAM
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.913     State what the contract    DEED OF CONVEYANCE                    RAYANA SPRADLIN (GOLDIS HAYNES HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 153 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 247 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.914     State what the contract    DEED OF CONVEYANCE                    RAYMOND & NINA JUSTICE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.915     State what the contract    QUITCLAIM DEED                        RAYMOND & TRACEY BRANHAM
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.916     State what the contract    DEED OF CONVEYANCE                    RAYMOND GARY COLEMAN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.917     State what the contract    SURFACE AGREEMENT                     RAYMOND TACKETT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62231
           of any government
           contract

 2.918     State what the contract    DEED OF CONVEYANCE                    RAYMOND, DEBBIE, RICHARD, MARY THACKER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.919     State what the contract    DEED OF CONVEYANCE                    RAYMOND, GARY & BETTY COLEMAN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 154 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 248 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.920     State what the contract    DEED OF CONVEYANCE                    REBECCA AND WILLIAM HERMAN BEVINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.921     State what the contract    SURFACE AGREEMENT                     REBLE BEVINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62109
           of any government
           contract

 2.922     State what the contract    MINING RIGHTS AGREEMENT               REDGAL TACKETT
           or lease is for and the                                          11570 HAGGERTY ROAD
           nature of the debtor’s                                           PLYMOUTH, MI 48170
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-51
           of any government
           contract

 2.923     State what the contract    DEED OF CONVEYANCE                    REED SOWARDS AND LAURA SOWARDS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.924     State what the contract    DEED OF CONVEYANCE                    RENA & CREED BRANHAM
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.925     State what the contract    DEED OF CONVEYANCE                    RENA PINSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 155 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 249 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.926     State what the contract    SURFACE AGREEMENT                     RICHARD MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62060
           of any government
           contract

 2.927     State what the contract    DEED OF CONVEYANCE                    RITA & EDDIE DAVIS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.928     State what the contract    SURFACE AGREEMENT                     RITA BARTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62113-L
           of any government
           contract

 2.929     State what the contract    DEED OF CONVEYANCE                    ROBERT & CAROLE HURLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.930     State what the contract    DEED OF CONVEYANCE                    ROBERT & CAROLE HURLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.931     State what the contract    QUITCLAIM DEED OF CONVEYANCE          ROBERT & CAROLE HURLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 156 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 250 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.932     State what the contract    SURFACE AGREEMENT                     ROBERT & DIANE STEPHENS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62122
           of any government
           contract

 2.933     State what the contract    DEED OF CONVEYANCE                    ROBERT & RHONDA NEWSOME
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.934     State what the contract    SURFACE AGREEMENT                     ROBERT & RUTH WEBB
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62268
           of any government
           contract

 2.935     State what the contract    DEED OF CONVEYANCE                    ROBERT A. AND THERESA SMITH
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.936     State what the contract    SURFACE AGREEMENT                     ROBERT COMPTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62282
           of any government
           contract

 2.937     State what the contract    DEED                                  ROBERT JOSEPH & KAREN M. HURLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 157 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 251 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.938     State what the contract    DEED                                  ROBERT JOSEPH & KAREN M. HURLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.939     State what the contract    DEED OF CONVEYANCE                    ROBERT MULLINS
           or lease is for and the                                          661 OLD LONG FORK ROAD
           nature of the debtor’s                                           VIRGIE, KY 41572
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.940     State what the contract    DEED OF CONVEYANCE                    ROBERT NEITHERCOTT MURPHY ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.941     State what the contract    MINING RIGHTS AGREEMENT               ROBERT NEWSOME
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-6
           of any government
           contract

 2.942     State what the contract    DEED OF CONVEYANCE                    ROBIN & THOMAS ANDERSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.943     State what the contract    DEED OF CONVEYANCE                    ROBIN & THOMAS ANDERSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 158 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 252 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.944     State what the contract    DEED OF CONVEYANCE                    ROBIN CALHOUN CHRISTLIEB AND GARY CHRISTLIEB
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.945     State what the contract    DEED OF CONVEYANCE                    RODNEY AND VICKI BENTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.946     State what the contract    SURFACE AGREEMENT                     RODNEY TACKETT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62171
           of any government
           contract

 2.947     State what the contract    DEED OF CONVEYANCE                    ROGER & DOROTHY HAMBY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.948     State what the contract    DEED OF CONVEYANCE                    ROGER & ERNESTINE WHITE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.949     State what the contract    DEED OF CONVEYANCE                    ROGER & MARY THACKER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 159 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 253 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.950     State what the contract    DEED                                  ROGER & PEGGY HURLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.951     State what the contract    DEED OF CONVEYANCE                    ROGER & RITA STUMP
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.952     State what the contract    MINING RIGHTS AGREEMENT               ROGER & SHIRLEY COLLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-64
           of any government
           contract

 2.953     State what the contract    SURFACE AGREEMENT                     ROGER D. COLLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62123
           of any government
           contract

 2.954     State what the contract    SURFACE AGREEMENT                     ROGER FLEMING
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62054
           of any government
           contract

 2.955     State what the contract    DEED OF CONVEYANCE                    ROGER LEE SHORTRIDGE JR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 160 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 254 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.956     State what the contract    DEED OF CONVEYANCE                    ROGER MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.957     State what the contract    DEED OF CONVEYANCE                    ROGER SHORTRIDGE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.958     State what the contract    DEED OF CONVEYANCE                    ROGER SHORTRIDGE JR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.959     State what the contract    DEED OF CONVEYENCE                    ROGERS-DAVID
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.960     State what the contract    DEED OF CONVEYANCE                    ROGERS-TANDY & DIXIE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.961     State what the contract    DEED OF CONVEYANCE                    RONALD & JUDITH MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 161 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 255 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.962     State what the contract    SURFACE AGREEMENT                     RONALD JONES
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62204
           of any government
           contract

 2.963     State what the contract    SURFACE AGREEMENT                     RONALD L. ADKINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62232
           of any government
           contract

 2.964     State what the contract    SURFACE AGREEMENT                     RONALD REYNOLDS
           or lease is for and the                                          ADDRESS REDACTED
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62096
           of any government
           contract

 2.965     State what the contract    WARRANTY DEED OF CONVEYANCE           RONNIE & CHARLENE BROWN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.966     State what the contract    WARRANTY DEED OF CONVEYANCE           RONNIE & DOROTHY HAMPTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.967     State what the contract    WARRANTY DEED OF CONVEYANCE           RONNIE & WANDA BARTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 162 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 256 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.968     State what the contract    WARRANTY DEED OF CONVEYANCE           RONNIE AND CHARLENE BROWN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.969     State what the contract    SURFACE AGREEMENT                     RONNIE BENTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62287
           of any government
           contract

 2.970     State what the contract    DEED OF CONVEYANCE                    RONNIE THACKER PULLIN MURRY ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.971     State what the contract    DEED OF CONVEYANCE                    ROSALIND & ROBERT DAMRON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.972     State what the contract    DEED OF CONVEYANCE                    ROSEMARY JUSTICE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.973     State what the contract    DEED OF CONVEYANCE                    ROY & VICTORIA GREEN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 163 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 257 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.974     State what the contract    MINING RIGHTS AGREEMENT               ROY BENTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-7
           of any government
           contract

 2.975     State what the contract    SURFACE AGREEMENT                     ROY RIDDLE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62092
           of any government
           contract

 2.976     State what the contract    DEED OF CONVEYANCE                    ROYCE BAKER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.977     State what the contract    DEED OF CONVEYANCE                    RUBY & CHESTER HARRISON, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.978     State what the contract    DEED OF CONVEYANCE                    RUBY BURKE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.979     State what the contract    SURFACE AGREEMENT                     RUBY COLEMAN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62147
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 164 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 258 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.980     State what the contract    DEED OF CONVEYANCE                    RUBY R. SCOTT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.981     State what the contract    DEED OF CONVEYANCE                    RUHAMA VIPPERMAN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.982     State what the contract    SURFACE AGREEMENT                     RUMALDA ELKINS, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62145
           of any government
           contract

 2.983     State what the contract    WARRANTY DEED OF CONVEYANCE           RUSHA MEADE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.984     State what the contract    DEED OF CONVEYANCE                    RUSSEL & BETTY HOLT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.985     State what the contract    WARRANTY DEED OF CONVEYANCE           RUSSELL & MARTHA HIS WIFE WALKER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 165 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 259 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.986     State what the contract    SURFACE AGREEMENT                     RUSSELL ADDINGTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62140
           of any government
           contract

 2.987     State what the contract    WARRANTY DEED OF CONVEYANCE           RUSSELL AND MARTHA WALKER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.988     State what the contract    DEED OF CONVEYANCE                    RUSSELL AND MARY SMALLWOOD
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.989     State what the contract    SURFACE AGREEMENT                     RUSSELL AND MARY SMALLWOOD
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62291
           of any government
           contract

 2.990     State what the contract    SURFACE AGREEMENT                     RUSSELL BROWN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62230
           of any government
           contract

 2.991     State what the contract    SURFACE AGREEMENT                     RUTH & RUTH ANN THACKER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62270
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 166 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 260 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.992     State what the contract    DEED OF CONVEYANCE                    RUTH MAIR HOCKMAN ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.993     State what the contract    SURFACE AGREEMENT                     RUTH SMITH
           or lease is for and the                                          32450 HWY 194 E
           nature of the debtor’s                                           JAMBOREE, KY 41536
           interest
           State the term remaining   CURRENT

           List the contract number   62163
           of any government
           contract

 2.994     State what the contract    DEED OF CONVEYANCE                    SAMMY FRALEY, JR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.995     State what the contract    DEED OF CONVEYANCE                    SAMUEL FRALEY
           or lease is for and the                                          ADDRESS REDACTED
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.996     State what the contract    DEED OF CONVEYANCE                    SANFORD & IRENE POWELL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.997     State what the contract    MINING RIGHTS AGREEMENT               SARAH EDNA JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-21
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 167 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 261 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.998     State what the contract    DEED OF CONVEYANCE                    SAUNDRA HAYNES MCCOY (GOLDIS HAYNES HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.999     State what the contract    DEED OF CONVEYANCE                    SAVANNAH FRALEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1000    State what the contract    DEED OF CONVEYANCE                    SCOTT & BARBARA STEPHENS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1001    State what the contract    DEED OF CONVEYANCE                    SCOTTY & MARCIE CASEY, ET UX
           or lease is for and the                                          (LEWIS CASEY HEIRS)
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1002    State what the contract    DEED OF CONVEYANCE                    SCOTTY & MARCIE CASEY, ET UX
           or lease is for and the                                          (LEWIS CASEY HEIRS)
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1003    State what the contract    DEED OF CONVEYANCE                    SCOTTY & MARCIE CASEY, ET UX
           or lease is for and the                                          (LEWIS CASEY HEIRS)
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 168 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 262 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.1004    State what the contract    DEED OF CONVEYANCE                    SCOTTY & MARCIE CASEY, ET UX
           or lease is for and the                                          (LEWIS CASEY HEIRS)
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1005    State what the contract    DEED OF CONVEYANCE                    SCOTTY & MARCIE CASEY, ET UX
           or lease is for and the                                          (LEWIS CASEY HEIRS)
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1006    State what the contract    DEED OF CONVEYANCE                    SHARON & HAROLD SHORT, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1007    State what the contract    DEED                                  SHARON & PAUL ENDICOTT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1008    State what the contract    MINING RIGHTS AGREEMENT               SHARON M. LESTER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-25
           of any government
           contract

 2.1009    State what the contract    DEED OF CONVEYANCE                    SHARON VELA
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 169 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 263 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.1010    State what the contract    WARRANTY DEED OF CONVEYANCE           SHEILA BRYANT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1011    State what the contract    SURFACE AGREEMENT                     SHEILA MAXIMOFF, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62130
           of any government
           contract

 2.1012    State what the contract    DEED OF CONVEYANCE                    SHELBY CALHOUN BUSSE AND LARRY BUSSE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1013    State what the contract    DEED OF CONVEYANCE                    SHELDA WILLIAMSON CHAPMAN
           or lease is for and the                                          (JOE WILLIAMSONS HEIRS)
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1014    State what the contract    DEED                                  SHIRLEY & JOE KEEN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1015    State what the contract    DEED                                  SHIRLEY BAKER (POLLY BAKER HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 170 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 264 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.1016    State what the contract    DEED OF CONVEYANCE                    SHIRLEY JUSTICE WHITMORE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1017    State what the contract    DEED OF CONVEYANCE                    SINEGA & THOMAS LITTLE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1018    State what the contract    SURFACE AGREEMENT                     SKYVIEW COMMUNITY RECREATION
           or lease is for and the                                          AREA, INC.
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62259
           of any government
           contract

 2.1019    State what the contract    DEED OF CONVEYANCE                    SONJA & ARNOLLIS DANIELS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1020    State what the contract    MASTER COMMISSIONERS DEED             SOUTHEAST KY. ECONOMIC DEVELOPMENT
           or lease is for and the                                          CORPORATION ET AL (JABO
           nature of the debtor’s                                           BUILDING)
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1021    State what the contract    DEED                                  SOUTHEAST TRUCKING, INC.
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 171 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 265 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.1022    State what the contract    WHEELAGE AGREEMENT                    STANLEY & GERALDINE OSBORNE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   W-02
           of any government
           contract

 2.1023    State what the contract    SURFACE AGREEMENT                     STANLEY OSBORNE, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62233
           of any government
           contract

 2.1024    State what the contract    SURFACE AGREEMENT                     STEPHEN BENTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62048
           of any government
           contract

 2.1025    State what the contract    DEED OF CONVEYANCE                    STEVE D. TACKTETT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1026    State what the contract    DEED OF CONVEYANCE                    STEVE HAYNES
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1027    State what the contract    WARRANTY DEED OF CONVEYANCE           STEVEN & DIANE BROWN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 172 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 266 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.1028    State what the contract    WARRANTY DEED OF CONVEYANCE           STEVEN AND DIANE BROWN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1029    State what the contract    DEED OF CONVEYANCE                    STEVEN AND SUSAN SMITH
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1030    State what the contract    SURFACE AGREEMENT                     STEVEN EPLING
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62167
           of any government
           contract

 2.1031    State what the contract    DEED OF CONVEYANCE                    SUSAN, DONNIE, JULIA FLANNERY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1032    State what the contract    DEED OF CONVEYANCE                    SUZAN
           or lease is for and the                                          ANDERSON-ROSS
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1033    State what the contract    DEED OF CONVEYANCE                    SUZAN ROSS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 173 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 267 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.1034    State what the contract    SURFACE AGREEMENT                     SWAN FORK COAL CO.
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62046
           of any government
           contract

 2.1035    State what the contract    DEED OF CONVEYANCE                    SWAN FORK COAL COMPANY AND C.D. ROBERTS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1036    State what the contract    DEED OF CONVEYANCE                    SYLVIA & ROBERT FERGUSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1037    State what the contract    SURFACE AGREEMENT                     TAMMIE NICHOLSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62281
           of any government
           contract

 2.1038    State what the contract    SURFACE AGREEMENT                     TARA BAKER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62200
           of any government
           contract

 2.1039    State what the contract    WARRANTY DEED OF CONVEYANCE           TAVIS & LOLA ELSWICK
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 174 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 268 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.1040    State what the contract    DEED                                  TED BAKER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1041    State what the contract    DEED OF CONVEYANCE                    TEDDY & LORAINE TUCKER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1042    State what the contract    DEED                                  TEDDY AND ARLENE BAKER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1043    State what the contract    SURFACE AGREEMENT                     TEDDY YOUNCE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62157
           of any government
           contract

 2.1044    State what the contract    DEED                                  TERESA & GARY RAMEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1045    State what the contract    DEED OF CONVEYANCE                    TERRI & RALPH D. WILLIAMSON (JOE WILLIAMSONS HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 175 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 269 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.1046    State what the contract    WARRANTY DEED OF CONVEYANCE           TERRY & EILEEN BROWN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1047    State what the contract    SURFACE AGREEMENT                     TERRY & PHYLLIS NEWSOME
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62283
           of any government
           contract

 2.1048    State what the contract    MINING RIGHTS AGREEMENT               TERRY ADAMS & TIM BURKE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-50
           of any government
           contract

 2.1049    State what the contract    WARRANTY DEED OF CONVEYANCE           TERRY BROWN & EILEEN BROWN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1050    State what the contract    DEED                                  TERRY D. & CONNIE HURLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1051    State what the contract    DEED OF CONVEYANCE                    TERRY D. & EILEEN BROWN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 176 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 270 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.1052    State what the contract    DEED OF CONVEYANCE                    TERRY D. & EILEEN BROWN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1053    State what the contract    DEED OF CONVEYANCE                    TERRY DONLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1054    State what the contract    QUITCLAIM DEED                        TERRY ET AL HALL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1055    State what the contract    DEED OF CONVEYANCE                    TERRY HAYNES (GOLDIS HAYNES HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1056    State what the contract    ADV AGREEMENT                         THE ELK HORN COAL COMPANY, LLC
           or lease is for and the                                          544 SOUTH LAKE DRIVE
           nature of the debtor’s                                           PRESTONSBURG, KY 41653
           interest
           State the term remaining   CURRENT

           List the contract number   63021
           of any government
           contract

 2.1057    State what the contract    MINING AGREEMENT                      THE ELK HORN COAL COMPANY, LLC
           or lease is for and the                                          544 SOUTH LAKE DRIVE
           nature of the debtor’s                                           PRESTONSBURG, KY 41653
           interest
           State the term remaining   CURRENT

           List the contract number   61014
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 177 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 271 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.1058    State what the contract    SURFACE AGREEMENT                     THE ELK HORN COAL COMPANY, LLC
           or lease is for and the                                          544 SOUTH LAKE DRIVE
           nature of the debtor’s                                           PRESTONSBURG, KY 41653
           interest
           State the term remaining   CURRENT

           List the contract number   62271
           of any government
           contract

 2.1059    State what the contract    DEED OF CONVEYANCE                    THELMA & BENNIE ALLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1060    State what the contract    DEED OF CONVEYANCE                    THELMA H. COCHRAN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1061    State what the contract    SURFACE AGREEMENT                     THOMAS J. WHITE ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62256
           of any government
           contract

 2.1062    State what the contract    SURFACE AGREEMENT                     THOMAS JAMES JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62075
           of any government
           contract

 2.1063    State what the contract    DEED OF CONVEYANCE                    THOMAS M. RAMEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 178 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 272 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.1064    State what the contract    COMMISSIONER'S DEED                   THOMAS MARION ELKINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1065    State what the contract    DEED OF CONVEYANCE                    THOMAS MULLINS
           or lease is for and the                                          ADDRESS REDACTED
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1066    State what the contract    DEED OF CONVEYANCE                    THURMAN & WANDA WRIGHT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1067    State what the contract    SURFACE AGREEMENT                     THURMAN MULLINS
           or lease is for and the                                          ADDRESS REDACTED
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62062
           of any government
           contract

 2.1068    State what the contract    DEED OF CONVEYANCE                    TIFFANY DAWN AKERS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1069    State what the contract    SURFACE AGREEMENT                     TIMBROOK COLLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62106
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 179 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 273 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.1070    State what the contract    SURFACE AGREEMENT                     TIMOTHY AND ANGIE TACKETT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62266-A
           of any government
           contract

 2.1071    State what the contract    DEED OF CONVEYANCE                    TIMOTHY PINSON SINGLE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1072    State what the contract    SURFACE AGREEMENT                     TODD FLEMING
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62178
           of any government
           contract

 2.1073    State what the contract    DEED OF CONVEYANCE                    TOLVIE HAMILTON, JR
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1074    State what the contract    DEED OF CONVEYANCE                    TONY AND SHARON CASEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1075    State what the contract    DEED OF CONVEYANCE                    TONYA JOELYNN WILLIAMSON PARKS (JOE WILLIAMSONS
           or lease is for and the                                          HEIRS)
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 180 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 274 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.1076    State what the contract    DEED OF CONVEYANCE                    TONYA ROGERS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1077    State what the contract    GENERAL WARRANTY DEED OF              TONYA YVONNE WHITE
           or lease is for and the    CONVEYANCE
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1078    State what the contract    WARRANTY DEED OF CONVEYANCE           TRENIA & JACKIE CECIL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1079    State what the contract    WARRANTY DEED OF CONVEYANCE           TRENIA AND JACKIE CECIL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1080    State what the contract    DEED OF CONVEYANCE                    TRISCARI-HELEN FIELDS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1081    State what the contract    DEED OF CONVEYANCE                    TROY JACKSON CALHOUN
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 181 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 275 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.1082    State what the contract    SURFACE AGREEMENT                     TURNER FLEMING HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62120
           of any government
           contract

 2.1083    State what the contract    DEED OF CONVEYANCE                    UDA GRAY FLANARY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1084    State what the contract    DEED OF CONVEYANCE                    UDA GRAY FLANARY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1085    State what the contract    DEED OF CONVEYANCE                    V.RAY, G.NEWMAN, L.RAY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1086    State what the contract    DEED OF CONVEYANCE                    VELLA STUMP
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1087    State what the contract    DEED OF CONVEYANCE                    VELVA & ROGER SMITH
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 182 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 276 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.1088    State what the contract    DEED OF CONVEYANCE                    VELVA JUSTICE SMITH
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1089    State what the contract    WARRANTY DEED OF CONVEYANCE           VERDIE HAMILTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1090    State what the contract    MINING RIGHTS AGREEMENT               VERMON ELSTER TACKETT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-2
           of any government
           contract

 2.1091    State what the contract    DEED OF CONVEYANCE                    VERNON JOHNSON, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1092    State what the contract    DEED OF CONVEYANCE                    VESTA LOU ANDERSON (REVOCABLE LIVING TRUST)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1093    State what the contract    DEED OF CONVEYANCE                    VICTORIA AND LARRY JUSTICE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 183 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 277 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.1094    State what the contract    MINING RIGHTS AGREEMENT               VIRGIE TACKETT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-57
           of any government
           contract

 2.1095    State what the contract    DEED OF CONVEYANCE                    VIRGIL & ANNA FLANNERY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1096    State what the contract    SURFACE AGREEMENT                     VIRGIL BAKER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62067
           of any government
           contract

 2.1097    State what the contract    SPECIAL COMMISSIONER'S DEED           VIRGINIA ANN CAMPBELL, ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1098    State what the contract    SURFACE AGREEMENT                     W. M. BARTLEY HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62113
           of any government
           contract

 2.1099    State what the contract    MINING RIGHTS AGREEMENT               WALTER LEE DAMRON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-4
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 184 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 278 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.1100    State what the contract    MINING RIGHTS AGREEMENT               WARREN JUSTIN JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-22
           of any government
           contract

 2.1101    State what the contract    SURFACE AGREEMENT                     WENDELL MULLINS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62169
           of any government
           contract

 2.1102    State what the contract    SURFACE AGREEMENT                     WESLEY & PAMELA ADAMS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62264
           of any government
           contract

 2.1103    State what the contract    DEED OF CONVEYANCE                    WHETSEL AND SHARON DAMRON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1104    State what the contract    QUITCLAIM DEED OF CONVEYANCE          WHITE-MARK E. & SUSAN C.
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1105    State what the contract    SURFACE AGREEMENT                     WHITESBURG EDUCATION
           or lease is for and the                                          DEVELOPMENT FOUNDATION, INC.
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62095
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 185 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 279 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.1106    State what the contract    QUITCLAIM DEED OF CONVEYANCE          WHITE-THOMAS J. ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1107    State what the contract    DEED OF CONVEYANCE                    WILBURN BENTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1108    State what the contract    WARRANTY DEED OF CONVEYANCE           WILL & TINA & KENNETH HAMILTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1109    State what the contract    WARRANTY DEED OF CONVEYANCE           WILL AND RUSTY HAMILTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1110    State what the contract    SURFACE AGREEMENT                     WILL STEVE HAMILTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62192
           of any government
           contract

 2.1111    State what the contract    WARRANTY DEED OF CONVEYANCE           WILL, STEVEN, RUSTY, RAY & REBA HAMILTON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 186 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 280 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.1112    State what the contract    DEED                                  WILLARD LESTER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1113    State what the contract    SURFACE AGREEMENT                     WILLIAM B. HALL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62036
           of any government
           contract

 2.1114    State what the contract    DEED OF CONVEYANCE                    WILLIAM CASEY AND HELEN CASEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1115    State what the contract    MINING RIGHTS AGREEMENT               WILLIAM K. SMITH
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-35
           of any government
           contract

 2.1116    State what the contract    SURFACE AGREEMENT                     WILLIAM L. FIELDS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62222
           of any government
           contract

 2.1117    State what the contract    SURFACE AGREEMENT                     WILLIAM R. HOWELL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62185
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 187 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 281 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.1118    State what the contract    DEED OF CONVEYANCE                    WILLIAMS-CHARLES
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1119    State what the contract    SURFACE AGREEMENT                     WILLIE CARL WEBB
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62285
           of any government
           contract

 2.1120    State what the contract    WARRANTY DEED OF CONVEYANCE           WILLIE FIELDS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1121    State what the contract    DEED OF CONVEYANCE                    WILLIS KIRK
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1122    State what the contract    DEED                                  WILMA & MICHAEL WHITE
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1123    State what the contract    DEED OF CONVEYANCE                    WILMA & RANDY SARGENT (GOLDIS HAYNES HEIRS)
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 188 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 282 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.1124    State what the contract    WARRANTY DEED OF CONVEYANCE           WILMA CERULLA
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1125    State what the contract    WARRANTY DEED OF CONVEYANCE           WILMA JEAN CERULLA
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1126    State what the contract    MINING RIGHTS AGREEMENT               WINFIELD MULLINS HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   POMR-67
           of any government
           contract

 2.1127    State what the contract    SURFACE AGREEMENT                     WINFIELD MULLINS HEIRS
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62236
           of any government
           contract

 2.1128    State what the contract    DEED OF CONVEYANCE                    WINSTON & FLORA JOHNSON
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1129    State what the contract    DEED OF EXCHANGE                      WINSTON & JANET SENTER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 189 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 283 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.1130    State what the contract    ADV AGREEMENT                         WPP LLC
           or lease is for and the                                          601 JEFFERSON
           nature of the debtor’s                                           SUITE 3600
           interest                                                         HOUSTON, TX 77002

           State the term remaining   CURRENT

           List the contract number   63011
           of any government
           contract

 2.1131    State what the contract    WARRANTY DEED OF CONVEYANCE           WRIGHT, MARK & TANYA
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1132    State what the contract    SURFACE AGREEMENT                     YVONNE BENTLEY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62200
           of any government
           contract

 2.1133    State what the contract    WARRANTY DEED OF CONVEYANCE           ZACHARY KISER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1134    State what the contract    WARRANTY DEED OF CONVEYANCE           ZACHARY KISER
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1135    State what the contract    SURFACE AGREEMENT                     ZACK BURKE, JR.
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining   CURRENT

           List the contract number   62077
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 190 of 191
 Debtor    Case     19-51218-grs
           Pike-Letcher Land LLC         Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                      Case number (if known)  21:39:44
                                                                                             19-51218             Desc Main
           (Name)                                 Document      Page 284 of 307
      List all contracts and unexpired leases                              State the name and mailing address for all other parties with
                                                                           whom the debtor has an executory contract or unexpired lease

 2.1136    State what the contract    DEED OF CONVEYANCE                    ZACK PUGH ET AL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1137    State what the contract    DEED OF CONVEYANCE                    ZELMA TACKETT
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1138    State what the contract    DEED OF CONVEYANCE                    ZENA & RICHARD HALL
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract

 2.1139    State what the contract    DEED OF CONVEYANCE                    ZIRKLE DONLEY, TYLER BY TERRY
           or lease is for and the
           nature of the debtor’s
           interest
           State the term remaining

           List the contract number
           of any government
           contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                            Page 191 of 191
             Case
  Fill in this       19-51218-grs
               information                   Doc
                           to identify the case:         20     Filed 08/01/19 Entered 08/01/19 21:39:44                              Desc Main
                                                              Document      Page 285 of 307
 Debtor        Pike-Letcher Land LLC


 United States Bankruptcy Court for the: Eastern District of Kentucky


 Case number          19-51218
  (if known)
                                                                                                                                         ¨ Check if this is an
                                                                                                                                            amended filing

 Official Form 206H
 Schedule H: Codebtors                                                                                                                                        4/19

 Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
 Additional Page to this page.


 1.     Does the debtor have any codebtors?
        ¨ No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        þ Yes.

 2.     In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
        creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
        schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

        Column 1: Codebtor                                                                           Column 2: Creditor
                                                                                                                                            Check all schedules
                Name                             Mailing Address                                       Name                                 that apply

 2.1            APEX ENERGY, INC.                15888 FERRELLS CREEK ROAD                             DEUTSCHE BANK AG NEW                 þ D
                                                 BELCHER, KY 41513                                     YORK BRANCH, AS                      ¨ E/F
                                                                                                       ADMINISTRATION AGENT,                ¨ G
                                                                                                       COLLATERAL AGENT
 2.2            APEX ENERGY, INC.                15888 FERRELLS CREEK ROAD                             DEUTSCHE BANK TRUST                  þ D
                                                 BELCHER, KY 41513                                     COMPANY AMERICAS, AS                 ¨ E/F
                                                                                                       ADMINISTRATION AGENT,                ¨ G
                                                                                                       COLLATERAL AGENT
 2.3            APEX ENERGY, INC.                15888 FERRELLS CREEK ROAD                             RICHMOND HILL CAPITAL                þ D
                                                 BELCHER, KY 41513                                     PARTNERS, LP                         ¨ E/F
                                                                                                                                            ¨ G

 2.4            BEAR BRANCH COAL LLC             15888 FERRELLS CREEK ROAD                             DEUTSCHE BANK AG NEW                 þ D
                                                 BELCHER, KY 41513                                     YORK BRANCH, AS                      ¨ E/F
                                                                                                       ADMINISTRATION AGENT,                ¨ G
                                                                                                       COLLATERAL AGENT
 2.5            BEAR BRANCH COAL LLC             15888 FERRELLS CREEK ROAD                             DEUTSCHE BANK TRUST                  þ D
                                                 BELCHER, KY 41513                                     COMPANY AMERICAS, AS                 ¨ E/F
                                                                                                       ADMINISTRATION AGENT,                ¨ G
                                                                                                       COLLATERAL AGENT
 2.6            BEAR BRANCH COAL LLC             15888 FERRELLS CREEK ROAD                             RICHMOND HILL CAPITAL                þ D
                                                 BELCHER, KY 41513                                     PARTNERS, LP                         ¨ E/F
                                                                                                                                            ¨ G

 2.7            C.W. AUGERING, INC.              15888 FERRELLS CREEK ROAD                             DEUTSCHE BANK AG NEW                 þ D
                                                 BELCHER, KY 41513                                     YORK BRANCH, AS                      ¨ E/F
                                                                                                       ADMINISTRATION AGENT,                ¨ G
                                                                                                       COLLATERAL AGENT
 2.8            C.W. AUGERING, INC.              15888 FERRELLS CREEK ROAD                             DEUTSCHE BANK TRUST                  þ D
                                                 BELCHER, KY 41513                                     COMPANY AMERICAS, AS                 ¨ E/F
                                                                                                       ADMINISTRATION AGENT,                ¨ G
                                                                                                       COLLATERAL AGENT
 2.9            C.W. AUGERING, INC.              15888 FERRELLS CREEK ROAD                             RICHMOND HILL CAPITAL                þ D
                                                 BELCHER, KY 41513                                     PARTNERS, LP                         ¨ E/F
                                                                                                                                            ¨ G

 2.10           CAMBRIAN COAL LLC                15888 FERRELLS CREEK ROAD                             DEUTSCHE BANK AG NEW                 þ D
                                                 BELCHER, KY 41513                                     YORK BRANCH, AS                      ¨ E/F
                                                                                                       ADMINISTRATION AGENT,                ¨ G
                                                                                                       COLLATERAL AGENT



Official Form 206H                                                      Schedule H: Codebtors                                                         Page 1 of 4
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20      Filed 08/01/19 Entered    08/01/19
                                                                       Case number (if known)  21:39:44
                                                                                              19-51218     Desc Main
            (Name)                                 Document      Page 286 of 307
        Additional Page if Debtor Has More Codebtors

        Column 1: Codebtor                                                        Column 2: Creditor
                                                                                                               Check all schedules
            Name                        Mailing Address                            Name                        that apply

 2.11       CAMBRIAN COAL LLC           15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK TRUST        þ D
                                        BELCHER, KY 41513                          COMPANY AMERICAS, AS       ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.12       CAMBRIAN COAL LLC           15888 FERRELLS CREEK ROAD                  RICHMOND HILL CAPITAL      þ D
                                        BELCHER, KY 41513                          PARTNERS, LP               ¨ E/F
                                                                                                              ¨ G

 2.13       CAMBRIAN HOLDING            15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK AG NEW       þ D
            COMPANY, INC.               BELCHER, KY 41513                          YORK BRANCH, AS            ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.14       CAMBRIAN HOLDING            15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK TRUST        þ D
            COMPANY, INC.               BELCHER, KY 41513                          COMPANY AMERICAS, AS       ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.15       CAMBRIAN HOLDING            15888 FERRELLS CREEK ROAD                  RICHMOND HILL CAPITAL      þ D
            COMPANY, INC.               BELCHER, KY 41513                          PARTNERS, LP               ¨ E/F
                                                                                                              ¨ G

 2.16       CLINTWOOD ELKHORN           15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK AG NEW       þ D
            MINING LLC                  BELCHER, KY 41513                          YORK BRANCH, AS            ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.17       CLINTWOOD ELKHORN           15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK TRUST        þ D
            MINING LLC                  BELCHER, KY 41513                          COMPANY AMERICAS, AS       ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.18       CLINTWOOD ELKHORN           15888 FERRELLS CREEK ROAD                  RICHMOND HILL CAPITAL      þ D
            MINING LLC                  BELCHER, KY 41513                          PARTNERS, LP               ¨ E/F
                                                                                                              ¨ G

 2.19       GATLIFF COAL LLC            15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK AG NEW       þ D
                                        BELCHER, KY 41513                          YORK BRANCH, AS            ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.20       GATLIFF COAL LLC            15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK TRUST        þ D
                                        BELCHER, KY 41513                          COMPANY AMERICAS, AS       ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.21       GATLIFF COAL LLC            15888 FERRELLS CREEK ROAD                  RICHMOND HILL CAPITAL      þ D
                                        BELCHER, KY 41513                          PARTNERS, LP               ¨ E/F
                                                                                                              ¨ G

 2.22       MARSHALL RESOURCES,         15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK AG NEW       þ D
            INC.                        BELCHER, KY 41513                          YORK BRANCH, AS            ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.23       MARSHALL RESOURCES,         15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK TRUST        þ D
            INC.                        BELCHER, KY 41513                          COMPANY AMERICAS, AS       ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.24       MARSHALL RESOURCES,         15888 FERRELLS CREEK ROAD                  RICHMOND HILL CAPITAL      þ D
            INC.                        BELCHER, KY 41513                          PARTNERS, LP               ¨ E/F
                                                                                                              ¨ G

 2.25       PERRY COUNTY COAL LLC       15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK AG NEW       þ D
                                        BELCHER, KY 41513                          YORK BRANCH, AS            ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT




Official Form 206H                                        Schedule H: Codebtors                                       Page 2 of 4
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20      Filed 08/01/19 Entered    08/01/19
                                                                       Case number (if known)  21:39:44
                                                                                              19-51218     Desc Main
            (Name)                                 Document      Page 287 of 307
        Additional Page if Debtor Has More Codebtors

        Column 1: Codebtor                                                        Column 2: Creditor
                                                                                                               Check all schedules
            Name                        Mailing Address                            Name                        that apply

 2.26       PERRY COUNTY COAL LLC       15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK TRUST        þ D
                                        BELCHER, KY 41513                          COMPANY AMERICAS, AS       ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.27       PERRY COUNTY COAL LLC       15888 FERRELLS CREEK ROAD                  RICHMOND HILL CAPITAL      þ D
                                        BELCHER, KY 41513                          PARTNERS, LP               ¨ E/F
                                                                                                              ¨ G

 2.28       PLM HOLDING COMPANY         15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK AG NEW       þ D
            LLC                         BELCHER, KY 41513                          YORK BRANCH, AS            ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.29       PLM HOLDING COMPANY         15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK TRUST        þ D
            LLC                         BELCHER, KY 41513                          COMPANY AMERICAS, AS       ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.30       PLM HOLDING COMPANY         15888 FERRELLS CREEK ROAD                  RICHMOND HILL CAPITAL      þ D
            LLC                         BELCHER, KY 41513                          PARTNERS, LP               ¨ E/F
                                                                                                              ¨ G

 2.31       PREMIER ELKHORN COAL        15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK AG NEW       þ D
            LLC                         BELCHER, KY 41513                          YORK BRANCH, AS            ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.32       PREMIER ELKHORN COAL        15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK TRUST        þ D
            LLC                         BELCHER, KY 41513                          COMPANY AMERICAS, AS       ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.33       PREMIER ELKHORN COAL        15888 FERRELLS CREEK ROAD                  RICHMOND HILL CAPITAL      þ D
            LLC                         BELCHER, KY 41513                          PARTNERS, LP               ¨ E/F
                                                                                                              ¨ G

 2.34       RAVEN ROCK                  15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK AG NEW       þ D
            DEVELOPMENT LLC             BELCHER, KY 41513                          YORK BRANCH, AS            ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.35       RAVEN ROCK                  15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK TRUST        þ D
            DEVELOPMENT LLC             BELCHER, KY 41513                          COMPANY AMERICAS, AS       ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.36       RAVEN ROCK                  15888 FERRELLS CREEK ROAD                  RICHMOND HILL CAPITAL      þ D
            DEVELOPMENT LLC             BELCHER, KY 41513                          PARTNERS, LP               ¨ E/F
                                                                                                              ¨ G

 2.37       RAY COAL LLC                15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK AG NEW       þ D
                                        BELCHER, KY 41513                          YORK BRANCH, AS            ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.38       RAY COAL LLC                15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK TRUST        þ D
                                        BELCHER, KY 41513                          COMPANY AMERICAS, AS       ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.39       RAY COAL LLC                15888 FERRELLS CREEK ROAD                  RICHMOND HILL CAPITAL      þ D
                                        BELCHER, KY 41513                          PARTNERS, LP               ¨ E/F
                                                                                                              ¨ G

 2.40       RICH MOUNTAIN COAL LLC      15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK AG NEW       þ D
                                        BELCHER, KY 41513                          YORK BRANCH, AS            ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT




Official Form 206H                                        Schedule H: Codebtors                                       Page 3 of 4
 Debtor     Case     19-51218-grs
            Pike-Letcher Land LLC        Doc 20      Filed 08/01/19 Entered    08/01/19
                                                                       Case number (if known)  21:39:44
                                                                                              19-51218     Desc Main
            (Name)                                 Document      Page 288 of 307
        Additional Page if Debtor Has More Codebtors

        Column 1: Codebtor                                                        Column 2: Creditor
                                                                                                               Check all schedules
            Name                        Mailing Address                            Name                        that apply

 2.41       RICH MOUNTAIN COAL LLC      15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK TRUST        þ D
                                        BELCHER, KY 41513                          COMPANY AMERICAS, AS       ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.42       RICH MOUNTAIN COAL LLC      15888 FERRELLS CREEK ROAD                  RICHMOND HILL CAPITAL      þ D
                                        BELCHER, KY 41513                          PARTNERS, LP               ¨ E/F
                                                                                                              ¨ G

 2.43       S.T. & T. LEASING, INC.     15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK AG NEW       þ D
                                        BELCHER, KY 41513                          YORK BRANCH, AS            ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.44       S.T. & T. LEASING, INC.     15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK TRUST        þ D
                                        BELCHER, KY 41513                          COMPANY AMERICAS, AS       ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.45       S.T. & T. LEASING, INC.     15888 FERRELLS CREEK ROAD                  RICHMOND HILL CAPITAL      þ D
                                        BELCHER, KY 41513                          PARTNERS, LP               ¨ E/F
                                                                                                              ¨ G

 2.46       SHELBY RESOURCES, LLC       15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK AG NEW       þ D
                                        BELCHER, KY 41513                          YORK BRANCH, AS            ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.47       SHELBY RESOURCES, LLC       15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK TRUST        þ D
                                        BELCHER, KY 41513                          COMPANY AMERICAS, AS       ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.48       SHELBY RESOURCES, LLC       15888 FERRELLS CREEK ROAD                  RICHMOND HILL CAPITAL      þ D
                                        BELCHER, KY 41513                          PARTNERS, LP               ¨ E/F
                                                                                                              ¨ G

 2.49       T.C. LEASING, INC.          15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK AG NEW       þ D
                                        BELCHER, KY 41513                          YORK BRANCH, AS            ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.50       T.C. LEASING, INC.          15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK TRUST        þ D
                                        BELCHER, KY 41513                          COMPANY AMERICAS, AS       ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.51       T.C. LEASING, INC.          15888 FERRELLS CREEK ROAD                  RICHMOND HILL CAPITAL      þ D
                                        BELCHER, KY 41513                          PARTNERS, LP               ¨ E/F
                                                                                                              ¨ G

 2.52       WHITAKER COAL LLC           15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK AG NEW       þ D
                                        BELCHER, KY 41513                          YORK BRANCH, AS            ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.53       WHITAKER COAL LLC           15888 FERRELLS CREEK ROAD                  DEUTSCHE BANK TRUST        þ D
                                        BELCHER, KY 41513                          COMPANY AMERICAS, AS       ¨ E/F
                                                                                   ADMINISTRATION AGENT,      ¨ G
                                                                                   COLLATERAL AGENT
 2.54       WHITAKER COAL LLC           15888 FERRELLS CREEK ROAD                  RICHMOND HILL CAPITAL      þ D
                                        BELCHER, KY 41513                          PARTNERS, LP               ¨ E/F
                                                                                                              ¨ G




Official Form 206H                                        Schedule H: Codebtors                                       Page 4 of 4
  Fill in this information to identify the case:
                   Case 19-51218-grs                Doc 20        Filed 08/01/19 Entered 08/01/19 21:39:44                            Desc Main
 Debtor        Pike-Letcher Land LLC                            Document      Page 289 of 307

 United States Bankruptcy Court for the: Eastern District of Kentucky


 Case number          19-51218
  (if known)




 Official Form 202
 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    04/19
 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.

                Delcaration and signature


          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          þ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          þ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          þ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          ¨ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

          I declare under penalty of perjury that the foregoing is true and correct.


          Executed on 8/1/2019
                           MM / DD / YYYY
                                                              û         /s/ J. Mark Campbell
                                                                        Signature of individual signing on behalf of debtor


                                                                        J. Mark Campbell
                                                                        Printed name


                                                                        President
                                                                        Position or relationship to debtor




Official Form 202                             Declaration Under Penalty of Perjury for Non-Individual Debtors
            Case 19-51218-grs                     Doc 20        Filed 08/01/19 Entered 08/01/19 21:39:44 Desc Main
Debtor          Name
                Pike-Letcher Land LLC                         Document      Page 290 ofCase
                                                                                        307 Number (if known) 19-51218
                Name


 Part 2:        List Others to Be Notified for a Debt Already Listed in Part 1

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                                           On which line in Part 1       Last 4 digits of
     Name and address
                                                                                                                           did you enter the related     account number
                                                                                                                           creditor?                     for this entity


      Deutsche Bank AG New York Branch
      c/o Bingham Greenbaum Doll LLP                                                                                              Line 2.1
      Attn: April A. Wimberg, Esq
      101 South Fifth Street


      Richmond Hill Capital Partners, LP
      c/o Chapman and Cutler LLP                                                                                                  Line 2.6
      Larry G. Halperin & Laura E. Appleby
      1270 Avenue of the Americas, 30th Fl


      Richmond Hill Capital Partners, LP
      c/o Stites & Harbison PLLC                                                                                                  Line 2.6
      Attn: Elizabeth L. Thompson, Esq
      250 West Main Street, Suite 2300




Form 206D                      Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property
              Case 19-51218-grs                    Doc 20         Filed 08/01/19 Entered 08/01/19 21:39:44 Desc Main
  Debtor           Name
                   Pike-Letcher Land LLC
                                                                Document      Page 291 of Case
                                                                                           307Number (if known) 19-51218
                   Name


   Part 3:         List Others to Be Notified About Unsecured Claims

   4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
      assignees of claims listed above, and attorneys for unsecured creditors.

     If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.


                                                                                                            On which line in Part 1 or Part 2 is the       Last 4 digits of
       Name and mailing address
                                                                                                            related creditor (if any) listed?              account number,
                                                                                                                                                           if any

        4.1 Community Trust Bank, Inc.                                                                      Line 3.39                                             0260
             c/o Baird & Baird P.S.C.
             Attn Virginia K. Baird, Esq                                                                        Not  Listed. Explain
                                                                                                                Litigation
             Pikeville, KY 41502


        4.2 Deutsche Bank Trust Company Americas                                                            Line 3.54                                             0004
             c/o Bingham Greenebaum Doll LLP
             Attn April Wimberg                                                                                 Not  Listed. Explain
                                                                                                                Litigation
             3500 PNC Tower 101 South Fifth Street
             Louisville, KY 40202

        4.3 Thomas B. Ratliff Trust                                                                         Line 3.212                                            1367
             c/o George & Lorensen, PLLC
             Attn Shawn P. George Esq                                                                           Not  Listed. Explain
                                                                                                                Litigation
             1526 Kanawha Blvd., E
             Charlestown, WV 25311

        4.4 Thomas B. Ratliff Trust                                                                         Line 3.212                                            1367
             c/o Smith Thompson, PLLC
             140 Scott Ave.                                                                                     Not  Listed. Explain
                                                                                                                Litigation
             PO Box 1079
             Pikeville, KY 41502




Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims
   Case 19-51218-grs            Doc 20     Filed 08/01/19 Entered 08/01/19 21:39:44                  Desc Main
                                         Document      Page 292 of 307

Pike‐Letcher Land LLC
Case Number 19‐51218
                                Schedule A/B Part 7, Question #39 Office Furniture

                  Description                            Net Book Value of   Valuation method    Current value of
                                                         debtor's interest    used for current   debtor's interest
                                                                                   value

5 DRAWER FLAT FILE CABINET                           $                 ‐          BOOK           $             ‐
SUNBURST SYSTEM                                      $                 ‐          BOOK           $             ‐

                        TOTAL                                        $0.00                                   $0.00




                                                    Page 1 of 1
   Case 19-51218-grs            Doc 20     Filed 08/01/19 Entered 08/01/19 21:39:44                    Desc Main
                                         Document      Page 293 of 307

Pike‐Letcher Land LLC
Case Number 19‐51218
                                  Schedule A/B Part 7, Question #40 Office Fixtures

                    Description                            Net Book Value of   Valuation method    Current value of
                                                           debtor's interest    used for current   debtor's interest
                                                                                     value

OFFICE RELOCATION                                      $                 ‐            BOOK         $             ‐
OFFICE ADDITION                                        $                 ‐            BOOK         $             ‐

                        TOTAL                                          $0.00                                   $0.00




                                                     Page 1 of 1
    Case 19-51218-grs            Doc 20     Filed 08/01/19 Entered 08/01/19 21:39:44                      Desc Main
                                          Document      Page 294 of 307

Pike‐Letcher Land LLC
Case Number 19‐51218
Schedule A/B Part 7, Question #41 Office Equipment, Including all Computer Equipment and Communication Systems
Equipment and Software

                   Description                         Net Book Value of       Valuation method Current value of debtor's
                                                       debtor's interest        used for current        interest
                                                                                     value

CALCOMP BKLIGHT DIG                                $                     ‐          BOOK         $                    ‐
SUMMAGRID IV                                       $                     ‐          BOOK         $                    ‐
PC/CORES SOFTWARE                                  $                     ‐          BOOK         $                    ‐
CALCOMP 9548Z BKLITE DIGITIZER                     $                     ‐          BOOK         $                    ‐
HP DESKJET 720C #US7861RORP                        $                     ‐          BOOK         $                    ‐
HP DESKJET 952 S# MY04P15ORG                       $                     ‐          BOOK         $                    ‐
DESIGNJET 1050C S# SSG13D43111                     $                     ‐          BOOK         $                    ‐
HP DJ T2300 MF PLOTTER                             $                     ‐          BOOK         $                    ‐
DESKJET 990 PRNTR #MY1451S159                      $                     ‐          BOOK         $                    ‐
DESKJET 990 PRNTR # MY1BD1D0CT                     $                     ‐          BOOK         $                    ‐
DESKJET 990 PRNTR #MY1BD1D0DG                      $                     ‐          BOOK         $                    ‐
CALCOMP DRWNGBRD III DIGITIZER                     $                     ‐          BOOK         $                    ‐
DELL PRECISION WORKSTATION                         $                     ‐          BOOK         $                    ‐
DELL OPTIPLEX 755SFF                               $                     ‐          BOOK         $                    ‐
HP 8100 MXL1061668                                 $                     ‐          BOOK         $                    ‐
HP 8100 MXL106166T                                 $                     ‐          BOOK         $                    ‐
HP Z600 WORKSTATION 2UA1060F69                     $                     ‐          BOOK         $                    ‐
HP Z600 WORKSTATION 2UA1060F63                     $                     ‐          BOOK         $                    ‐
HP Z600 WORKSTATION 2UA1060F6D                     $                     ‐          BOOK         $                    ‐
HP Z600 WORKSTATION 2UA1060F65                     $                     ‐          BOOK         $                    ‐
HP ELITEBOOK 8540P CND10649CS                      $                     ‐          BOOK         $                    ‐
OPTIPLEX 7050 COMPUTER                             $                  538.09        BOOK         $                 538.09

                     TOTAL                         $                  538.09                     $                 538.09




                                                        Page 1 of 1
    Case 19-51218-grs             Doc 20     Filed 08/01/19 Entered 08/01/19 21:39:44                      Desc Main
                                           Document      Page 295 of 307

Pike‐Letcher Land LLC
Case Number 19‐51218
Schedule A/B Part 7, Question #47 Automobiles, Vans, Trucks, Motorcycles, Trailers, and Titled Farm Vehicles

                    Description                          Net Book Value of      Valuation method Current value of debtor's
                                                         debtor's interest       used for current        interest
                                                                                      value

2012 DODGE RAM 1500                                  $                   ‐           BOOK         $                    ‐

                       TOTAL                                            $0.00                                         $0.00




                                                          Page 1 of 1
    Case 19-51218-grs            Doc 20     Filed 08/01/19 Entered 08/01/19 21:39:44                           Desc Main
                                          Document      Page 296 of 307

Pike‐Letcher Land LLC
Case Number 19‐51218
Schedule A/B Part 7, Question #50 Other Machinery, Fixtures, and Equipment (Excluding Farm Machinery and Equipment)

                   Description                         Net Book Value of     Valuation method Current value of debtor's interest
                                                       debtor's interest      used for current
                                                                                   value

GORMAN RUPP #S6B1 SUBMERSIBLE                      $                     ‐        BOOK         $                             ‐
3.5 TON HEAT PUMP SYSTEM                           $                     ‐        BOOK         $                             ‐
THALES NAVAGATION MOBILE MAPPE                     $                     ‐        BOOK         $                             ‐
GRS‐1 TOP SURV‐GIS S#594‐01946                     $                     ‐        BOOK         $                             ‐
HSM1286 PAPER SHREDDER                             $                     ‐        BOOK         $                             ‐
GMS‐2 TOPSURV‐GIS GNSS                             $                     ‐        BOOK         $                             ‐
SECURITY CAMERA SYSTEM FOR RAV                     $                     ‐        BOOK         $                             ‐

                      TOTAL                                         $0.00                                                  $0.00




                                                           Page 1 of 1
           Case
Fill in this       19-51218-grs
             information                   Doc
                         to identify the case:          20     Filed 08/01/19 Entered 08/01/19 21:39:44                               Desc Main
                                                             Document      Page 297 of 307
Debtor        Pike-Letcher Land LLC


United States Bankruptcy Court for the: Eastern District of Kentucky


Case number          19-51218
 (if known)
                                                                                                                                        ¨ Check if this is an
                                                                                                                                            amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                    04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).


 Part 1:         Income

  1. Gross revenue from business
      þ None

  2. Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
     from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.
      ¨ None

                                                                                          Description of sources of revenue        Gross revenue from
                                                                                                                                   each source
                                                                                                                                   (before deductions and
                                                                                                                                   exclusions)
                 FROM THE BEGINNING OF From 1/1/2019                     To 6/15/2019       VARIOUS                                              $211,315.00
                 THE FISCAL YEAR TO
                 FILING DATE:
                 FOR PRIOR YEAR:            From 1/1/2018              To 12/31/2018      VARIOUS                                             $461,399.00
                 FOR THE YEAR BEFORE From 1/1/2017                     To 12/31/2017      VARIOUS                                             $447,478.00
                 THAT:

 Part 2:         List Certain Transfers Made Before Filing for Bankruptcy

  3. Certain payments or transfers to creditors within 90 days before filing this case
     List payments or transfers¾including expense reimbursements¾to any creditor, other than regular employee compensation, within 90 days
     before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted
     on 4/1/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
      ¨ None
          SEE ATTACHED EXHIBIT 3

  4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
     guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
     $6,825. (This amount may be adjusted on 4/1/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do
     not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives;
     general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of
     the debtor. 11 U.S.C. § 101(31).
      þ None

  5. Repossessions, foreclosures, and returns
     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
     sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
      þ None

  6. Setoffs
     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an
     account of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the
     debtor owed a debt.
      þ None




Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    Page 1 of 7
Debtor     Case     19-51218-grs
           Pike-Letcher Land LLC           Doc 20       Filed 08/01/19 Entered    08/01/19
                                                                          Case number (if known)  21:39:44
                                                                                                 19-51218                        Desc Main
           (Name)                                     Document      Page 298 of 307
 Part 3:     Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was
    involved in any capacity-within 1 year before filing this case.
     ¨ None

           Case title                              Nature of case                       Court or agency’s name and address          Status of case

           COMMUNITY TRUST BANK, INC. V. LOAN DEFAULT                                   LETCHER CIRCUIT                             þ Pending
           BRENDA BENTLEY, PIKE-LETCHER                                                                                             ¨ On appeal
           LAND LLC AND UNKNOWN SPOUSE                                                                                              ¨ Concluded
           OF BRENDA BENTLEY
           Case number
           17-CI-00260



           DEUTSCHE BANK TRUST                     FORECLOSURE ACTION                   LAWRENCE CIRCUIT COURT                      þ Pending
           COMPANY AMERICAS V. R &J                                                                                                 ¨ On appeal
           DEVELOPMENT COMPANY, LLC,                                                                                                ¨ Concluded
           TRIPLE A RESOURCES, INC., APEX
           ENERGY, INC., ET AL
           Case number
           19-CI00004



           TERRY & JANEY LITTLE V.                 REQUEST FOR              PIKE CIRCUIT COURT, DIVISION I                          ¨ Pending
           PIKE-LETCHER, PATRICIA LITTLE,          REIMBUSEMENT OF                                                                  ¨ On appeal
           ET AL.                                  EXPENSES INCURRED UNPAID                                                         þ Concluded
                                                   TAXES
           Case number
           16-CI-1093



           THOMAS B. RATLIFF TRUST V.    ALLEGED BREACH OF                              PIKE CIRCUIT                                þ Pending
           PIKE-LETCHER LAND LLC AND PLM CONTRACT                                                                                   ¨ On appeal
           HOLDING COMPANY LLC                                                                                                      ¨ Concluded
           Case number
           14-CI-01367



 8. Assignments and receivership
    List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
    hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.
     þ None


 Part 4:     Certain Gifts and Charitable Contributions

 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate
    value of the gifts to that recipient is less than $1,000
     þ None


 Part 5:     Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.
     þ None


 Part 6:     Certain Payments or Transfers

 11. Payments related to bankruptcy
     List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the
     filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking
     bankruptcy relief, or filing a bankruptcy case.
     þ None


Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 2 of 7
Debtor      Case     19-51218-grs
            Pike-Letcher Land LLC            Doc 20      Filed 08/01/19 Entered    08/01/19
                                                                           Case number (if known)  21:39:44
                                                                                                  19-51218                         Desc Main
            (Name)                                     Document      Page 299 of 307
 12. Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this
     case to a self-settled trust or similar device.
     Do not include transfers already listed on this statement.
     þ None

 13. Transfers not already listed on this statement
     List any transfers of money or other property¾by sale, trade, or any other means¾made by the debtor or a person acting on behalf of the
     debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
     financial affairs.
     Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.
     þ None


 Part 7:      Previous Locations

 14. Previous addresses
     List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
     þ Does not apply


 Part 8:      Health Care Bankruptcies

 15. Health Care bankruptcies
     Is the debtor primarily engaged in offering services and facilities for:
     ¾ diagnosing or treating injury, deformity, or disease, or
     ¾ providing any surgical, psychiatric, drug treatment, or obstetric care?
     þ No. Go to Part 9.


 Part 9:      Personal Identifiable Information

 16. Does the debtor collect and retain personally identifiable information of customers?
     ¨ No.
     þ Yes. State the nature of the information collected and retained.         NAME, ADDRESS, DATE OF BIRTH, GENDER, SOCIAL SECURITY
                                                                                NUMBER, ETHNICITY
                Does the debtor have a privacy policy about that information?
                ¨ No
                þ Yes

 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
     pension or profit-sharing plan made available by the debtor as an employee benefit?
     þ No. Go to Part 10.
     ¨ Yes. Does the debtor serve as plan administrator?
                þ No. Go to Part 10.
                ¨ Yes. Fill in below:


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18. Closed financial accounts
     Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed,
     sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage
     houses, cooperatives, associations, and other financial institutions.
     ¨ None

            Financial institution name and address           Last 4 digits of     Type of account           Date account was         Last balance
                                                             account number                                 closed, sold, moved,     before closing or
                                                                                                            or transferred           transfer
            COMMUNITY TRUST BANK                             7301                 ¨   Checking                                                    $0.00
            346 NORTH MAYO TRAIL                                                  ¨   Savings
            PIKEVILLE, KY 41501                                                   ¨   Money Market
                                                                                  ¨   Brokerage
                                                                                  þ   Other PAYROLL




Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    Page 3 of 7
Debtor      Case     19-51218-grs
            Pike-Letcher Land LLC            Doc 20       Filed 08/01/19 Entered    08/01/19
                                                                            Case number (if known)  21:39:44
                                                                                                   19-51218                          Desc Main
            (Name)                                      Document      Page 300 of 307
 19. Safe deposit boxes
     List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing
     this case.
     þ None

 20. Off-premises storage
     List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building
     in which the debtor does business.
     þ None


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
     List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
     trust. Do not list leased or rented property.
    þ None


 Part 12:     Details About Environmental Information

 For the purpose of Part 12, the following definitions apply:
 n Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
    regardless of the medium affected (air, land, water, or any other medium).
 n Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the
    debtor formerly owned, operated, or utilized.
 n Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant,
    contaminant, or a similarly harmful substance.
 Report all notices, releases, and proceedings known, regardless of when they occurred.

 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
     þ No
     ¨ Yes. Provide details below.

 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
     environmental law?
     þ No
     ¨ Yes. Provide details below.

 24. Has the debtor notified any governmental unit of any release of hazardous material?
     þ No
     ¨ Yes. Provide details below.


 Part 13:     Details About the Debtor’s Business or Connections to Any Business

 25. Other businesses in which the debtor has or has had an interest
     List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
     Include this information even if already listed in the Schedules.
     þ None

 26. Books, records, and financial statements
     26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
              ¨ None

                Name and address                                                                       Dates of service

                JENNIFER HURT                                                                          From 9/21/2015        To PRESENT
                15888 FERRELLS CREEK ROAD
                BELCHER, KY 41513
                MARK TEAGUE                                                                            From 9/21/2015        To PRESENT
                15888 FERRELLS CREEK ROAD
                BELCHER, KY 41513

     26b.     List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial
              statement within 2 years before filing this case.
              ¨ None


Official Form 207                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      Page 4 of 7
Debtor      Case     19-51218-grs
            Pike-Letcher Land LLC             Doc 20         Filed 08/01/19 Entered    08/01/19
                                                                               Case number (if known)  21:39:44
                                                                                                      19-51218                        Desc Main
            (Name)                                         Document      Page 301 of 307
                Name and address                                                                        Dates of service

                DEAN DORTON ALLEN & FORD                                                                From 2005                To 2018
                106 W VINE ST
                LEXINGTON, KY 40507
                G S GABBARD, CPA, PSC                                                                   From 2001                To 2018
                3264 LOCHNESS DRIVE, SUITE 2
                LEXINGTON, KY 40517
                HARRIS, AKERS & ASSOCIATES                                                              From 2000                To PRESENT
                1144 SOUTH MAYO TRAIL, SUITE 201
                PIKEVILLE, KY 41501

     26c.     List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
              ¨ None

                Name and address                                                                        If any books of account and records are
                                                                                                        unavailable, explain why
                JENNIFER HURT, CONTROLLER
                15888 FERRELLS CREEK ROAD
                BELCHER, KY 41513
                MARK TEAGUE, CFO
                15888 FERRELLS CREEK ROAD
                BELCHER, KY 41513

     26d.     List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
              statement within 2 years before filing this case.
              þ None

 27. Inventories
     Have any inventories of the debtor’s property been taken within 2 years before filing this case?
     þ None

 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
     people in control of the debtor at the time of the filing of this case.
     ¨ None

            Name                                 Address                                            Position and nature of any        % of interest, if any
                                                                                                    interest
            PLM HOLDING COMPANY LLC              15888 FERRELLS CREEK ROAD                           PARENT                           100%
                                                 BELCHER, KY 41513
            J. MARK CAMPBELL                     15888 FERRELLS CREEK ROAD                           PRESIDENT AND                    N/A
                                                 BELCHER, KY 41513                                   SECRETARY
            MARK TEAGUE                          15888 FERRELLS CREEK ROAD                           CHIEF FINANCIAL OFFICER          N/A
                                                 BELCHER, KY 41513

 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
     control of the debtor, or shareholders in control of the debtor who no longer hold these positions?
     ¨ None

            Name                               Address                                       Position and nature of     Period during which position or
                                                                                             any interest               interest was held
            JAMES H. BOOTH                     P.O. BOX 1387                                 CHIEF EXECUTIVE            From 9/23/2015 To 6/4/2019
                                               INEZ, KY 41224                                OFFICER
            TED MCGINNIS                       P.O. BOX 1417                                 VICE                       From 9/23/2015 To 6/4/2019
                                               INEZ, KY 41224                                PRESIDENT/SECRET
                                                                                             ARY

 30. Payments, distributions, or withdrawals credited or given to insiders
     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
     bonuses, loans, credits on loans, stock redemptions, and options exercised?
     þ None

 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
     ¨ None

            Name of the parent corporation                                                         Employer identification number of the parent
                                                                                                   corporation.

            CAMBRIAN HOLDING COMPANY, INC.                                                         XX-XXXXXXX


Official Form 207                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 5 of 7
Debtor   Case     19-51218-grs
         Pike-Letcher Land LLC             Doc 20     Filed 08/01/19 Entered    08/01/19
                                                                        Case number (if known)  21:39:44
                                                                                               19-51218                    Desc Main
          (Name)                                    Document      Page 302 of 307
          Name of the parent corporation                                                 Employer identification number of the parent
                                                                                         corporation.

          TECO ENERGY, INC                                                               XX-XXXXXXX

 32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
     þ None




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 6 of 7
Debtor       Case     19-51218-grs
             Pike-Letcher Land LLC                 Doc 20         Filed 08/01/19 Entered    08/01/19
                                                                                    Case number (if known)  21:39:44
                                                                                                           19-51218              Desc Main
             (Name)                                             Document      Page 303 of 307
 Part 14: Signature and Declaration

         WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
         by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
         18 U.S.C. §§ 152, 1341, 1519, and 3571.

         I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the
         information is true and correct.

         I declare under penalty of perjury that the foregoing is true and correct.

         Executed on 8/1/2019.




         û     /s/ J. Mark Campbell                                                   J. Mark Campbell
            Signature of individual signing on behalf of the debtor                   Printed Name

              President
              Position or relationship to debtor




         Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
         ¨ No
         þ Yes




Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       Page 7 of 7
Case 19-51218-grs          Doc 20     Filed 08/01/19 Entered 08/01/19 21:39:44                      Desc Main
                                    Document      Page 304 of 307
                               Statement of Financial Affairs - Exhibit 3
                                    Pike-Letcher Land LLC 19-51218




                                         Check          Check                Check
Claimant                                Number          Date                Amount        Reasons for Payment

23 DETAIL CENTER                        00020233       03/22/2019            $1,025.31    CHECK / WIRE / OTHER
P O BOX 306                                                                               FORM OF PAYMENT
ROBINSON CREEK, KY 41560
                                                                             $1,025.31

AT&T                                    00020232       03/22/2019             $125.87     CHECK / WIRE / OTHER
208 S AKARD ST                                                                            FORM OF PAYMENT
DALLAS, TX 75202
                                                                              $125.87

ALMA LAND COMPANY                       00020244       04/26/2019            $3,628.96    CHECK / WIRE / OTHER
PO BOX 279                                                                                FORM OF PAYMENT
PIKEVILLE, KY 41502
                                                                             $3,628.96

BLUEGRASS LAND COMPANY                  00020235       03/29/2019            $8,474.72    CHECK / WIRE / OTHER
126 TRIVETTE DRIVE SUITE 302                                                              FORM OF PAYMENT
PIKEVILLE, KY 41501
                                                                             $8,474.72

FLOYD COUNTY CLERK'S OFFICE             00020261       05/24/2019            $9,148.91    CHECK / WIRE / OTHER
149 S CENTRAL AVE 1                                                                       FORM OF PAYMENT
PRESTONSBURG, KY 41653                  00020261       05/31/2019           ($9,148.91)   CHECK / WIRE / OTHER
                                                                                          FORM OF PAYMENT
                                        00020268       05/31/2019             ($627.66)   CHECK / WIRE / OTHER
                                                                                          FORM OF PAYMENT
                                        00020268       06/11/2019             $627.66     CHECK / WIRE / OTHER
                                                                                          FORM OF PAYMENT
                                        00020269       06/11/2019            $8,606.51    CHECK / WIRE / OTHER
                                                                                          FORM OF PAYMENT
                                                                             $8,606.51

JENKINS UTILITY DEPARTMENT              00020238       04/05/2019              $84.21     CHECK / WIRE / OTHER
PO BOX 689                                                                                FORM OF PAYMENT
JENKINS, KY 41537                       00020257       05/10/2019              $79.45     CHECK / WIRE / OTHER
                                                                                          FORM OF PAYMENT
                                                                              $163.66

KENTUCKY BERWIND LAND CO.               00020234       03/22/2019       $130,281.68       CHECK / WIRE / OTHER
PO BOX 79018                                                                              FORM OF PAYMENT
BALTIMORE, MD 21279                     00020241       04/05/2019           $59,311.02    CHECK / WIRE / OTHER
                                                                                          FORM OF PAYMENT
                                        00020242       04/11/2019       $103,928.47       CHECK / WIRE / OTHER
                                                                                          FORM OF PAYMENT
                                        00020243       04/19/2019           $27,083.34    CHECK / WIRE / OTHER
                                                                                          FORM OF PAYMENT
                                        00020245       04/26/2019           $77,312.31    CHECK / WIRE / OTHER
                                                                                          FORM OF PAYMENT
                                        00020248       05/03/2019       $110,016.87       CHECK / WIRE / OTHER
                                                                                          FORM OF PAYMENT
                                        00020259       05/10/2019           $27,083.34    CHECK / WIRE / OTHER
                                                                                          FORM OF PAYMENT
                                        00020266       05/31/2019           $10,594.39    CHECK / WIRE / OTHER
                                                                                          FORM OF PAYMENT
                                                                        $545,611.42

KENTUCKY BERWIND LAND COMPANY           00020267       05/31/2019            $7,284.68    CHECK / WIRE / OTHER
ATTN CHARLIE LEWIS SVP CORP DEV                                                           FORM OF PAYMENT
UNMINED MINERAL TAXES
                                                                             $7,284.68
300 SUMMERS ST SUITE 1050
CHARLESTOWN, WV 25301


                                                                                                        Page 1 of 2
Case 19-51218-grs          Doc 20     Filed 08/01/19 Entered 08/01/19 21:39:44                     Desc Main
                                    Document      Page 305 of 307
                               Statement of Financial Affairs - Exhibit 3
                                    Pike-Letcher Land LLC 19-51218




                                         Check          Check                Check
Claimant                                Number          Date                Amount       Reasons for Payment

KENTUCKY POWER COMPANY                  00020231       03/22/2019              $89.55    CHECK / WIRE / OTHER
1400 EAST MAIN STREET                                                                    FORM OF PAYMENT
HAZARD, KY 41701                        00020237       04/05/2019             $147.53    CHECK / WIRE / OTHER
                                                                                         FORM OF PAYMENT
                                        00020246       05/03/2019             $217.27    CHECK / WIRE / OTHER
                                                                                         FORM OF PAYMENT
                                        00020263       05/31/2019                $0.00   CHECK / WIRE / OTHER
                                                                                         FORM OF PAYMENT
                                                                              $454.35

LETCHER COUNTY ATTORNEY                 00020236       03/29/2019           $10,477.30   CHECK / WIRE / OTHER
95 MAIN STREET                                                                           FORM OF PAYMENT
SUITE A                                 00020262       05/24/2019            $7,000.00   CHECK / WIRE / OTHER
WHITESBURG, KY 41858                                                                     FORM OF PAYMENT
                                                                            $17,477.30

MOUNTAIN WATER DISTRICT                 00020239       04/05/2019              $55.58    CHECK / WIRE / OTHER
PO BOX 3157                                                                              FORM OF PAYMENT
PIKEVILLE, KY 41502-3157                00020247       05/03/2019              $90.97    CHECK / WIRE / OTHER
                                                                                         FORM OF PAYMENT
                                        00020264       05/31/2019             $101.23    CHECK / WIRE / OTHER
                                                                                         FORM OF PAYMENT
                                                                              $247.78

THE ELKHORN COAL COMPANY LLC            00020240       04/05/2019           $10,000.00   CHECK / WIRE / OTHER
544 SOUTH LAKE DRIVE                                                                     FORM OF PAYMENT
PRESTONSBURG, KY 41653                  00020258       05/10/2019           $10,000.00   CHECK / WIRE / OTHER
                                                                                         FORM OF PAYMENT
                                        00020260       05/24/2019           $20,000.00   CHECK / WIRE / OTHER
                                                                                         FORM OF PAYMENT
                                        00020265       05/31/2019           $20,000.00   CHECK / WIRE / OTHER
                                                                                         FORM OF PAYMENT
                                                                            $60,000.00

 Grand Total: 12                                                        $653,100.56




                                                                                                       Page 2 of 2
 Case 19-51218-grs                     Doc 20         Filed 08/01/19 Entered 08/01/19 21:39:44                                             Desc Main
                                                    Document      Page 306 of 307
B2030 (Form 2030) (12/15)




                                      United States Bankruptcy Court
                                        _______________
                                            Eastern     District Of _______________
                                                                        Kentucky


In re

Pike-Letcher Land LLC                                                                           Case No. 19-51218 _________

Debtor                                                                                                   11
                                                                                                Chapter ____________________

                        DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above
     named debtor(s) and that compensation paid to me within one year before the filing of the petition in
     bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
     contemplation of or in connection with the bankruptcy case is as follows:

     For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________
                                                                                                               Hourly rate for services rendered

                                                                                                            See declaration in Case No. 19-51200
     Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . . . . . . . . $______________
                                                                                                                     Docket No. 156
                                                                                                                               N/A
     Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________

2.   The source of the compensation paid to me was:

            X Debtor                                 Other (specify)

3.   The source of compensation to be paid to me is:

            X Debtor                                 Other (specify)

4.         X I have not agreed to share the above-disclosed compensation with any other person unless they are
           members and associates of my law firm.

              I have agreed to share the above-disclosed compensation with a other person or persons who are not
           members or associates of my law firm. A copy of the agreement, together with a list of the names of the
           people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
     case, including:

     a.    Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to
           file a petition in bankruptcy;

     b.    Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
           hearings thereof;
 Case 19-51218-grs               Doc 20      Filed 08/01/19 Entered 08/01/19 21:39:44                               Desc Main
                                           Document      Page 307 of 307
B2030 (Form 2030) (12/15)

     d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

     e.   [Other provisions as needed]
          All chapter 11 services as described in Docket No. 156 in Case No. 19-51200.




6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                      CERTIFICATION

              I certify that the foregoing is a complete statement of any agreement or arrangement for payment to
           me for representation of the debtor(s) in this bankruptcy proceeding.

           8/1/2019
           ______________________               /s/ Patricia K. Burgess
           Date                                      Signature of Attorney

                                                Frost Brown Todd LLC
                                                   Name of law firm
